
	
		II
		Calendar No. 103
		111th CONGRESS
		1st Session
		S. 1434
		[Report No.
		  111–44]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 9, 2009
			Mr. Leahy, from the
			 Committee on
			 Appropriations reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  State, foreign operations, and related programs for the fiscal year ending
		  September 30, 2010, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the fiscal
			 year ending September 30, 2010, and for other purposes, namely:
			I
			DEPARTMENT OF STATE AND RELATED
		  AGENCY
			Department of
		  state
			Administration of foreign
		  affairs
			Diplomatic and consular
		  programs
			(including transfer of funds)For necessary expenses of the Department of
		  State and the Foreign Service not otherwise provided for,
		  $8,227,000,000, of which
		  $1,595,000,000 is for Worldwide Security
		  Protection (to remain available until expended): 
		  Provided, That the Secretary of
		  State may transfer up to $137,600,000 of the
		  total funds made available under this heading to any other appropriation of any
		  department or agency of the United States, upon the concurrence of the head of
		  such department or agency, to support operations in and assistance for
		  Afghanistan and to carry out the provisions of the Foreign Assistance Act of
		  1961: 
		  Provided further, That funds made
		  available under this heading shall be allocated as follows:
				(1)Human resourcesFor necessary expenses for training, human
			 resources management, and salaries, including employment without regard to
			 civil service and classification laws of persons on a temporary basis (not to
			 exceed $700,000), as authorized by section 801
			 of the United States Information and Educational Exchange Act of 1948,
			 $2,667,130,000 to remain available until
			 September 30, 2011, of which not less than
			 $138,075,000 shall be available only for public
			 diplomacy American salaries, up to $124,923,000
			 shall be for the Human Resources Initiative, and
			 $220,840,000 is for Worldwide Security
			 Protection and shall remain available until expended: 
			 Provided, That none of the funds
			 appropriated by this Act for the hiring of additional Department of State
			 personnel shall be made available for obligation until the Secretary of State
			 submits to the Committees on Appropriations a strategy, including funding
			 requirements and justifications, for projected personnel requirements over the
			 next three fiscal years.
				(2)Overseas programsFor necessary expenses for the regional
			 bureaus of the Department of State and overseas activities as authorized by
			 law, $2,495,158,000, to remain available until
			 September 30, 2011, of which not less than
			 $382,000,000 shall be available only for public
			 diplomacy international information programs: 
			 Provided,  That not less than
			 $2,000,000 shall be made available for the
			 Office of Global Women’s Issues.
				(3)Diplomatic policy and supportFor necessary expenses for the functional
			 bureaus of the Department of State including representation to certain
			 international organizations in which the United States participates pursuant to
			 treaties ratified pursuant to the advice and consent of the Senate or specific
			 Acts of Congress, general administration, and arms control, nonproliferation
			 and disarmament activities as authorized,
			 $892,012,000, to remain available until
			 September 30, 2011.
				(4)Security programsFor necessary expenses for security
			 activities, $2,172,700,000, to remain available
			 until September 30, 2011, of which
			 $1,374,160,000 is for Worldwide Security
			 Protection and shall remain available until expended.
				(5)Fees and payments collectedIn addition to amounts otherwise made
			 available under this heading—
					(A)not to exceed
			 $1,653,305 shall be derived from fees collected
			 from other executive agencies for lease or use of facilities located at the
			 International Center in accordance with section 4 of the International Center
			 Act, and, in addition, as authorized by section 5 of such Act,
			 $490,000, to be derived from the reserve
			 authorized by that section, to be used for the purposes set out in that
			 section;
					(B)as authorized by section 810 of the United
			 States Information and Educational Exchange Act, not to exceed
			 $6,000,000, to remain available until expended,
			 may be credited to this appropriation from fees or other payments received from
			 English teaching, library, motion pictures, and publication programs and from
			 fees from educational advising and counseling and exchange visitor programs;
			 and
					(C)not to exceed
			 $15,000, which shall be derived from
			 reimbursements, surcharges and fees for use of Blair House facilities.
					(6)Transfer and reprogramming
					(A)Notwithstanding any provision of this Act,
			 funds may be reprogrammed within and between subsections under this heading
			 subject to section 7015 of this Act.
					(B)Of the amount made available under this
			 heading, not to exceed $10,000,000 may be
			 transferred to, and merged with, funds made available by this Act under the
			 heading Emergencies in the Diplomatic and Consular Service, to
			 be available only for emergency evacuations and rewards, as authorized.
					(C)Funds appropriated under this heading are
			 available for acquisition by exchange or purchase of passenger motor vehicles
			 as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field
			 examination of programs and activities in the United States funded from any
			 account contained in this title.
					Civilian stabilization
		  initiativeFor necessary
		  expenses to support, maintain, mobilize, and deploy a civilian response corps
		  in coordination with the United States Agency for International Development,
		  and for related reconstruction and stabilization assistance to prevent or
		  respond to conflict or civil strife in foreign countries or regions, or to
		  enable transition from such strife,
		  $150,000,000, to remain available until
		  expended: Provided, That funds appropriated under this heading
		  may be made available in fiscal year 2010 to provide administrative expenses
		  for the Office of the Coordinator for Reconstruction and Stabilization,
		  Department of State: Provided further, That notwithstanding
		  any other provision of law and following consultation with the Committees on
		  Appropriations, the President may exercise transfer authorities contained in
		  the Foreign Assistance Act of 1961
		  for reconstruction and stabilization assistance managed by such Office, only to
		  support an actively deployed civilian response corps, subject to the regular
		  notification procedures of the Committees on Appropriations: 
		  Provided further, That of the funds
		  appropriated under this heading, up to
		  $75,000,000 may be made available for
		  deployments, except that no funds shall be made available for such purposes
		  until the Secretary of State certifies to the Committees on Appropriations that
		  the Department of State has signed a Memorandum of Understanding with the
		  Department of Defense relating to the provision of airlift for deployment of
		  Civilian Response Corps personnel and equipment: 
		  Provided further, That none of the
		  funds appropriated under this heading may be made available for the
		  establishment of a Civilian Response Corps Reserve Component: 
		  Provided further, That not more
		  than $25,000,000 shall be made available for
		  Civilian Response Corps equipment, including not more than
		  $5,000,000 for the purchase of armored vehicles:
		  Provided further, That not later than 45 days after enactment
		  of this Act, the Secretary of State, in consultation with the Administrator of
		  the United States Agency for International Development, shall submit a spending
		  plan for funds made available under this heading.
			Capital investment fundFor necessary expenses of the Capital
		  Investment Fund, $160,000,000, to remain
		  available until expended, as authorized: Provided, That
		  section 135(e) of Public Law 103–236 shall not apply to funds available under
		  this heading.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $100,000,000, notwithstanding
		  section 209(a)(1) of the Foreign Service Act of
		  1980 (Public Law 96–465), as it relates to post inspections, of
		  which $23,000,000 shall be for the Special
		  Inspector General for Iraq Reconstruction for reconstruction oversight, and
		  $23,000,000 shall be for the Special Inspector
		  General for Afghanistan Reconstruction for reconstruction
		  oversight.
			Educational and cultural exchange
		  programsFor expenses of
		  educational and cultural exchange programs, as authorized,
		  $635,243,000, to remain available until
		  expended: Provided, That not to exceed
		  $5,000,000, to remain available until expended,
		  may be credited to this appropriation from fees or other payments received from
		  or in connection with English teaching, educational advising and counseling
		  programs, and exchange visitor programs as authorized.
			Representation allowancesFor representation allowances as authorized,
		  $8,175,000.
			Protection of foreign missions and
		  officialsFor expenses, not
		  otherwise provided, to enable the Secretary of State to provide for
		  extraordinary protective services, as authorized,
		  $27,159,000, to remain available until September
		  30, 2011.
			Embassy security, construction, and
		  maintenanceFor necessary
		  expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C.
		  292–303), preserving, maintaining, repairing, and planning for buildings that
		  are owned or directly leased by the Department of State, renovating, in
		  addition to funds otherwise available, the Harry S Truman Building, and
		  carrying out the Diplomatic Security Construction Program as authorized,
		  $876,850,000, to remain available until expended
		  as authorized, of which not to exceed $25,000
		  may be used for domestic and overseas representation as authorized:
		  Provided, That none of the funds appropriated in this
		  paragraph shall be available for acquisition of furniture, furnishings, or
		  generators for other departments and agencies.In addition, for the costs of worldwide
		  security upgrades, acquisition, and construction as authorized,
		  $847,300,000, to remain available until
		  expended: 
		  Provided, That funds made available
		  by this paragraph may not be obligated until a plan is submitted to the
		  Committees on Appropriations with the proposed allocation of funds made
		  available by this Act and the proceeds of sales for all projects in fiscal year
		  2010.
			Emergencies in the diplomatic and consular
		  service
			(including transfer of funds)For necessary expenses to enable the
		  Secretary of State to meet unforeseen emergencies arising in the Diplomatic and
		  Consular Service, $10,000,000, to remain
		  available until expended as authorized, of which not to exceed
		  $1,000,000 may be transferred to, and merged
		  with, funds appropriated by this Act under the heading Repatriation
		  Loans Program Account, subject to the same terms and
		  conditions.
			Buying power maintenance
		  accountTo offset adverse
		  fluctuations in foreign currency exchange rates and/or overseas wage and price
		  changes, as authorized by section 24(b) of the State Department Basic Authorities Act of 1956
		  (22 U.S.C. 2696(b)), $10,000,000, to remain
		  available until expended.
			Repatriation loans program
		  account
			(including transfer of funds)For the cost of direct loans,
		  $739,000, as authorized:
		  Provided, That such costs, including the cost of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974.In addition, for
		  administrative expenses necessary to carry out the direct loan program,
		  $711,000, which may be transferred to, and
		  merged with, funds made available under the heading Diplomatic and
		  Consular Programs.
			payment to the american institute in
		  taiwanFor necessary expenses
		  to carry out the Taiwan Relations Act (Public Law 96–8),
		  $21,174,000.
			Payment to the foreign service retirement
		  and disability fundFor
		  payment to the Foreign Service Retirement and Disability Fund, as authorized,
		  $158,900,000.
			International
		  organizations
			Contributions to international
		  organizationsFor necessary
		  expenses, not otherwise provided for, to meet annual obligations of membership
		  in international multilateral organizations, pursuant to treaties ratified
		  pursuant to the advice and consent of the Senate, conventions or specific Acts
		  of Congress, $1,697,000,000:
		  Provided, That the Secretary of State shall, at the time of
		  the submission of the President's budget to Congress under section 1105(a) of
		  title 31, United States Code, transmit to the Committees on Appropriations the
		  most recent biennial budget prepared by the United Nations for the operations
		  of the United Nations: Provided further, That the Secretary of
		  State should, to the maximum extent possible, synchronize payments to
		  international organizations that are important to United States security
		  interests in the fiscal year in which they are due: Provided
		  further, That any payment of arrearages under this heading shall be
		  directed toward activities that are mutually agreed upon by the United States
		  and the respective international organization: Provided
		  further, That none of the funds appropriated under this heading shall
		  be available for a United States contribution to an international organization
		  for the United States share of interest costs made known to the United States
		  Government by such organization for loans incurred on or after October 1, 1984,
		  through external borrowings.
			Contributions for international
		  peacekeeping activitiesFor
		  necessary expenses to pay assessed and other expenses of international
		  peacekeeping activities directed to the maintenance or restoration of
		  international peace and security,
		  $2,125,000,000, of which 15 percent shall remain
		  available until September 30, 2010: Provided, That none of the
		  funds made available by this Act shall be obligated or expended for any new or
		  expanded United Nations peacekeeping mission unless, at least 15 days in
		  advance of voting for the new or expanded mission in the United Nations
		  Security Council (or in an emergency as far in advance as is practicable): (1)
		  the Committees on Appropriations are notified of the estimated cost and length
		  of the mission, the national interest that will be served, the planned exit
		  strategy, and that the United Nations has taken appropriate measures to prevent
		  United Nations employees, contractor personnel, and peacekeeping forces serving
		  in the mission from trafficking in persons, exploiting victims of trafficking,
		  or committing acts of sexual exploitation, and to hold accountable individuals
		  who engage in such acts while participating in the peacekeeping mission,
		  including the prosecution in their home countries of such individuals in
		  connection with such acts; and (2) notification pursuant to section 7015 of
		  this Act is submitted, and the procedures therein followed, setting forth the
		  source of funds that will be used to pay for the cost of the new or expanded
		  mission: Provided further, That funds shall be available for
		  peacekeeping expenses unless the Secretary of State determines that American
		  manufacturers and suppliers are not being given opportunities to provide
		  equipment, services, and material for United Nations peacekeeping activities
		  equal to those being given to foreign manufacturers and
		  suppliers.
			International CommissionsFor necessary expenses, not otherwise
		  provided for, to meet obligations of the United States arising under treaties,
		  or specific Acts of Congress, as follows:
			International boundary and water
		  commission, united states and mexicoFor necessary expenses for the United States
		  Section of the International Boundary and Water Commission, United States and
		  Mexico, and to comply with laws applicable to the United States Section,
		  including not to exceed $6,000 for
		  representation; as follows:
			Salaries and expensesFor salaries and expenses, not otherwise
		  provided for,
		  $33,000,000.
			ConstructionFor detailed plan preparation and
		  construction of authorized projects,
		  $43,250,000, to remain available until expended,
		  as authorized.
			American sections, international
		  commissionsFor necessary
		  expenses, not otherwise provided, for the International Joint Commission and
		  the International Boundary Commission, United States and Canada, as authorized
		  by treaties between the United States and Canada or Great Britain, and the
		  Border Environment Cooperation Commission as authorized by Public Law 103–182,
		  $12,608,000: Provided, That of
		  the amount provided under this heading for the International Joint Commission,
		  $9,000 may be made available for representation
		  expenses.
			International fisheries
		  commissionsFor necessary
		  expenses for international fisheries commissions, not otherwise provided for,
		  as authorized by law, $48,976,000:
		  Provided, That the United States share of such expenses may be
		  advanced to the respective commissions pursuant to 31 U.S.C. 3324: 
		  Provided further, That in addition
		  to other funds available for such purposes, funds available under this heading
		  may be used to make payments necessary to fulfill the United States’
		  obligations under the Pacific Salmon Treaty.
			Related
		  agency
			Broadcasting Board of
		  Governors
			International broadcasting
		  operationsFor necessary
		  expenses to enable the Broadcasting Board of Governors, as authorized, to carry
		  out international communication activities, including the purchase, rent,
		  construction, and improvement of facilities for radio and television
		  transmission and reception and purchase, lease, and installation of necessary
		  equipment for radio and television transmission and reception to Cuba, and to
		  make and supervise grants for radio and television broadcasting to the Middle
		  East, $717,828,000: Provided,
		  That none of the funds appropriated by this Act may be used for TV Marti
		  broadcasts to Cuba: 
		  Provided further, That of the funds
		  appropriated under this heading, not to exceed
		  $16,000 may be used for official receptions
		  within the United States as authorized, not to exceed
		  $35,000 may be used for representation abroad as
		  authorized, and not to exceed $39,000 may be
		  used for official reception and representation expenses of Radio Free
		  Europe/Radio Liberty; and in addition, notwithstanding any other provision of
		  law, not to exceed $2,000,000 in receipts from
		  advertising and revenue from business ventures, not to exceed
		  $500,000 in receipts from cooperating
		  international organizations, and not to exceed
		  $1,000,000 in receipts from privatization
		  efforts of the Voice of America and the International Broadcasting Bureau, to
		  remain available until expended for carrying out authorized
		  purposes.
			Broadcasting capital
		  improvementsFor the purchase,
		  rent, construction, and improvement of facilities for radio and television
		  transmission and reception, and purchase and installation of necessary
		  equipment for radio and television transmission and reception as authorized,
		  $12,622,000, to remain available until expended,
		  as authorized.
			Related
		  programs
			The asia foundationFor a grant to The Asia Foundation, as
		  authorized by The Asia Foundation Act (22 U.S.C. 4402),
		  $19,000,000, to remain available until expended,
		  as authorized.
			United States Institute of
		  PeaceFor necessary expenses
		  of the United States Institute of Peace as authorized in the United States
		  Institute of Peace Act, $49,220,000, to remain
		  available until September 30, 2011, of which not more than
		  $15,000,000 may be used for construction
		  activities.
			Center for Middle Eastern-western Dialogue
		  Trust FundFor necessary
		  expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, the
		  total amount of the interest and earnings accruing to such Fund on or before
		  September 30, 2010, to remain available until
		  expended.
			Eisenhower exchange fellowship
		  programFor necessary expenses
		  of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4
		  and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205),
		  all interest and earnings accruing to the Eisenhower Exchange Fellowship
		  Program Trust Fund on or before September 30, 2010, to remain available until
		  expended: Provided, That none of the funds appropriated herein
		  shall be used to pay any salary or other compensation, or to enter into any
		  contract providing for the payment thereof, in excess of the rate authorized by
		  5 U.S.C. 5376; or for purposes which are not in accordance with OMB Circulars
		  A–110 (Uniform Administrative Requirements) and A–122 (Cost Principles for
		  Non-profit Organizations), including the restrictions on compensation for
		  personal services.
			Israeli arab scholarship
		  programFor necessary expenses
		  of the Israeli Arab Scholarship Program as authorized by section 214 of the
		  Foreign Relations Authorization Act,
		  Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing
		  to the Israeli Arab Scholarship Fund on or before September 30, 2010, to remain
		  available until expended.
			East-West centerTo enable the Secretary of State to provide
		  for carrying out the provisions of the Center for Cultural and Technical
		  Interchange Between East and West Act of 1960, by grant to the Center for
		  Cultural and Technical Interchange Between East and West in the State of
		  Hawaii, $24,000,000: Provided,
		  That none of the funds appropriated herein shall be used to pay any salary, or
		  enter into any contract providing for the payment thereof, in excess of the
		  rate authorized by 5 U.S.C. 5376.
			National Endowment for
		  DemocracyFor grants made by
		  the Department of State to the National Endowment for Democracy as authorized
		  by the National Endowment for Democracy Act,
		  $120,000,000, to remain available until
		  expended, of which $100,000,000 shall be
		  allocated in the traditional and customary manner among the core institutes and
		  $20,000,000 shall be for democracy, human
		  rights, and rule of law programs: Provided, That the President
		  of the National Endowment for Democracy shall provide to the Committees on
		  Appropriations not later than 45 days after the date of enactment of this Act a
		  report on the proposed uses of funds under this heading on a regional and
		  country basis.
			Other
		  commissions
			Commission for the Preservation of
		  America's Heritage Abroad
			Salaries and expensesFor necessary expenses for the Commission
		  for the Preservation of America's Heritage Abroad,
		  $635,000, as authorized by section 1303 of
		  Public Law 99–83.
			United States Commission on International
		  Religious Freedom
			Salaries and expensesFor necessary expenses for the United States
		  Commission on International Religious Freedom, as authorized by title II of the
		  International Religious Freedom Act of 1998 (Public Law 105–292),
		  $4,300,000, to remain available until September
		  30, 2011.
			Commission on Security and Cooperation in
		  Europe
			Salaries and expensesFor necessary expenses of the Commission on
		  Security and Cooperation in Europe, as authorized by Public Law 94–304,
		  $2,610,000, to remain available until September
		  30, 2011.
			Congressional-Executive Commission on the
		  People's Republic of China
			Salaries and expensesFor necessary expenses of the
		  Congressional-Executive Commission on the People's Republic of China, as
		  authorized, $2,000,000, including not more than
		  $3,000 for the purpose of official
		  representation, to remain available until September 30,
		  2011.
			United States-China Economic and Security
		  Review Commission
			Salaries and expensesFor necessary expenses of the United
		  States-China Economic and Security Review Commission,
		  $3,500,000, including not more than
		  $4,000 for the purpose of official
		  representation, to remain available until September 30, 2011:
		  Provided, That the Commission shall provide to the Committees
		  on Appropriations a quarterly accounting of the cumulative balances of any
		  unobligated funds that were received by the Commission during any previous
		  fiscal year: Provided further, That section 308(e) of the
		  United States-China Relations Act of 2000 (22 U.S.C. 6918(e)) (relating to the
		  treatment of employees as Congressional employees), and section 309 of such Act
		  (22 U.S.C. 6919) (relating to printing and binding costs), shall apply to the
		  Commission in the same manner as such section applies to the
		  Congressional-Executive Commission on the People's Republic of China:
		  Provided further, That the Commission shall comply with
		  chapter 43 of title 5, United States Code, regarding the establishment and
		  regular review of employee performance appraisals: Provided
		  further, That the Commission shall comply with section 4505a of title
		  5, United States Code, with respect to limitations on payment of
		  performance-based cash awards: Provided further, That
		  compensation for the executive director of the Commission may not exceed the
		  rate payable for level II of the Executive Schedule under section 5313 of title
		  5, United States Code: Provided further, That travel by
		  members and staff of the Commission shall be arranged and conducted under the
		  rules and procedures applying to travel by members and staff of the House of
		  Representatives.
			II
			UNITED STATES AGENCY FOR INTERNATIONAL
		  DEVELOPMENT
			Funds Appropriated to the
		  President
			Operating
		  expenses
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of section 667 of the Foreign
		  Assistance Act of 1961,
		  $1,388,800,000, of which up to
		  $105,000,000 may remain available until
		  September 30, 2011: Provided, That none of the funds
		  appropriated under this heading and under the heading Capital Investment
		  Fund in this Act may be made available to finance the construction
		  (including architect and engineering services), purchase, or long-term lease of
		  offices for use by the United States Agency for International Development
		  (USAID), unless the USAID Administrator has identified such proposed
		  construction (including architect and engineering services), purchase, or
		  long-term lease of offices in a report submitted to the Committees on
		  Appropriations at least 15 days prior to the obligation of funds for such
		  purposes: 
		  Provided further, That the previous
		  proviso shall not apply when the total cost of construction (including
		  architect and engineering services), purchase, or long-term lease of offices
		  does not exceed $1,000,000: 
		  Provided further, That of the funds
		  appropriated under this heading that are available for capital investments
		  related to the Development Leadership Initiative, up to
		  $245,000,000 may remain available until
		  September 30, 2014: 
		  Provided further, That none of the
		  funds appropriated by this Act for the hiring of additional USAID personnel
		  shall be made available for obligation until the USAID Administrator submits to
		  the Committees on Appropriations a strategy, including funding requirements and
		  justifications, for projected personnel requirements over the next three fiscal
		  years: Provided further, That contracts or agreements entered
		  into with funds appropriated under this heading may entail commitments for the
		  expenditure of such funds through the following fiscal year: 
		  Provided further, That any decision
		  to open a new USAID overseas mission or office or, except where there is a
		  substantial security risk to mission personnel, to close or significantly
		  reduce the number of personnel of any such mission or office, shall be subject
		  to the regular notification procedures of the Committees on Appropriations:
		  Provided further, That the authority of sections 610 and 109
		  of the Foreign Assistance Act of
		  1961 may be exercised by the Secretary of State to transfer funds
		  appropriated to carry out chapter 1 of part I of such Act to Operating
		  Expenses in accordance with the provisions of those sections:
		  Provided further, That of the funds appropriated or made
		  available under this heading, not to exceed
		  $250,000 may be available for representation and
		  entertainment allowances, of which not to exceed
		  $5,000 may be available for entertainment
		  allowances, for USAID during the current fiscal year: Provided
		  further, That no such entertainment funds may be used for the purposes
		  listed in section 7020 of this Act: Provided further, That
		  appropriate steps shall be taken to assure that, to the maximum extent
		  possible, United States-owned foreign currencies are utilized in lieu of
		  dollars.
			Capital investment fundFor necessary expenses for overseas
		  construction and related costs, and for the procurement and enhancement of
		  information technology and related capital investments, pursuant to section 667
		  of the Foreign Assistance Act of
		  1961, $213,000,000, to remain
		  available until expended: Provided, That this amount is in
		  addition to funds otherwise available for such purposes: Provided
		  further, That funds appropriated under this heading shall be available
		  for obligation only pursuant to the regular notification procedures of the
		  Committees on Appropriations.
			Office of inspector generalFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign
		  Assistance Act of 1961, $46,500,000,
		  to remain available until September 30, 2011, which sum shall be available for
		  the Office of the Inspector General of the United States Agency for
		  International Development.
			III
			BILATERAL ECONOMIC
		  ASSISTANCE
			Funds appropriated to the
		  presidentFor necessary
		  expenses to enable the President to carry out the provisions of the
		  Foreign Assistance Act of 1961, and
		  for other purposes, to remain available until September 30, 2010, unless
		  otherwise specified herein, as follows:
			Global health and child
		  survival
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapters 1 and 10 of part I of the
		  Foreign Assistance Act of 1961, for
		  global health activities, in addition to funds otherwise available for such
		  purposes, $2,414,000,000, to remain available
		  until September 30, 2011, and which shall be apportioned directly to the United
		  States Agency for International Development: Provided, That
		  this amount shall be made available for such activities as: (1) child survival
		  and maternal health programs; (2) immunization and oral rehydration programs;
		  (3) other health, nutrition, water and sanitation programs which directly
		  address the needs of mothers and children, and related education programs; (4)
		  assistance for children displaced or orphaned by causes other than AIDS; (5)
		  programs for the prevention, treatment, control of, and research on HIV/AIDS,
		  tuberculosis, polio, malaria, and other infectious diseases including neglected
		  tropical diseases, and for assistance to communities severely affected by
		  HIV/AIDS, including children infected or affected by AIDS; and (6) family
		  planning/reproductive health: Provided further, That none of
		  the funds appropriated under this paragraph may be made available for
		  nonproject assistance, except that funds may be made available for such
		  assistance for ongoing health activities: Provided further,
		  That of the funds appropriated under this paragraph, not to exceed
		  $400,000, in addition to funds otherwise
		  available for such purposes, may be used to monitor and provide oversight of
		  child survival, maternal and family planning/reproductive health, and
		  infectious disease programs: Provided further, That of the
		  funds appropriated under this paragraph,
		  $79,000,000 should be made available for a
		  United States contribution to The GAVI Fund: Provided further,
		  That none of the funds made available in this Act nor any unobligated balances
		  from prior appropriations Acts may be made available to any organization or
		  program which, as determined by the President of the United States, supports or
		  participates in the management of a program of coercive abortion or involuntary
		  sterilization: Provided further, That any determination made
		  under the previous proviso must be made no later than 6 months after the date
		  of enactment of this Act, and must be accompanied by the evidence and criteria
		  utilized to make the determination: Provided further, That
		  none of the funds made available under this Act may be used to pay for the
		  performance of abortion as a method of family planning or to motivate or coerce
		  any person to practice abortions: Provided further, That
		  nothing in this paragraph shall be construed to alter any existing statutory
		  prohibitions against abortion under section 104 of the
		  Foreign Assistance Act of 1961:
		  Provided further, That none of the funds made available under
		  this Act may be used to lobby for or against abortion: Provided
		  further, That in order to reduce reliance on abortion in developing
		  nations, funds shall be available only to voluntary family planning projects
		  which offer, either directly or through referral to, or information about
		  access to, a broad range of family planning methods and services, and that any
		  such voluntary family planning project shall meet the following requirements:
		  (1) service providers or referral agents in the project shall not implement or
		  be subject to quotas, or other numerical targets, of total number of births,
		  number of family planning acceptors, or acceptors of a particular method of
		  family planning (this provision shall not be construed to include the use of
		  quantitative estimates or indicators for budgeting and planning purposes); (2)
		  the project shall not include payment of incentives, bribes, gratuities, or
		  financial reward to: (A) an individual in exchange for becoming a family
		  planning acceptor; or (B) program personnel for achieving a numerical target or
		  quota of total number of births, number of family planning acceptors, or
		  acceptors of a particular method of family planning; (3) the project shall not
		  deny any right or benefit, including the right of access to participate in any
		  program of general welfare or the right of access to health care, as a
		  consequence of any individual's decision not to accept family planning
		  services; (4) the project shall provide family planning acceptors
		  comprehensible information on the health benefits and risks of the method
		  chosen, including those conditions that might render the use of the method
		  inadvisable and those adverse side effects known to be consequent to the use of
		  the method; and (5) the project shall ensure that experimental contraceptive
		  drugs and devices and medical procedures are provided only in the context of a
		  scientific study in which participants are advised of potential risks and
		  benefits; and, not less than 60 days after the date on which the Administrator
		  of the United States Agency for International Development determines that there
		  has been a violation of the requirements contained in paragraph (1), (2), (3),
		  or (5) of this proviso, or a pattern or practice of violations of the
		  requirements contained in paragraph (4) of this proviso, the Administrator
		  shall submit to the Committees on Appropriations a report containing a
		  description of such violation and the corrective action taken by the Agency:
		  Provided further, That in awarding grants for natural family
		  planning under section 104 of the Foreign
		  Assistance Act of 1961 no applicant shall be discriminated against
		  because of such applicant's religious or conscientious commitment to offer only
		  natural family planning; and, additionally, all such applicants shall comply
		  with the requirements of the previous proviso: Provided
		  further, That for purposes of this or any other Act authorizing or
		  appropriating funds for the Department of State, foreign operations, and
		  related programs, the term motivate, as it relates to family
		  planning assistance, shall not be construed to prohibit the provision,
		  consistent with local law, of information or counseling about all pregnancy
		  options: Provided further, That information provided about the
		  use of condoms as part of projects or activities that are funded from amounts
		  appropriated by this Act shall be medically accurate and shall include the
		  public health benefits and failure rates of such use.In addition, for necessary expenses to carry
		  out the provisions of the Foreign Assistance
		  Act of 1961 for the prevention, treatment, and control of, and
		  research on, HIV/AIDS, $5,359,000,000, to remain
		  available until expended, and which shall be apportioned directly to the
		  Department of State: Provided, That of the funds appropriated
		  under this paragraph, not less than $700,000,000
		  shall be made available, notwithstanding any other provision of law, except for
		  the United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of
		  2003 (Public Law 108–25), as amended, for a United States contribution to the
		  Global Fund to Fight AIDS, Tuberculosis and Malaria, and shall be expended at
		  the minimum rate necessary to make timely payment for projects and activities:
		  Provided further, That up to 5 percent of the aggregate amount
		  of funds made available to the Global Fund in fiscal year 2010 may be made
		  available to the United States Agency for International Development for
		  technical assistance related to the activities of the Global Fund:
		  Provided further, That of the funds appropriated under this
		  paragraph, up to $14,000,000 may be made
		  available, in addition to amounts otherwise available for such purposes, for
		  administrative expenses of the Office of the Global AIDS
		  Coordinator.
			Development assistanceFor necessary expenses to carry out the
		  provisions of sections 103, 105, 106, and sections 251 through 255, and chapter
		  10 of part I of the Foreign Assistance Act of
		  1961, $2,567,000,000, to remain
		  available until September 30, 2011: Provided, That of the
		  funds appropriated under this heading that are made available for assistance
		  programs for displaced and orphaned children and victims of war, not to exceed
		  $45,000, in addition to funds otherwise
		  available for such purposes, may be used to monitor and provide oversight of
		  such programs: Provided further, That of the funds
		  appropriated by this Act and prior Acts for fiscal year 2009, not less than
		  $265,000,000 shall be made available for
		  microenterprise and microfinance development programs for the poor, especially
		  women: Provided further, That of the funds appropriated under
		  this heading, not less than $23,000,000 shall be
		  made available for the American Schools and Hospitals Abroad program:
		  Provided further, That of the funds appropriated under this
		  heading, $10,000,000 shall be made available for
		  cooperative development programs within the Office of Private and Voluntary
		  Cooperation, United States Agency for International Development:
		  Provided further, That of the funds appropriated by this Act
		  and prior Acts for fiscal year 2009, not less than
		  $315,000,000 shall be made available for water
		  and sanitation supply projects pursuant to the Senator Paul Simon Water for the
		  Poor Act of 2005 (Public Law 109–121): 
		  Provided further, That the relevant
		  bureaus and offices of the United States Agency for International Development
		  that support water-related programs shall coordinate such programs on a regular
		  basis: Provided further, That of the funds appropriated by
		  title III of this Act, not less than
		  $1,500,000,000 should be made available for
		  agriculture development and food security programs, including for local or
		  regional purchase and distribution of food, in addition to funds otherwise made
		  available for such purposes, and notwithstanding any other provision of law, of
		  which not less than $31,000,000 shall be made
		  available for Collaborative Research Support Programs: Provided
		  further, That prior to the obligation of funds pursuant to the
		  previous proviso and after consultation with other relevant Federal departments
		  and agencies, the Committees on Appropriations, and relevant nongovernmental
		  organizations, the Administrator of the United States Agency for International
		  Development shall submit to the Committees on Appropriations a strategy for
		  achieving food security and agriculture development program goals:
		  Provided further, That of the funds appropriated under this
		  heading for agriculture development programs,
		  $10,000,000 shall be made available for a United
		  States contribution to the endowment of the Global Crop Diversity Trust
		  pursuant to section 3202 of Public Law 110–246.
			International disaster
		  assistanceFor necessary
		  expenses to carry out the provisions of section 491 of the
		  Foreign Assistance Act of 1961 for
		  international disaster relief, rehabilitation, and reconstruction assistance,
		  $855,000,000, to remain available until
		  expended.
			Transition initiativesFor necessary expenses for international
		  disaster rehabilitation and reconstruction assistance pursuant to section 491
		  of the Foreign Assistance Act of
		  1961, $65,000,000, to remain
		  available until expended, to support transition to democracy and to long-term
		  development of countries in crisis: Provided, That such
		  support may include assistance to develop, strengthen, or preserve democratic
		  institutions and processes, revitalize basic infrastructure, and foster the
		  peaceful resolution of conflict: Provided further, That the
		  United States Agency for International Development shall submit a report to the
		  Committees on Appropriations at least 5 days prior to beginning a new program
		  of assistance: Provided further, That if the Secretary of
		  State determines that it is important to the national interests of the United
		  States to provide transition assistance in excess of the amount appropriated
		  under this heading, up to $15,000,000 of the
		  funds appropriated by this Act to carry out the provisions of part I of the
		  Foreign Assistance Act of 1961 may
		  be used for purposes of this heading and under the authorities applicable to
		  funds appropriated under this heading: Provided further, That
		  funds made available pursuant to the previous proviso shall be made available
		  subject to prior consultation with the Committees on
		  Appropriations.
			EMERGENCY CRISES FUNDFor necessary expenses to enable the
		  Secretary of State, in consultation with the Administrator of the United States
		  Agency for International Development, to respond to unforeseen complex foreign
		  crises, $100,000,000, to remain available until
		  expended: 
		  Provided, That funds appropriated
		  under this heading may be made available only pursuant to a determination by
		  the Secretary of State that it is important to the national interest to furnish
		  assistance on an emergency basis on such terms and conditions as the Secretary
		  may determine, after consultation with Congress, for the purpose of responding
		  to such crises, including support for peacekeeping and humanitarian
		  intervention operations: 
		  Provided further, That none of the
		  funds appropriated under this heading shall be available to respond to natural
		  disasters: 
		  Provided further, That funds
		  appropriated by this paragraph shall be made available notwithstanding section
		  10 of Public Law 91–672 and section 15 of the State Department Basic
		  Authorities Act of 1956: 
		  Provided further, That the
		  Secretary of State may furnish assistance under this heading notwithstanding
		  any other provision of law, except sections 7007 and 7008 of this Act and
		  section 620J of the Foreign Assistance Act of 1961: 
		  Provided further, That funds
		  appropriated under this heading shall be subject to the regular notification
		  procedures of the Committees on Appropriations, except that notification shall
		  be transmitted at least 5 days in advance of the obligation of funds: 
		  Provided further, That the
		  requirements of the previous proviso may be waived if failure to do so would
		  pose a substantial risk to human health or welfare: 
		  Provided further, That in case of
		  any such waiver, notification to the Committees on Appropriations shall be
		  provided as early as practicable, but in no event later than 3 days after
		  taking the action to which such notification requirement was applicable, in the
		  context of the circumstances necessitating such waiver: 
		  Provided further, That any
		  notification provided pursuant to such waiver shall contain an explanation of
		  the emergency circumstances.
			Development credit
		  authority
			(including transfer of funds)For the cost of direct loans and loan
		  guarantees provided by the United States Agency for International Development,
		  as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to
		  $25,000,000 may be derived by transfer from
		  funds appropriated by this Act to carry out part I of such Act and under the
		  heading Assistance for Europe, Eurasia and Central Asia:
		  Provided, That funds provided under this paragraph and funds
		  provided as a gift pursuant to section 635(d) of the
		  Foreign Assistance Act of 1961 shall
		  be made available only for micro and small enterprise programs, urban programs,
		  and other programs which further the purposes of part I of such Act: 
		  Provided further, That such costs,
		  including the cost of modifying such direct and guaranteed loans, shall be as
		  defined in section 502 of the Congressional Budget Act of 1974, as amended:
		  Provided further, That funds made available by this paragraph
		  may be used for the cost of modifying any such guaranteed loans under this Act
		  or prior Acts, and funds used for such costs shall be subject to the regular
		  notification procedures of the Committees on Appropriations: 
		  Provided further, That the
		  provisions of section 107A(d) (relating to general provisions applicable to the
		  Development Credit Authority) of the Foreign
		  Assistance Act of 1961, as contained in section 306 of H.R. 1486 as
		  reported by the House Committee on International Relations on May 9, 1997,
		  shall be applicable to direct loans and loan guarantees provided under this
		  heading: Provided further, That these funds are available to
		  subsidize total loan principal, any portion of which is to be guaranteed, of up
		  to $700,000,000.In addition, for administrative expenses to
		  carry out credit programs administered by the United States Agency for
		  International Development, $8,600,000, which may
		  be transferred to, and merged with, funds made available under the heading
		  Operating Expenses in title II of this Act:
		  Provided, That funds made available under this heading shall
		  remain available until September 30, 2012.
			Economic support
		  fund
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapter 4 of part II of the Foreign Assistance Act of 1961,
		  $6,370,000,000, to remain available until
		  September 30, 2011: Provided, That
		  $11,000,000 of the funds appropriated under this
		  heading should be made available for Cyprus to be used only for scholarships,
		  administrative support of the scholarship program, bicommunal projects, and
		  measures aimed at reunification of the island and designed to reduce tensions
		  and promote peace and cooperation between the two communities on Cyprus:
		  Provided further, That of the funds appropriated under this
		  heading, $199,000,000 shall be apportioned
		  directly to USAID for alternative development/institution building programs in
		  Colombia: 
		  Provided further, That of the funds
		  appropriated under this heading that are available for assistance for Colombia,
		  not less than $10,000,000 shall be transferred
		  to, and merged with, funds appropriated under the heading Migration and
		  Refugee Assistance and shall be made available only for nongovernmental
		  organizations that provide direct services to Colombian refugees and host
		  communities in Ecuador and other neighboring countries: 
		  Provided further, That of the funds
		  appropriated under this heading that are available for assistance for
		  Afghanistan and Pakistan, assistance may be provided notwithstanding any
		  provision of law that restricts assistance to foreign countries for cross
		  border stabilization and development programs between Afghanistan and Pakistan
		  or between either country and the Central Asian Republics: 
		  Provided further, That funds
		  appropriated under this heading that are made available for assistance for
		  infrastructure projects in Pakistan shall be implemented in a manner consistent
		  with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)): 
		  Provided
			 further, That of the funds appropriated under this heading,
		  not less than $182,650,000 shall be made
		  available for programs and activities of the Bureau of Oceans and International
		  Environment and Scientific Affairs, Department of State: 
		  Provided further, That funds
		  appropriated by this Act may be made available for bilateral environmental
		  programs, and Asian regional programs that may include countries ineligible for
		  United States assistance, notwithstanding any other provision of law, and
		  subject to the regular notification procedures of the Committees on
		  Appropriations.
			Democracy
		  fund
				For necessary expenses to carry out the
			 provisions of the Foreign Assistance Act of
			 1961 for the promotion of democracy globally,
			 $120,000,000, to remain available until
			 September 30, 2011, of which not less than
			 $79,000,000 shall be made available for the
			 Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights and
			 Labor, Department of State, and not less than
			 $41,000,000 shall be made available for the
			 Office of Democracy and Governance of the Bureau for Democracy, Conflict, and
			 Humanitarian Assistance, United States Agency for International Development: 
			 Provided, That of the funds
			 appropriated under this heading that are made available to the Bureau of
			 Democracy, Human Rights and Labor, not less than
			 $19,000,000 shall be made available for the
			 promotion of democracy in the People's Republic of China, Hong Kong, and
			 Taiwan, and not less than $6,500,000 shall be
			 made available for the promotion of democracy in countries located outside the
			 Middle East region with a significant Muslim population, and where such
			 programs and activities would be important to respond to, deter, or prevent
			 extremism: 
			 Provided further, That assistance
			 for Taiwan should be matched from sources other than the United States
			 Government.
				Assistance for europe, eurasia and central
		  asiaFor necessary expenses to
		  carry out the provisions of the Foreign
		  Assistance Act of 1961, the FREEDOM Support Act, and the Support for
		  East European Democracy (SEED) Act of 1989,
		  $745,000,000, to remain available until
		  September 30, 2011, which shall be available, notwithstanding any other
		  provision of law, for assistance and for related programs for countries
		  identified in section 3 of the FREEDOM Support Act and section 3(c) of the SEED
		  Act: Provided, That funds appropriated under this heading
		  shall be considered to be economic assistance under the
		  Foreign Assistance Act of 1961 for
		  purposes of making available the administrative authorities contained in that
		  Act for the use of economic assistance: Provided further, That
		  notwithstanding any provision of this or any other Act, funds appropriated in
		  prior years under the headings Independent States of the Former Soviet
		  Union and similar headings and Assistance for Eastern Europe and
		  the Baltic States and similar headings, and currencies generated by or
		  converted from such funds, shall be available for use in any country for which
		  funds are made available under this heading without regard to the geographic
		  limitations of the heading under which such funds were originally appropriated:
		  Provided further, That funds made available for the Southern
		  Caucasus region may be used for confidence-building measures and other
		  activities in furtherance of the peaceful resolution of conflicts: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than
		  $9,000,000 shall be made available for
		  humanitarian, conflict mitigation, human rights, civil society, and relief and
		  reconstruction assistance for the North Caucasus: 
		  Provided further, That of the funds
		  appropriated under this heading that are available for assistance for Russia,
		  not less than $500,000 shall be made available
		  to the United States Foreign Service for forest management and wildlife
		  conservation programs in the Russia Far East and
		  Ukraine.
			Department of
		  State
			International narcotics control and law
		  enforcementFor necessary
		  expenses to carry out section 481 of the Foreign Assistance Act of 1961,
		  $1,525,000,000, to remain available until
		  September 30, 2011: Provided, That during fiscal year 2010,
		  the Department of State may also use the authority of section 608 of the
		  Foreign Assistance Act of 1961,
		  without regard to its restrictions, to receive excess property from an agency
		  of the United States Government for the purpose of providing it to a foreign
		  country or international organization under chapter 8 of part I of that Act
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That the
		  Secretary of State shall provide to the Committees on Appropriations not later
		  than 45 days after the date of the enactment of this Act and prior to the
		  initial obligation of funds appropriated under this heading, a report on the
		  proposed uses of all funds under this heading on a country-by-country basis for
		  each proposed program, project, or activity: Provided further,
		  That section 482(b) of the Foreign Assistance
		  Act of 1961 shall not apply to funds appropriated under this
		  heading: Provided further, That assistance provided with funds
		  appropriated under this heading that is made available notwithstanding section
		  482(b) of the Foreign Assistance Act of
		  1961 shall be made available subject to the regular notification
		  procedures of the Committees on Appropriations: Provided
		  further, That of the funds appropriated under this heading,
		  $5,000,000 should be made available to combat
		  piracy of United States copyrighted materials, consistent with the requirements
		  of section 688(a) and (b) of the Department of State, Foreign Operations, and
		  Related Programs Appropriations Act, 2008 (division J of Public Law 110–161):
		  Provided further, That none of the funds appropriated under
		  this heading for assistance for Colombia shall be made available for budget
		  support or as cash payments.
			Nonproliferation, anti-terrorism, demining
		  and related programsFor
		  necessary expenses for nonproliferation, anti-terrorism, demining and related
		  programs and activities, $761,165,000, to carry
		  out the provisions of chapter 8 of part II of the
		  Foreign Assistance Act of 1961 for
		  anti-terrorism assistance, chapter 9 of part II of the
		  Foreign Assistance Act of 1961,
		  section 504 of the FREEDOM Support Act, section 23 of the
		  Arms Export Control Act or the
		  Foreign Assistance Act of 1961 for
		  demining activities, the clearance of unexploded ordnance, the destruction of
		  small arms, and related activities, notwithstanding any other provision of law,
		  including activities implemented through nongovernmental and international
		  organizations, and section 301 of the Foreign
		  Assistance Act of 1961 for a voluntary contribution to the
		  International Atomic Energy Agency, and for a United States contribution to the
		  Comprehensive Nuclear Test Ban Treaty Preparatory Commission:
		  Provided, That of this amount not to exceed
		  $75,000,000, to remain available until expended,
		  may be made available for the Nonproliferation and Disarmament Fund,
		  notwithstanding any other provision of law, to promote bilateral and
		  multilateral activities relating to nonproliferation and disarmament:
		  Provided further, That such funds may also be used for such
		  countries other than the Independent States of the former Soviet Union and
		  international organizations when it is in the national security interest of the
		  United States to do so: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than
		  $37,000,000 shall be made available for the
		  Biosecurity Engagement Program, of which not less than
		  $6,000,000 shall be made available to continue
		  biological threat reduction programs in Pakistan: Provided
		  further, That funds appropriated under this heading may be made
		  available for the International Atomic Energy Agency unless the Secretary of
		  State determines that Israel is being denied its right to participate in the
		  activities of that Agency: Provided further, That of the funds
		  appropriated under this heading, not more than
		  $500,000 may be made available for
		  public-private partnerships for conventional weapons and mine action by grant,
		  cooperative agreement or contract: Provided further, That of
		  the funds made available for demining and related activities, not to exceed
		  $700,000, in addition to funds otherwise
		  available for such purposes, may be used for administrative expenses related to
		  the operation and management of the demining program: Provided
		  further, That funds appropriated under this heading that are available
		  for Anti-terrorism Assistance and Export Control and
		  Border Security shall remain available until September 30,
		  2011.
			Migration and refugee
		  assistanceFor necessary
		  expenses, not otherwise provided for, to enable the Secretary of State to
		  provide, as authorized by law, a contribution to the International Committee of
		  the Red Cross, assistance to refugees, including contributions to the
		  International Organization for Migration and the United Nations High
		  Commissioner for Refugees, and other activities to meet refugee and migration
		  needs; salaries and expenses of personnel and dependents as authorized by the
		  Foreign Service Act of 1980;
		  allowances as authorized by sections 5921 through 5925 of title 5, United
		  States Code; purchase and hire of passenger motor vehicles; and services as
		  authorized by section 3109 of title 5, United States Code,
		  $1,677,800,000, to remain available until
		  expended: 
		  Provided, That of the funds
		  appropriated under this heading, $25,000,000
		  shall be made available for refugees resettling in Israel: 
		  Provided further, That none of the
		  funds made available pursuant to the previous proviso may be made available for
		  assistance for any refugee who resides in any Israeli settlement or outpost in
		  the West Bank.
			United states emergency refugee and
		  migration assistance fundFor
		  necessary expenses to carry out the provisions of section 2(c) of the Migration
		  and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)),
		  $75,000,000, to remain available until expended:
		  
		  Provided, That funds made available
		  under this heading are appropriated notwithstanding the provisions contained in
		  section 2(c)(2) of such Act which would limit the amount of funds which could
		  be appropriated for this purpose.
			Independent
		  agencies
			Peace corps
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Peace Corps Act (22 U.S.C. 2501–2523),
		  $373,440,000, to remain available until
		  September 30, 2011: Provided, That none of the funds
		  appropriated under this heading shall be used to pay for abortions:
		  Provided further, That the Director of the Peace Corps may
		  transfer to the Foreign Currency Fluctuations Account, as authorized by 22
		  U.S.C. 2515, an amount not to exceed $5,000,000:
		  Provided further, That funds transferred pursuant to the
		  previous proviso may not be derived from amounts made available for Peace Corps
		  overseas operations: Provided further, That of the funds
		  appropriated under this heading, not to exceed
		  $4,000 may be made available for entertainment
		  expenses: Provided further, That any decision to open a new
		  domestic office or to close, or significantly reduce the number of personnel
		  of, any office, shall be subject to prior consultation with the Committees on
		  Appropriations: 
		  Provided further, That not later
		  than 180 days after enactment of this Act, the Director of the Peace Corps
		  shall submit a report to the Committees on Appropriations and Foreign Relations
		  of the Senate, and the Committees on Appropriations and Foreign Affairs of the
		  House of Representatives, consistent with the requirements of section 3 of the
		  Peace Corps Improvement and Expansion Act of 2009 (S. 1382), as introduced in
		  the Senate on June 25, 2009.
			Millennium challenge
		  corporation
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.),
		  $950,000,000 to remain available until expended:
		  Provided, That of the funds appropriated under this heading,
		  up to $95,000,000 may be available for
		  administrative expenses of the Millennium Challenge Corporation (the
		  Corporation): Provided further, That up to 10 percent of the
		  funds appropriated under this heading may be made available to carry out the
		  purposes of section 616 of the Millennium Challenge Act of 2003 for fiscal year
		  2010: Provided further, That none of the funds available to
		  carry out section 616 of such Act may be made available until the Chief
		  Executive Officer of the Corporation provides a report to the Committees on
		  Appropriations listing the candidate countries that will be receiving
		  assistance under section 616 of such Act, the level of assistance proposed for
		  each such country, a description of the proposed programs, projects and
		  activities, and the implementing agency or agencies of the United States
		  Government: Provided further, That section 605(e)(4) of such
		  Act shall apply to funds appropriated under this heading: Provided
		  further, That funds appropriated under this heading should be made
		  available for a Millennium Challenge Compact entered into pursuant to section
		  609 of such Act only if such Compact obligates, or contains a commitment to
		  obligate subject to the availability of funds and the mutual agreement of the
		  parties to the Compact to proceed, the entire amount of the United States
		  Government funding anticipated for the duration of the Compact:
		  Provided further, That the Corporation should reimburse the
		  United States Agency for International Development (USAID) for all expenses
		  incurred by USAID with funds appropriated under this heading in assisting the
		  Corporation in carrying out such Act, including administrative costs for
		  compact development, negotiation, and implementation: 
		  Provided further, That funds
		  appropriated by this Act or any prior Act appropriating funds for the
		  Department of State, foreign operations, and related programs that are made
		  available for a Millennium Challenge Compact and that are suspended or
		  terminated by the Chief Executive Officer of the Corporation shall be subject
		  to the regular notification procedures of the Committees on Appropriations
		  prior to re-obligation: Provided further, That of the funds
		  appropriated under this heading, not to exceed
		  $100,000 shall be available for representation
		  and entertainment allowances, of which not to exceed
		  $5,000 shall be available for entertainment
		  allowances.
			Inter-american foundationFor necessary expenses to carry out the
		  functions of the Inter-American Foundation in accordance with the provisions of
		  section 401 of the Foreign Assistance Act of 1961,
		  $23,000,000, to remain available until September
		  30, 2011: Provided, That of the funds appropriated under this
		  heading, not to exceed $2,000 may be available
		  for entertainment and representation allowances.
			African development
		  foundationFor necessary
		  expenses to carry out title V of the International Security and Development
		  Cooperation Act of 1980 (Public Law 96–533),
		  $30,000,000, to remain available until September
		  30, 2011: Provided, That funds made available to grantees may
		  be invested pending expenditure for project purposes when authorized by the
		  Board of Directors of the Foundation: Provided further, That
		  interest earned shall be used only for the purposes for which the grant was
		  made: Provided further, That notwithstanding section 505(a)(2)
		  of the African Development Foundation Act, in exceptional circumstances the
		  Board of Directors of the Foundation may waive the
		  $250,000 limitation contained in that section
		  with respect to a project and a project may exceed the limitation by up to
		  $10,000 if the increase is due solely to foreign
		  currency fluctuation: Provided further, That the Foundation
		  shall provide a report to the Committees on Appropriations after each time such
		  waiver authority is exercised.
			Department of the
		  Treasury
			International affairs technical
		  assistanceFor necessary
		  expenses to carry out the provisions of section 129 of the
		  Foreign Assistance Act of 1961,
		  $30,000,000, to remain available until September
		  30, 2012, which shall be available notwithstanding any other provision of
		  law.
			Debt restructuringFor the cost, as defined in section 502 of
		  the Congressional Budget Act of 1974, of modifying loans and loan guarantees,
		  as the President may determine, for which funds have been appropriated or
		  otherwise made available for programs within the International Affairs Budget
		  Function 150, including the cost of selling, reducing, or canceling amounts
		  owed to the United States as a result of concessional loans made to eligible
		  countries, pursuant to parts IV and V of the Foreign Assistance Act of 1961, of modifying
		  concessional credit agreements with least developed countries, as authorized
		  under section 411 of the Agricultural Trade
		  Development and Assistance Act of 1954, as amended, of concessional
		  loans, guarantees and credit agreements, as authorized under section 572 of the
		  Foreign Operations, Export Financing, and Related Programs Appropriations Act,
		  1989 (Public Law 100–461), and of canceling amounts owed, as a result of loans
		  or guarantees made pursuant to the Export-Import Bank Act of 1945, by countries
		  that are eligible for debt reduction pursuant to title V of H.R. 3425 as
		  enacted into law by section 1000(a)(5) of Public Law 106–113,
		  $60,000,000, to remain available until September
		  30, 2012: Provided, That not less than
		  $20,000,000 of the funds appropriated under this
		  heading shall be made available to carry out the provisions of part V of the
		  Foreign Assistance Act of 1961:
		  Provided further, That amounts paid to the Heavily Indebted
		  Poor Countries (HIPC) Trust Fund may be used only to fund debt reduction under
		  the enhanced HIPC initiative by—
				(1)the Inter-American Development Bank;
				(2)the African Development Fund;
				(3)the African Development Bank; and
				(4)the Central American Bank for Economic
			 Integration:
				Provided further,
			 That funds may not be paid to the HIPC Trust Fund for the benefit of any
			 country if the Secretary of State has credible evidence that the central
			 government of such country is engaged in a consistent pattern of gross
			 violations of internationally recognized human rights or in military or civil
			 conflict that undermines its ability to develop and implement measures to
			 alleviate poverty and to devote adequate human and financial resources to that
			 end: Provided further, That on the basis of final
			 appropriations, the Secretary of the Treasury shall consult with the Committees
			 on Appropriations concerning which countries and international financial
			 institutions are expected to benefit from a United States contribution to the
			 HIPC Trust Fund during the fiscal year: Provided further, That
			 the Secretary of the Treasury shall notify the Committees on Appropriations not
			 less than 15 days in advance of the signature of an agreement by the United
			 States to make payments to the HIPC Trust Fund of amounts for such countries
			 and institutions: Provided further, That the Secretary of the
			 Treasury may disburse funds designated for debt reduction through the HIPC
			 Trust Fund only for the benefit of countries that—(1)have committed, for a period of 24 months,
			 not to accept new market-rate loans from the international financial
			 institution receiving debt repayment as a result of such disbursement, other
			 than loans made by such institutions to export-oriented commercial projects
			 that generate foreign exchange which are generally referred to as
			 enclave loans; and
					(2)have documented and demonstrated their
			 commitment to redirect their budgetary resources from international debt
			 repayments to programs to alleviate poverty and promote economic growth that
			 are additional to or expand upon those previously available for such
			 purposes:
					Provided further,
			 That any limitation of subsection (e) of section 411 of the Agricultural Trade
			 Development and Assistance Act of 1954 shall not apply to funds appropriated
			 under this heading: Provided further, That none of the funds
			 made available under this heading in this or any other appropriations Act shall
			 be made available for Sudan or Burma unless the Secretary of the Treasury
			 determines and notifies the Committees on Appropriations that a democratically
			 elected government has taken office.IV
			International security
		  assistance
			Funds appropriated to the
		  president
			Peacekeeping operationsFor necessary expenses to carry out the
		  provisions of section 551 of the Foreign
		  Assistance Act of 1961, $331,500,000:
		  Provided, That funds appropriated under this heading may be
		  used, notwithstanding section 660 of such Act, to provide assistance to enhance
		  the capacity of foreign civilian security forces to participate in peacekeeping
		  operations: 
		  Provided further, That of the funds
		  appropriated under this heading, up to
		  $102,000,000 may be made available for
		  assistance for Somalia, of which up to
		  $55,000,000 may be used to pay assessed expenses
		  of international peacekeeping activities in Somalia: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than
		  $26,000,000 shall be made available for a United
		  States contribution to the Multinational Force and Observers mission in the
		  Sinai: Provided further, That none of the funds appropriated
		  under this heading shall be obligated or expended except as provided through
		  the regular notification procedures of the Committees on
		  Appropriations.
			International military education and
		  trainingFor necessary
		  expenses to carry out the provisions of section 541 of the
		  Foreign Assistance Act of 1961,
		  $105,150,000, of which up to
		  $4,000,000 may remain available until expended
		  and may only be provided through the regular notification procedures of the
		  Committees on Appropriations: Provided, That the civilian
		  personnel for whom military education and training may be provided under this
		  heading may include civilians who are not members of a government whose
		  participation would contribute to improved civil-military relations, civilian
		  control of the military, or respect for human rights: Provided
		  further, That funds made available under this heading for assistance
		  for Angola, Bangladesh, Cameroon, Central African Republic, Chad, Cote
		  d’Ivoire, Democratic Republic of the Congo, Ethiopia, Guatemala, Guinea, Haiti,
		  Kenya, Libya, Nepal, and Sri Lanka may only be provided through the regular
		  notification procedures of the Committees on Appropriations and any such
		  notification shall include a detailed description of proposed activities, and
		  none of the funds appropriated under this heading may be made available for
		  assistance for Equatorial Guinea: Provided further, That of
		  the funds appropriated under this heading, not to exceed
		  $55,000 shall be available for entertainment
		  allowances.
			Foreign military financing
		  programFor necessary expenses
		  for grants to enable the President to carry out the provisions of section 23 of
		  the Arms Export Control Act,
		  $3,989,000,000: Provided, That
		  to expedite the provision of assistance to foreign countries and international
		  organizations, the Secretary of State, following consultation with the
		  Committees on Appropriations and subject to the regular notification procedures
		  of such Committees, may use the funds appropriated under this heading to
		  procure defense articles and services to enhance the capacity of foreign
		  security forces: 
		  Provided further, That funds
		  appropriated under this heading for assistance for Pakistan may be made
		  available only for border security, counter-terrorism and law enforcement
		  activities directed against Al Qaeda, the Taliban and associated terrorist
		  groups: Provided further, That none of the funds made
		  available under this heading shall be made available to support or continue any
		  program initially funded under the authority of section 1206 of the National
		  Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
		  3456) unless the Secretary of State has previously justified such program to
		  the Committees on Appropriations: Provided further, That funds
		  appropriated or otherwise made available by this paragraph shall be
		  nonrepayable notwithstanding any requirement in section 23 of the
		  Arms Export Control Act:
		  Provided further, That funds made available under this
		  paragraph shall be obligated upon apportionment in accordance with paragraph
		  (5)(C) of title 31, United States Code, section 1501(a): 
		  Provided further, That not less
		  than $2,000,000 of the funds appropriated under
		  this heading shall be transferred to, and merged with, funds appropriated by
		  this Act under the heading “Diplomatic and Consular Programs” to be made
		  available to the Bureau of Democracy, Human Rights and Labor, Department of
		  State, to support monitoring of the uses of assistance made available under
		  this heading, in addition to amounts otherwise available for such purposes,
		  subject to prior consultation with the Committees on
		  Appropriations.None of the
		  funds made available under this heading shall be available to finance the
		  procurement of defense articles, defense services, or design and construction
		  services that are not sold by the United States Government under the
		  Arms Export Control Act unless the
		  foreign country proposing to make such procurements has first signed an
		  agreement with the United States Government specifying the conditions under
		  which such procurements may be financed with such funds:
		  Provided, That all country and funding level increases in
		  allocations shall be submitted through the regular notification procedures of
		  section 7015 of this Act: Provided further, That none of the
		  funds appropriated under this heading may be made available for assistance for
		  Bangladesh, Cambodia, Democratic Republic of the Congo, Ethiopia, Guatemala,
		  Haiti, Indonesia, Kenya, Nepal, Pakistan, Philippines, and Sri Lanka except
		  pursuant to the regular notification procedures of the Committees on
		  Appropriations: Provided further, That funds made available
		  under this heading may be used, notwithstanding any other provision of law, for
		  demining, the clearance of unexploded ordnance, and related activities, and may
		  include activities implemented through nongovernmental and international
		  organizations: Provided further, That only those countries for
		  which assistance was justified for the Foreign Military Sales Financing
		  Program in the fiscal year 1989 congressional presentation for security
		  assistance programs may utilize funds made available under this heading for
		  procurement of defense articles, defense services or design and construction
		  services that are not sold by the United States Government under the
		  Arms Export Control Act:
		  Provided further, That funds appropriated under this heading
		  shall be expended at the minimum rate necessary to make timely payment for
		  defense articles and services: Provided further, That not more
		  than $52,464,000 of the funds appropriated under
		  this heading may be obligated for necessary expenses, including the purchase of
		  passenger motor vehicles for replacement only for use outside of the United
		  States, for the general costs of administering military assistance and sales,
		  except that this limitation may be exceeded only through the regular
		  notification procedures of the Committees on Appropriations: Provided
		  further, That of the funds appropriated under this heading for general
		  costs of administering military assistance and sales, not to exceed
		  $4,000 shall be available for entertainment
		  expenses and not to exceed $130,000 shall be
		  available for representation allowances: Provided further,
		  That not more than $550,000,000 of funds
		  realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for
		  expenses incurred by the Department of Defense during fiscal year 2010 pursuant
		  to section 43(b) of such Act, except that this limitation may be exceeded only
		  through the regular notification procedures of the Committees on
		  Appropriations.
			V
			Multilateral
		  assistance
			Funds appropriated to the
		  president
			International organizations and
		  programsFor necessary
		  expenses to carry out the provisions of section 301 of the
		  Foreign Assistance Act of 1961, and
		  of section 2 of the United Nations Environment Program Participation Act of
		  1973, $393,000,000: Provided,
		  That section 307(a) of the Foreign Assistance
		  Act of 1961 shall not apply to contributions to the United Nations
		  Democracy Fund.
			International financial
		  institutions
			Global environment facilityFor the United States contribution for the
		  Global Environment Facility, $86,500,000, to the
		  International Bank for Reconstruction and Development as trustee for the Global
		  Environment Facility, by the Secretary of the Treasury, to remain available
		  until expended.
			Contribution to the international
		  development associationFor
		  payment to the International Development Association by the Secretary of the
		  Treasury, $1,320,000,000, to remain available
		  until expended.
			Contribution to the clean technology
		  fundFor contributions to the
		  multilateral Clean Technology Fund,
		  $400,000,000, to remain available until
		  expended.
			Contribution to the strategic climate
		  fundFor contributions to the
		  multilateral Strategic Climate Fund,
		  $75,000,000, to remain available until
		  expended.
			Contribution to the inter-american
		  development bankFor payment
		  to the Inter-American Investment Corporation by the Secretary of the Treasury,
		  $4,670,000, to remain available until
		  expended.
			Contribution to the enterprise for the
		  americas multilateral investment fundFor payment to the Enterprise for the
		  Americas Multilateral Investment Fund by the Secretary of the Treasury,
		  $25,000,000, to remain available until
		  expended.
			Contribution to the asian development
		  fundFor the United States
		  contribution by the Secretary of the Treasury to the increase in resources of
		  the Asian Development Fund, as authorized by the Asian Development Bank Act, as
		  amended, $115,250,000, to remain available until
		  expended.
			Contribution to the african development
		  fundFor the United States
		  contribution by the Secretary of the Treasury to the increase in resources of
		  the African Development Fund, $159,885,000, to
		  remain available until expended.
			Contribution to the international fund for
		  agricultural developmentFor
		  the United States contribution by the Secretary of the Treasury to increase the
		  resources of the International Fund for Agricultural Development,
		  $30,000,000, to remain available until
		  expended.
			VI
			Export and investment
		  assistance
			Export-import bank of the united
		  states
			Inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $2,500,000, to remain
		  available until September 30, 2011.
			Program accountThe Export-Import Bank of the United States
		  is authorized to make such expenditures within the limits of funds and
		  borrowing authority available to such corporation, and in accordance with law,
		  and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by section 104 of the Government Corporation Control
		  Act, as may be necessary in carrying out the program for the current fiscal
		  year for such corporation: Provided, That none of the funds
		  available during the current fiscal year may be used to make expenditures,
		  contracts, or commitments for the export of nuclear equipment, fuel, or
		  technology to any country, other than a nuclear-weapon state as defined in
		  Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible
		  to receive economic or military assistance under this Act, that has detonated a
		  nuclear explosive after the date of the enactment of this Act: Provided
		  further, That notwithstanding section 1(c) of Public Law 103–428, as
		  amended, sections 1(a) and (b) of Public Law 103–428 shall remain in effect
		  through October 1, 2010: Provided further, That not less than
		  10 percent of the aggregate loan, guarantee, and insurance authority available
		  to the Export-Import Bank under this Act should be used for renewable energy
		  technologies or end-use energy efficiency
		  technologies.
			Subsidy appropriationFor the cost of direct loans, loan
		  guarantees, insurance, and tied-aid grants as authorized by section 10 of the
		  Export-Import Bank Act of 1945, as
		  amended, not to exceed $58,000,000:
		  Provided, That such costs, including the cost of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974: Provided further, That such funds shall remain
		  available until September 30, 2025, for the disbursement of direct loans, loan
		  guarantees, insurance and tied-aid grants obligated in fiscal years 2010, 2011,
		  2012, and 2013: Provided further, That none of the funds
		  appropriated by this Act or any prior Acts appropriating funds for the
		  Department of State, foreign operations, and related programs for tied-aid
		  credits or grants may be used for any other purpose except through the regular
		  notification procedures of the Committees on Appropriations: Provided
		  further, That funds appropriated by this paragraph are made available
		  notwithstanding section 2(b)(2) of the Export-Import Bank Act of 1945, in connection
		  with the purchase or lease of any product by any Eastern European country, any
		  Baltic State or any agency or national thereof.
			Administrative expensesFor administrative expenses to carry out the
		  direct and guaranteed loan and insurance programs, including hire of passenger
		  motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed
		  $30,000 for official reception and
		  representation expenses for members of the Board of Directors, not to exceed
		  $83,880,000: Provided, That the
		  Export-Import Bank may accept, and use, payment or services provided by
		  transaction participants for legal, financial, or technical services in
		  connection with any transaction for which an application for a loan, guarantee
		  or insurance commitment has been made: Provided further, That
		  notwithstanding subsection (b) of section 117 of the Export Enhancement Act of
		  1992, subsection (a) thereof shall remain in effect until October 1,
		  2010.
			Receipts collectedReceipts collected pursuant to the
		  Export-Import Bank Act of 1945, as
		  amended, and the Federal Credit Reform Act of
		  1990, as amended, in an amount not to exceed the amount appropriated
		  herein, shall be credited as offsetting collections to this account:
		  Provided, That the sums herein appropriated from the General
		  Fund shall be reduced on a dollar-for-dollar basis by such offsetting
		  collections so as to result in a final fiscal year appropriation from the
		  General Fund estimated at $0: Provided
		  further, That amounts collected in fiscal year 2010 in excess of
		  obligations shall become available on September 1, 2010 and shall remain
		  available until September 30, 2013.
			Overseas private investment
		  corporation
			Noncredit accountThe Overseas Private Investment Corporation
		  is authorized to make, without regard to fiscal year limitations, as provided
		  by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds
		  available to it and in accordance with law as may be necessary:
		  Provided, That the amount available for administrative
		  expenses to carry out the credit and insurance programs (including an amount
		  for official reception and representation expenses which shall not exceed
		  $35,000) shall not exceed
		  $52,310,000: Provided further,
		  That project-specific transaction costs, including direct and indirect costs
		  incurred in claims settlements, and other direct costs associated with services
		  provided to specific investors or potential investors pursuant to section 234
		  of the Foreign Assistance Act of
		  1961, shall not be considered administrative expenses for the
		  purposes of this heading.
			Program accountFor the cost of direct and guaranteed loans,
		  $29,000,000, as authorized by section 234 of the
		  Foreign Assistance Act of 1961, to
		  be derived by transfer from the Overseas Private Investment Corporation
		  Noncredit Account: Provided, That such costs, including the
		  cost of modifying such loans, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974: Provided further, That such
		  sums shall be available for direct loan obligations and loan guaranty
		  commitments incurred or made during fiscal years 2010, 2011, and 2012:
		  Provided further, That funds so obligated in fiscal year 2010
		  remain available for disbursement through 2018; funds obligated in fiscal year
		  2011 remain available for disbursement through 2019; and funds obligated in
		  fiscal year 2012 remain available for disbursement through 2020:
		  Provided further, That notwithstanding any other provision of
		  law, the Overseas Private Investment Corporation is authorized to undertake any
		  program authorized by title IV of the Foreign
		  Assistance Act of 1961 in Iraq: Provided further,
		  That funds made available pursuant to the authority of the previous proviso
		  shall be subject to the regular notification procedures of the Committees on
		  Appropriations.In addition,
		  such sums as may be necessary for administrative expenses to carry out the
		  credit program may be derived from amounts available for administrative
		  expenses to carry out the credit and insurance programs in the Overseas Private
		  Investment Corporation Noncredit Account and merged with said
		  account.
			Funds Appropriated to the
		  President
			Trade and development agencyFor necessary expenses to carry out the
		  provisions of section 661 of the Foreign
		  Assistance Act of 1961, $55,200,000,
		  to remain available until September 30, 2011: 
		  Provided, That of the funds
		  appropriated under this heading, not more than
		  $4,000 may be available for representation and
		  entertainment allowances.
			VII
			General
		  provisions
			allowances and
		  differentials
			7001.Funds appropriated under title I of this
			 Act shall be available, except as otherwise provided, for allowances and
			 differentials as authorized by subchapter 59 of title 5, United States Code;
			 for services as authorized by 5 U.S.C. 3109; and for hire of passenger
			 transportation pursuant to 31 U.S.C. 1343(b).
				Unobligated balances
		  report
				7002.Any department or agency of the United
			 States Government to which funds are appropriated or otherwise made available
			 by this Act shall provide to the Committees on Appropriations a quarterly
			 accounting of cumulative balances by program, project, and activity of the
			 funds received by such department or agency in this fiscal year or any previous
			 fiscal year that remain unobligated and unexpended.
				Consulting
		  services
				7003.The expenditure of any appropriation under
			 title I of this Act for any consulting service through procurement contract,
			 pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such
			 expenditures are a matter of public record and available for public inspection,
			 except where otherwise provided under existing law, or under existing Executive
			 order issued pursuant to existing law.
				Embassy
		  construction
				7004.(a)Of funds provided under title I of this
			 Act, except as provided in subsection (b), a project to construct a diplomatic
			 facility of the United States may not include office space or other
			 accommodations for an employee of a Federal agency or department if the
			 Secretary of State determines that such department or agency has not provided
			 to the Department of State the full amount of funding required by subsection
			 (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act
			 of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by
			 section 629 of the Departments of Commerce, Justice, and State, the Judiciary,
			 and Related Agencies Appropriations Act, 2005.
				(b)Notwithstanding the prohibition in
			 subsection (a), a project to construct a diplomatic facility of the United
			 States may include office space or other accommodations for members of the
			 United States Marine Corps.
				(c)None of the funds appropriated by this Act
			 may be made available to pay for the acquisition of property for diplomatic
			 facilities in Afghanistan.
				Personnel
		  actions
			7005.Any costs incurred by a department or
			 agency funded under title I of this Act resulting from personnel actions taken
			 in response to funding reductions included in this Act shall be absorbed within
			 the total budgetary resources available under title I to such department or
			 agency: Provided, That the authority to transfer funds between
			 appropriations accounts as may be necessary to carry out this section is
			 provided in addition to authorities included elsewhere in this Act:
			 Provided further, That use of funds to carry out this section
			 shall be treated as a reprogramming of funds under section 7015 of this Act and
			 shall not be available for obligation or expenditure except in compliance with
			 the procedures set forth in that section.
				Prohibition on publicity or
		  propaganda
				7006.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes within the United
			 States not authorized before the date of the enactment of this Act by the
			 Congress: Provided, That not to exceed
			 $25,000 may be made available to carry out the
			 provisions of section 316 of Public Law 96–533.
				Prohibition against direct funding for
		  certain countries
				7007.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance or reparations for the
			 governments of Cuba, North Korea, Iran, or Syria: Provided,
			 That for purposes of this section, the prohibition on obligations or
			 expenditures shall include direct loans, credits, insurance and guarantees of
			 the Export-Import Bank or its agents.
				Military
		  coups
				7008.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance to the government of any country
			 whose duly elected head of government is deposed by military coup or decree:
			 Provided, That assistance may be resumed to such government if
			 the President certifies in writing to the Committees on Appropriations that
			 subsequent to the termination of assistance a democratically elected government
			 has taken office: Provided further, That the provisions of
			 this section shall not apply to assistance to promote democratic elections or
			 public participation in democratic processes: Provided
			 further, That funds made available pursuant to the previous provisos
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations.
				Transfer
		  authority
				7009.(a)Department of state and broadcasting board
			 of governorsNot to exceed 5
			 percent of any appropriation made available for the current fiscal year for the
			 Department of State under title I of this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise specifically
			 provided, shall be increased by more than 10 percent by any such transfers:
			 Provided, That not to exceed 5 percent of any appropriation
			 made available for the current fiscal year for the Broadcasting Board of
			 Governors under title I of this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise specifically
			 provided, shall be increased by more than 10 percent by any such transfers:
			 Provided further, That any transfer pursuant to this section
			 shall be treated as a reprogramming of funds under section 7015(a) and (b) of
			 this Act and shall not be available for obligation or expenditure except in
			 compliance with the procedures set forth in that section.
				(b)Export financing transfer
			 authoritiesNot to exceed 5
			 percent of any appropriation other than for administrative expenses made
			 available for fiscal year 2010, for programs under title VI of this Act may be
			 transferred between such appropriations for use for any of the purposes,
			 programs, and activities for which the funds in such receiving account may be
			 used, but no such appropriation, except as otherwise specifically provided,
			 shall be increased by more than 25 percent by any such transfer:
			 Provided, That the exercise of such authority shall be subject
			 to the regular notification procedures of the Committees on
			 Appropriations.
				(c)Limitation on transfers between
			 agencies
					(1)None of the funds made available under
			 titles II through V of this Act may be transferred to any department, agency,
			 or instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriation Act.
					(2)Notwithstanding paragraph (1), in addition
			 to transfers made by, or authorized elsewhere in, this Act, funds appropriated
			 by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be
			 allocated or transferred to agencies of the United States Government pursuant
			 to the provisions of sections 109, 610, and 632 of the
			 Foreign Assistance Act of
			 1961.
					(d)Transfers between accountsNone of the funds made available under
			 titles II through V of this Act may be obligated under an appropriation account
			 to which they were not appropriated, except for transfers specifically provided
			 for in this Act, unless the President, not less than 5 days prior to the
			 exercise of any authority contained in the Foreign Assistance Act of 1961 to
			 transfer funds, consults with and provides a written policy justification to
			 the Committees on Appropriations.
				(e)Audit of inter-agency
			 transfersAny agreement for
			 the transfer or allocation of funds appropriated by this Act, or prior Acts,
			 entered into between the United States Agency for International Development and
			 another agency of the United States Government under the authority of section
			 632(a) of the Foreign Assistance Act of
			 1961 or any comparable provision of law, shall expressly provide
			 that the Office of the Inspector General for the agency receiving the transfer
			 or allocation of such funds shall perform periodic program and financial audits
			 of the use of such funds: Provided, That funds transferred
			 under such authority may be made available for the cost of such audits.
				Reporting
		  requirement
			7010.The Secretary of State shall provide the
			 Committees on Appropriations, not later than April 1, 2010, and for each fiscal
			 quarter, a report in writing on the uses of funds made available under the
			 headings Foreign Military Financing Program,
			 International Military Education and Training, and
			 Peacekeeping Operations: Provided, That such
			 report shall include a description of the obligation and expenditure of funds,
			 and the specific country in receipt of, and the use or purpose of the
			 assistance provided by such funds.
				Availability of
		  funds
				7011.No part of any appropriation contained in
			 this Act shall remain available for obligation after the expiration of the
			 current fiscal year unless expressly so provided in this Act:
			 Provided, That funds appropriated for the purposes of chapters
			 1, 8, 11, and 12 of part I, section 661, section 667, chapters 4, 5, 6, 8, and
			 9 of part II of the Foreign Assistance Act of
			 1961, section 23 of the Arms Export
			 Control Act, and funds provided under the headings Assistance
			 for Europe, Eurasia and Central Asia and Development Credit
			 Authority, shall remain available for an additional 4 years from the
			 date on which the availability of such funds would otherwise have expired, if
			 such funds are initially obligated before the expiration of their respective
			 periods of availability contained in this Act: Provided
			 further, That, notwithstanding any other provision of this Act, any
			 funds made available for the purposes of chapter 1 of part I and chapter 4 of
			 part II of the Foreign Assistance Act of
			 1961 which are allocated or obligated for cash disbursements in
			 order to address balance of payments or economic policy reform objectives,
			 shall remain available until expended.
				Limitation on assistance to countries in
		  default
				7012.No part of any appropriation provided under
			 titles III through VI in this Act shall be used to furnish assistance to the
			 government of any country which is in default during a period in excess of one
			 calendar year in payment to the United States of principal or interest on any
			 loan made to the government of such country by the United States pursuant to a
			 program for which funds are appropriated under this Act unless the President
			 determines, following consultations with the Committees on Appropriations, that
			 assistance for such country is in the national interest of the United
			 States.
				Prohibition on taxation of united states
		  assistance
				7013.(a)Prohibition on taxationNone of the funds appropriated under titles
			 III through VI of this Act may be made available to provide assistance for a
			 foreign country under a new bilateral agreement governing the terms and
			 conditions under which such assistance is to be provided unless such agreement
			 includes a provision stating that assistance provided by the United States
			 shall be exempt from taxation, or reimbursed, by the foreign government, and
			 the Secretary of State shall expeditiously seek to negotiate amendments to
			 existing bilateral agreements, as necessary, to conform with this
			 requirement.
				(b)Reimbursement of foreign
			 taxesAn amount equivalent to
			 200 percent of the total taxes assessed during fiscal year 2010 on funds
			 appropriated by this Act by a foreign government or entity against commodities
			 financed under United States assistance programs for which funds are
			 appropriated by this Act, either directly or through grantees, contractors and
			 subcontractors shall be withheld from obligation from funds appropriated for
			 assistance for fiscal year 2011 and allocated for the central government of
			 such country and for the West Bank and Gaza program to the extent that the
			 Secretary of State certifies and reports in writing to the Committees on
			 Appropriations that such taxes have not been reimbursed to the Government of
			 the United States.
				(c)De minimis exceptionForeign taxes of a de minimis nature shall
			 not be subject to the provisions of subsection (b).
				(d)Reprogramming of fundsFunds withheld from obligation for each
			 country or entity pursuant to subsection (b) shall be reprogrammed for
			 assistance to countries which do not assess taxes on United States assistance
			 or which have an effective arrangement that is providing substantial
			 reimbursement of such taxes.
				(e)Determinations
					(1)The provisions of this section shall not
			 apply to any country or entity the Secretary of State determines—
						(A)does not assess taxes on United States
			 assistance or which has an effective arrangement that is providing substantial
			 reimbursement of such taxes; or
						(B)the foreign policy interests of the United
			 States outweigh the purpose of this section to ensure that United States
			 assistance is not subject to taxation.
						(2)The Secretary of State shall consult with
			 the Committees on Appropriations at least 15 days prior to exercising the
			 authority of this subsection with regard to any country or entity.
					(f)ImplementationThe Secretary of State shall issue rules,
			 regulations, or policy guidance, as appropriate, to implement the prohibition
			 against the taxation of assistance contained in this section.
				(g)DefinitionsAs used in this section—
					(1)the terms taxes and
			 taxation refer to value added taxes and customs duties imposed on
			 commodities financed with United States assistance for programs for which funds
			 are appropriated by this Act; and
					(2)the term bilateral agreement
			 refers to a framework bilateral agreement between the Government of the United
			 States and the government of the country receiving assistance that describes
			 the privileges and immunities applicable to United States foreign assistance
			 for such country generally, or an individual agreement between the Government
			 of the United States and such government that describes, among other things,
			 the treatment for tax purposes that will be accorded the United States
			 assistance provided under that agreement.
					Reservations of
		  funds
			7014.(a)Funds appropriated under titles II through
			 VI of this Act which are specifically designated may be reprogrammed for other
			 programs within the same account notwithstanding the designation if compliance
			 with the designation is made impossible by operation of any provision of this
			 or any other Act: Provided, That any such reprogramming shall
			 be subject to the regular notification procedures of the Committees on
			 Appropriations: Provided further, That assistance that is
			 reprogrammed pursuant to this subsection shall be made available under the same
			 terms and conditions as originally provided.
				(b)In addition to the authority contained in
			 subsection (a), the original period of availability of funds appropriated by
			 this Act and administered by the United States Agency for International
			 Development (USAID) that are specifically designated for particular programs or
			 activities by this or any other Act shall be extended for an additional fiscal
			 year if the USAID Administrator determines and reports promptly to the
			 Committees on Appropriations that the termination of assistance to a country or
			 a significant change in circumstances makes it unlikely that such designated
			 funds can be obligated during the original period of availability:
			 Provided, That such designated funds that continue to be
			 available for an additional fiscal year shall be obligated only for the purpose
			 of such designation.
				(c)Ceilings and specifically designated
			 funding levels contained in this Act shall not be applicable to funds or
			 authorities appropriated or otherwise made available by any subsequent Act
			 unless such Act specifically so directs: Provided, That
			 specifically designated funding levels or minimum funding requirements
			 contained in any other Act shall not be applicable to funds appropriated by
			 this Act.
				Reprogramming notification
		  requirements
			7015.(a)None of the funds made available in title I
			 of this Act, or in prior appropriations Acts to the agencies and departments
			 funded by this Act that remain available for obligation or expenditure in
			 fiscal year 2010, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees or of currency reflows or other
			 offsetting collections, or made available by transfer, to the agencies and
			 departments funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that: (1) creates new programs;
			 (2) eliminates a program, project, or activity; (3) increases funds or
			 personnel by any means for any project or activity for which funds have been
			 denied or restricted; (4) relocates an office or employees; (5) closes or opens
			 a mission or post; (6) reorganizes or renames offices; (7) reorganizes programs
			 or activities; or (8) contracts out or privatizes any functions or activities
			 presently performed by Federal employees; unless the Committees on
			 Appropriations are notified 15 days in advance of such reprogramming of
			 funds.
				(b)For the purposes of providing the executive
			 branch with the necessary administrative flexibility, none of the funds
			 provided under title I of this Act, or provided under previous appropriations
			 Acts to the agency or department funded under title I of this Act that remain
			 available for obligation or expenditure in fiscal year 2010, or provided from
			 any accounts in the Treasury of the United States derived by the collection of
			 fees available to the agency or department funded by title I of this Act, shall
			 be available for obligation or expenditure for activities, programs, or
			 projects through a reprogramming of funds in excess of
			 $1,000,000 or 10 percent, whichever is less,
			 that: (1) augments existing programs, projects, or activities; (2) reduces by
			 10 percent funding for any existing program, project, or activity, or numbers
			 of personnel by 10 percent as approved by Congress; or (3) results from any
			 general savings, including savings from a reduction in personnel, which would
			 result in a change in existing programs, activities, or projects as approved by
			 Congress; unless the Committees on Appropriations are notified 15 days in
			 advance of such reprogramming of funds.
				(c)For the purposes of providing the executive
			 branch with the necessary administrative flexibility, none of the funds made
			 available under titles II through V in this Act under the headings
			 Global Health and Child Survival, Development
			 Assistance, International Organizations and Programs,
			 Trade and Development Agency, International Narcotics
			 Control and Law Enforcement, Assistance for Europe, Eurasia and
			 Central Asia, Economic Support Fund, Democracy
			 Fund, Peacekeeping Operations, Capital Investment
			 Fund, Operating Expenses, Office of Inspector
			 General, Nonproliferation, Anti-terrorism, Demining and Related
			 Programs, Millennium Challenge Corporation,
			 Foreign Military Financing Program, International
			 Military Education and Training, Peace Corps, and
			 Migration and Refugee Assistance, shall be available for
			 obligation for activities, programs, projects, type of materiel assistance,
			 countries, or other operations not justified or in excess of the amount
			 justified to the Committees on Appropriations for obligation under any of these
			 specific headings unless the Committees on Appropriations are notified 15 days
			 in advance: Provided, That the President shall not enter into
			 any commitment of funds appropriated for the purposes of section 23 of the
			 Arms Export Control Act for the
			 provision of major defense equipment, other than conventional ammunition, or
			 other major defense items defined to be aircraft, ships, missiles, or combat
			 vehicles, not previously justified to Congress or 20 percent in excess of the
			 quantities justified to Congress unless the Committees on Appropriations are
			 notified 15 days in advance of such commitment: Provided
			 further, That requirements of this subsection or any similar provision
			 of any other Act shall not apply to any reprogramming for an activity, program,
			 or project for which funds are appropriated under titles II through IV of this
			 Act of less than 10 percent of the amount previously justified to the Congress
			 for obligation for such activity, program, or project for the current fiscal
			 year.
				(d)Notwithstanding any other provision of law,
			 with the exception of funds transferred to, and merged with, funds appropriated
			 under title I of this Act, funds transferred by the Department of Defense to
			 the Department of State and the United States Agency for International
			 Development for assistance for foreign countries and international
			 organizations, and funds made available for programs authorized by section 1206
			 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163), shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(e)The requirements of this section or any
			 similar provision of this Act or any other Act, including any prior Act
			 requiring notification in accordance with the regular notification procedures
			 of the Committees on Appropriations, may be waived if failure to do so would
			 pose a substantial risk to human health or welfare: Provided,
			 That in case of any such waiver, notification to the Congress, or the
			 appropriate congressional committees, shall be provided as early as
			 practicable, but in no event later than 3 days after taking the action to which
			 such notification requirement was applicable, in the context of the
			 circumstances necessitating such waiver: Provided further,
			 That any notification provided pursuant to such a waiver shall contain an
			 explanation of the emergency circumstances.
				(f)None of the funds appropriated under titles
			 III through VI of this Act shall be obligated or expended for assistance for
			 Serbia, Sudan, Zimbabwe, Pakistan, Sri Lanka, Somalia, Cuba, Iran, Haiti,
			 Libya, Ethiopia, Nepal, Mexico, or Cambodia and countries listed in section
			 7045(f)(4) of this Act except as provided through the regular notification
			 procedures of the Committees on Appropriations.
				Notification on excess defense
		  equipment
			7016.Prior to providing excess Department of
			 Defense articles in accordance with section 516(a) of the
			 Foreign Assistance Act of 1961, the
			 Department of Defense shall notify the Committees on Appropriations to the same
			 extent and under the same conditions as other committees pursuant to subsection
			 (f) of that section: Provided, That before issuing a letter of
			 offer to sell excess defense articles under the Arms Export Control Act, the Department of
			 Defense shall notify the Committees on Appropriations in accordance with the
			 regular notification procedures of such Committees if such defense articles are
			 significant military equipment (as defined in section 47(9) of the
			 Arms Export Control Act) or are
			 valued (in terms of original acquisition cost) at
			 $7,000,000 or more, or if notification is
			 required elsewhere in this Act for the use of appropriated funds for specific
			 countries that would receive such excess defense articles: Provided
			 further, That such Committees shall also be informed of the original
			 acquisition cost of such defense articles.
				Limitation on availability of funds for
		  international organizations and programs
				7017.Subject to the regular notification
			 procedures of the Committees on Appropriations, funds appropriated under titles
			 III through VI of this Act or any previously enacted Act making appropriations
			 for the Department of State, foreign operations, and related programs, which
			 are returned or not made available for organizations and programs because of
			 the implementation of section 307(a) of the Foreign Assistance Act of 1961, shall remain
			 available for obligation until September 30, 2011.
				Prohibition on funding for abortions and
		  involuntary sterilization
				7018.None of the funds made available to carry
			 out part I of the Foreign Assistance Act of
			 1961, as amended, may be used to pay for the performance of
			 abortions as a method of family planning or to motivate or coerce any person to
			 practice abortions. None of the funds made available to carry out part I of the
			 Foreign Assistance Act of 1961, as
			 amended, may be used to pay for the performance of involuntary sterilization as
			 a method of family planning or to coerce or provide any financial incentive to
			 any person to undergo sterilizations. None of the funds made available to carry
			 out part I of the Foreign Assistance Act of
			 1961, as amended, may be used to pay for any biomedical research
			 which relates in whole or in part, to methods of, or the performance of,
			 abortions or involuntary sterilization as a means of family planning. None of
			 the funds made available to carry out part I of the
			 Foreign Assistance Act of 1961, as
			 amended, may be obligated or expended for any country or organization if the
			 President certifies that the use of these funds by any such country or
			 organization would violate any of the above provisions related to abortions and
			 involuntary sterilizations.
				Allocations
				7019.(a)Funds provided in this Act for the
			 following accounts shall be made available for programs and countries in the
			 amounts contained in the respective tables included in the report accompanying
			 this Act:
					Civilian Stabilization
			 Initiative.
					Diplomatic and Consular
			 Programs.
					Educational and Cultural Exchange
			 Programs.
					International Fisheries
			 Commissions.
					International Broadcasting
			 Operations.
					Global Health and Child
			 Survival.
					Development
			 Assistance.
					Economic Support
			 Fund.
					Assistance for Europe, Eurasia and
			 Central Asia.
					International Narcotics Control and
			 Law Enforcement.
					Nonproliferation, Anti-terrorism,
			 Demining and Related Programs.
					Foreign Military Financing
			 Program.
					Peacekeeping
			 Operations.
					International Organizations and
			 Programs.
					(b)For the purposes of implementing this
			 section and only with respect to the tables included in the report accompanying
			 this Act, the Secretary of State, the Administrator of the United States Agency
			 for International Development and the Broadcasting Board of Governors, as
			 appropriate, may propose deviations to the amounts referenced in subsection
			 (a), subject to the regular notification procedures of the Committees on
			 Appropriations and section 634A of the Foreign
			 Assistance Act of 1961.
				(c)The requirements contained in subsection
			 (a) shall apply to the table under the headings Bilateral Economic
			 Assistance and General Provisions in such report.
				Prohibition of payment of certain
		  expenses
			7020.None of the funds appropriated or otherwise
			 made available by this Act under the headings International Military
			 Education and Training or Foreign Military Financing
			 Program for Informational Program activities or under the headings
			 Global Health and Child Survival, Development
			 Assistance, and Economic Support Fund may be obligated
			 or expended to pay for—
				(1)alcoholic beverages; or
				(2)entertainment expenses for activities that
			 are substantially of a recreational character, including but not limited to
			 entrance fees at sporting events, theatrical and musical productions, and
			 amusement parks.
				Prohibition on assistance to foreign
		  governments that export lethal military equipment to countries supporting
		  international terrorism
			7021.(a)None of the funds appropriated or otherwise
			 made available by titles III through VI of this Act may be available to any
			 foreign government which provides lethal military equipment to a country the
			 government of which the Secretary of State has determined is a government that
			 supports international terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979: 
			 Provided, That the prohibition
			 under this section with respect to a foreign government shall terminate 12
			 months after that government ceases to provide such military equipment: 
			 Provided further, That this
			 section applies with respect to lethal military equipment provided under a
			 contract entered into after October 1, 1997.
				(b)Assistance restricted by subsection (a) or
			 any other similar provision of law, may be furnished if the President
			 determines that to do so is important to the national interests of the United
			 States.
				(c)Whenever the President makes a
			 determination pursuant to subsection (b), the President shall submit to the
			 Committees on Appropriations a report with respect to the furnishing of such
			 assistance, including a detailed explanation of the assistance to be provided,
			 the estimated dollar amount of such assistance, and an explanation of how the
			 assistance furthers United States national interests.
				Prohibition on bilateral assistance to
		  terrorist countries
			7022.(a)Funds appropriated for bilateral assistance
			 under any heading in titles III through VI of this Act and funds appropriated
			 under any such heading in a provision of law enacted prior to the enactment of
			 this Act, shall not be made available to any government which the President
			 determines—
					(1)grants sanctuary from prosecution to any
			 individual or group which has committed an act of international terrorism;
			 or
					(2)otherwise supports international
			 terrorism.
					(b)The President may waive the application of
			 subsection (a) to a country if the President determines that national security
			 or humanitarian reasons justify such waiver: 
			 Provided, That the President
			 shall publish each such waiver in the Federal Register and, at least 15 days
			 before the waiver takes effect, shall notify the Committees on Appropriations
			 of the waiver (including the justification for the waiver) in accordance with
			 the regular notification procedures of the Committees on Appropriations.
				Authorization
		  requirements
			7023.Funds appropriated by this Act, except
			 funds appropriated under the heading Trade and Development
			 Agency, may be obligated and expended notwithstanding section 10 of
			 Public Law 91–672, section 15 of the State
			 Department Basic Authorities Act of 1956, section 313 of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(1)).
				Definition of program, project, and
		  activity
				7024.For the purpose of titles II through VI of
			 this Act program, project, and activity shall be defined at the
			 appropriations Act account level and shall include all appropriations and
			 authorizations Acts funding directives, ceilings, and limitations with the
			 exception that for the following accounts: Economic Support Fund
			 and Foreign Military Financing Program, program, project,
			 and activity shall also be considered to include country, regional, and
			 central program level funding within each such account; for the development
			 assistance accounts of the United States Agency for International Development
			 program, project, and activity shall also be considered to
			 include central, country, regional, and program level funding, either as: (1)
			 justified to the Congress; or (2) allocated by the executive branch in
			 accordance with a report, to be provided to the Committees on Appropriations
			 within 30 days of the enactment of this Act, as required by section 653(a) of
			 the Foreign Assistance Act of
			 1961.
				Authorities for the peace corps,
		  inter-american foundation and african development
		  foundation
				7025.Unless expressly provided to the contrary,
			 provisions of this or any other Act, including provisions contained in prior
			 Acts authorizing or making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be construed to prohibit activities
			 authorized by or conducted under the Peace Corps Act, the Inter-American
			 Foundation Act or the African Development Foundation Act: 
			 Provided, That the agency shall
			 promptly report to the Committees on Appropriations whenever it is conducting
			 activities or is proposing to conduct activities in a country for which
			 assistance is prohibited.
				Commerce, trade and surplus
		  commodities
				7026.(a)None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for direct assistance
			 and none of the funds otherwise made available to the Export-Import Bank and
			 the Overseas Private Investment Corporation shall be obligated or expended to
			 finance any loan, any assistance or any other financial commitments for
			 establishing or expanding production of any commodity for export by any country
			 other than the United States, if the commodity is likely to be in surplus on
			 world markets at the time the resulting productive capacity is expected to
			 become operative and if the assistance will cause substantial injury to United
			 States producers of the same, similar, or competing commodity:
			 Provided, That such prohibition shall not apply to the
			 Export-Import Bank if in the judgment of its Board of Directors the benefits to
			 industry and employment in the United States are likely to outweigh the injury
			 to United States producers of the same, similar, or competing commodity, and
			 the Chairman of the Board so notifies the Committees on Appropriations.
				(b)None of the funds appropriated by this or
			 any other Act to carry out chapter 1 of part I of the
			 Foreign Assistance Act of 1961 shall
			 be available for any testing or breeding feasibility study, variety improvement
			 or introduction, consultancy, publication, conference, or training in
			 connection with the growth or production in a foreign country of an
			 agricultural commodity for export which would compete with a similar commodity
			 grown or produced in the United States: Provided, That this
			 subsection shall not prohibit—
					(1)activities designed to increase food
			 security in developing countries where such activities will not have a
			 significant impact on the export of agricultural commodities of the United
			 States; or
					(2)research activities intended primarily to
			 benefit American producers.
					(c)The Secretary of the Treasury shall
			 instruct the United States Executive Directors of the International Bank for
			 Reconstruction and Development, the International Development Association, the
			 International Finance Corporation, the Inter-American Development Bank, the
			 International Monetary Fund, the Asian Development Bank, the Inter-American
			 Investment Corporation, the North American Development Bank, the European Bank
			 for Reconstruction and Development, the African Development Bank, and the
			 African Development Fund to use the voice and vote of the United States to
			 oppose any assistance by these institutions, using funds appropriated or made
			 available pursuant to titles III through VI of this Act, for the production or
			 extraction of any commodity or mineral for export, if it is in surplus on world
			 markets and if the assistance will cause substantial injury to United States
			 producers of the same, similar, or competing commodity.
				Separate
		  accounts
			7027.(a)Separate accounts for local
			 currencies
					(1)If assistance is furnished to the
			 government of a foreign country under chapters 1 and 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961 under agreements which result in the generation of local
			 currencies of that country, the Administrator of the United States Agency for
			 International Development shall—
						(A)require that local currencies be deposited
			 in a separate account established by that government;
						(B)enter into an agreement with that
			 government which sets forth—
							(i)the amount of the local currencies to be
			 generated; and
							(ii)the terms and conditions under which the
			 currencies so deposited may be utilized, consistent with this section;
			 and
							(C)establish by agreement with that government
			 the responsibilities of the United States Agency for International Development
			 and that government to monitor and account for deposits into and disbursements
			 from the separate account.
						(2)Uses of local currenciesAs may be agreed upon with the foreign
			 government, local currencies deposited in a separate account pursuant to
			 subsection (a), or an equivalent amount of local currencies, shall be used
			 only—
						(A)to carry out chapter 1 or 10 of part I or
			 chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may
			 be), for such purposes as—
							(i)project and sector assistance activities;
			 or
							(ii)debt and deficit financing; or
							(B)for the administrative requirements of the
			 United States Government.
						(3)Programming accountabilityThe United States Agency for International
			 Development shall take all necessary steps to ensure that the equivalent of the
			 local currencies disbursed pursuant to subsection (a)(2)(A) from the separate
			 account established pursuant to subsection (a)(1) are used for the purposes
			 agreed upon pursuant to subsection (a)(2).
					(4)Termination of assistance
			 programsUpon termination of
			 assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II
			 of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered
			 balances of funds which remain in a separate account established pursuant to
			 subsection (a) shall be disposed of for such purposes as may be agreed to by
			 the government of that country and the United States Government.
					(5)Reporting requirementThe Administrator of the United States
			 Agency for International Development shall report on an annual basis as part of
			 the justification documents submitted to the Committees on Appropriations on
			 the use of local currencies for the administrative requirements of the United
			 States Government as authorized in subsection (a)(2)(B), and such report shall
			 include the amount of local currency (and United States dollar equivalent) used
			 and/or to be used for such purpose in each applicable country.
					(b)Separate accounts for cash
			 transfers
					(1)If assistance is made available to the
			 government of a foreign country, under chapter 1 or 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961, as cash transfer assistance or as nonproject sector
			 assistance, that country shall be required to maintain such funds in a separate
			 account and not commingle them with any other funds.
					(2)Applicability of other provisions of
			 lawSuch funds may be
			 obligated and expended notwithstanding provisions of law which are inconsistent
			 with the nature of this assistance including provisions which are referenced in
			 the Joint Explanatory Statement of the Committee of Conference accompanying
			 House Joint Resolution 648 (House Report No. 98–1159).
					(3)NotificationAt least 15 days prior to obligating any
			 such cash transfer or nonproject sector assistance, the President shall submit
			 a notification through the regular notification procedures of the Committees on
			 Appropriations, which shall include a detailed description of how the funds
			 proposed to be made available will be used, with a discussion of the United
			 States interests that will be served by the assistance (including, as
			 appropriate, a description of the economic policy reforms that will be promoted
			 by such assistance).
					(4)ExemptionNonproject sector assistance funds may be
			 exempt from the requirements of subsection (b)(1) only through the notification
			 procedures of the Committees on Appropriations.
					Eligibility for
		  assistance
			7028.(a)Assistance through nongovernmental
			 organizationsRestrictions
			 contained in this or any other Act with respect to assistance for a country
			 shall not be construed to restrict assistance in support of programs of
			 nongovernmental organizations from funds appropriated by this Act to carry out
			 the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II
			 of the Foreign Assistance Act of
			 1961, and from funds appropriated under the heading
			 Assistance for Europe, Eurasia and Central Asia:
			 Provided, That before using the authority of this subsection
			 to furnish assistance in support of programs of nongovernmental organizations,
			 the President shall notify the Committees on Appropriations under the regular
			 notification procedures of those committees, including a description of the
			 program to be assisted, the assistance to be provided, and the reasons for
			 furnishing such assistance: Provided further, That nothing in
			 this subsection shall be construed to alter any existing statutory prohibitions
			 against abortion or involuntary sterilizations contained in this or any other
			 Act.
				(b)Public
			 law 480During fiscal year
			 2010, restrictions contained in this or any other Act with respect to
			 assistance for a country shall not be construed to restrict assistance under
			 the Agricultural Trade Development and
			 Assistance Act of 1954: Provided, That none of the
			 funds appropriated to carry out title I of such Act and made available pursuant
			 to this subsection may be obligated or expended except as provided through the
			 regular notification procedures of the Committees on Appropriations.
				(c)ExceptionThis section shall not apply—
					(1)with respect to section 620A of the
			 Foreign Assistance Act of 1961 or
			 any comparable provision of law prohibiting assistance to countries that
			 support international terrorism; or
					(2)with respect to section 116 of the
			 Foreign Assistance Act of 1961 or
			 any comparable provision of law prohibiting assistance to the government of a
			 country that violates internationally recognized human rights.
					Impact on jobs in the united
		  states
			7029.None of the funds appropriated under titles
			 III through VI of this Act may be obligated or expended to provide—
				(1)any financial incentive to a business
			 enterprise currently located in the United States for the purpose of inducing
			 such an enterprise to relocate outside the United States if such incentive or
			 inducement is likely to reduce the number of employees of such business
			 enterprise in the United States because United States production is being
			 replaced by such enterprise outside the United States; or
				(2)assistance for any program, project, or
			 activity that contributes to the violation of internationally recognized
			 workers rights, as defined in section 507(4) of the
			 Trade Act of 1974, of workers in the
			 recipient country, including any designated zone or area in that country:
			 Provided, That the application of section 507(4)(D) and (E) of
			 such Act should be commensurate with the level of development of the recipient
			 country and sector, and shall not preclude assistance for the informal sector
			 in such country, micro and small-scale enterprise, and smallholder
			 agriculture.
				International financial
		  institutions
			7030.(a)None of the funds appropriated in title V
			 of this Act may be made as payment to any international financial institution
			 while the United States Executive Director to such institution is compensated
			 by the institution at a rate which, together with whatever compensation such
			 Director receives from the United States, is in excess of the rate provided for
			 an individual occupying a position at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, or while any alternate United
			 States Director to such institution is compensated by the institution at a rate
			 in excess of the rate provided for an individual occupying a position at level
			 V of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				(b)The Secretary of the Treasury shall
			 instruct the United States Executive Director at each international financial
			 institution to oppose any loan, grant, strategy or policy of such institution
			 that would require user fees or service charges on poor people for primary
			 education or primary healthcare, including prevention, care and treatment for
			 HIV/AIDS, malaria, tuberculosis, and infant, child, and maternal health, in
			 connection with the institutions' financing programs.
				(c)The Secretary of the Treasury shall
			 instruct the United States Executive Director at the International Monetary
			 Fund (the Fund) to use the voice and vote of the United States to oppose any
			 loan, project, agreement, memorandum, instrument, or other program of the Fund
			 that imposes budget caps or restraints that do not allow the maintenance of or
			 an increase in government spending on health care or education; and to promote
			 government spending on health care, education, food aid, or other critical
			 safety net programs in all of the Fund’s activities with respect to Heavily
			 Indebted Poor Countries.
				(d)For purposes of this section
			 international financial institutions are the International Bank
			 for Reconstruction and Development, the Inter-American Development Bank, the
			 Asian Development Bank, the Asian Development Fund, the African Development
			 Bank, the African Development Fund, the International Monetary Fund, the North
			 American Development Bank, and the European Bank for Reconstruction and
			 Development.
				Debt-for-development
			7031.In order to enhance the continued
			 participation of nongovernmental organizations in debt-for-development and
			 debt-for-nature exchanges, a nongovernmental organization which is a grantee or
			 contractor of the United States Agency for International Development may place
			 in interest bearing accounts local currencies which accrue to that organization
			 as a result of economic assistance provided under title III of this Act and,
			 subject to the regular notification procedures of the Committees on
			 Appropriations, any interest earned on such investment shall be used for the
			 purpose for which the assistance was provided to that organization.
				Authority to engage in debt buybacks or
		  sales
				7032.(a)Loans eligible for sale, reduction, or
			 cancellation
					(1)Authority to sell, reduce, or cancel
			 certain loansNotwithstanding
			 any other provision of law, the President may, in accordance with this section,
			 sell to any eligible purchaser any concessional loan or portion thereof made
			 before January 1, 1995, pursuant to the Foreign
			 Assistance Act of 1961, to the government of any eligible country as
			 defined in section 702(6) of that Act or on receipt of payment from an eligible
			 purchaser, reduce or cancel such loan or portion thereof, only for the purpose
			 of facilitating—
						(A)debt-for-equity swaps, debt-for-development
			 swaps, or debt-for-nature swaps; or
						(B)a debt buyback by an eligible country of
			 its own qualified debt, only if the eligible country uses an additional amount
			 of the local currency of the eligible country, equal to not less than 40
			 percent of the price paid for such debt by such eligible country, or the
			 difference between the price paid for such debt and the face value of such
			 debt, to support activities that link conservation and sustainable use of
			 natural resources with local community development, and child survival and
			 other child development, in a manner consistent with sections 707 through 710
			 of the Foreign Assistance Act of
			 1961, if the sale, reduction, or cancellation would not contravene
			 any term or condition of any prior agreement relating to such loan.
						(2)Terms and conditionsNotwithstanding any other provision of law,
			 the President shall, in accordance with this section, establish the terms and
			 conditions under which loans may be sold, reduced, or canceled pursuant to this
			 section.
					(3)AdministrationThe Facility, as defined in section 702(8)
			 of the Foreign Assistance Act of
			 1961, shall notify the administrator of the agency primarily
			 responsible for administering part I of the Foreign Assistance Act of 1961 of purchasers
			 that the President has determined to be eligible, and shall direct such agency
			 to carry out the sale, reduction, or cancellation of a loan pursuant to this
			 section: 
			 Provided, That such agency shall
			 make adjustment in its accounts to reflect the sale, reduction, or
			 cancellation.
					(4)LimitationThe authorities of this subsection shall be
			 available only to the extent that appropriations for the cost of the
			 modification, as defined in section 502 of the Congressional Budget Act of
			 1974, are made in advance.
					(b)Deposit of proceedsThe proceeds from the sale, reduction, or
			 cancellation of any loan sold, reduced, or canceled pursuant to this section
			 shall be deposited in the United States Government account or accounts
			 established for the repayment of such loan.
				(c)Eligible purchasersA loan may be sold pursuant to subsection
			 (a)(1)(A) only to a purchaser who presents plans satisfactory to the President
			 for using the loan for the purpose of engaging in debt-for-equity swaps,
			 debt-for-development swaps, or debt-for-nature swaps.
				(d)Debtor consultationsBefore the sale to any eligible purchaser,
			 or any reduction or cancellation pursuant to this section, of any loan made to
			 an eligible country, the President should consult with the country concerning
			 the amount of loans to be sold, reduced, or canceled and their uses for
			 debt-for-equity swaps, debt-for-development swaps, or debt-for-nature
			 swaps.
				(e)Availability of fundsThe authority provided by subsection (a)
			 may be used only with regard to funds appropriated by this Act under the
			 heading Debt Restructuring.
				Special debt relief for the
		  poorest
			7033.(a)Authority to reduce debtThe President may reduce amounts owed to
			 the United States (or any agency of the United States) by an eligible country
			 as a result of—
					(1)guarantees issued under sections 221 and
			 222 of the Foreign Assistance Act of
			 1961;
					(2)credits extended or guarantees issued under
			 the Arms Export Control Act;
			 or
					(3)any obligation or portion of such
			 obligation, to pay for purchases of United States agricultural commodities
			 guaranteed by the Commodity Credit Corporation under export credit guarantee
			 programs authorized pursuant to section 5(f) of the
			 Commodity Credit Corporation Charter
			 Act of June 29, 1948, as amended, section 4(b) of the Food for Peace
			 Act of 1966, as amended (Public Law 89–808), or section 202 of the
			 Agricultural Trade Act of 1978, as
			 amended (Public Law 95–501).
					(b)Limitations
					(1)The authority provided by subsection (a)
			 may be exercised only to implement multilateral official debt relief and
			 referendum agreements, commonly referred to as Paris Club Agreed
			 Minutes.
					(2)The authority provided by subsection (a)
			 may be exercised only in such amounts or to such extent as is provided in
			 advance by appropriations Acts.
					(3)The authority provided by subsection (a)
			 may be exercised only with respect to countries with heavy debt burdens that
			 are eligible to borrow from the International Development Association, but not
			 from the International Bank for Reconstruction and Development, commonly
			 referred to as IDA-only countries.
					(c)ConditionsThe authority provided by subsection (a)
			 may be exercised only with respect to a country whose government—
					(1)does not have an excessive level of
			 military expenditures;
					(2)has not repeatedly provided support for
			 acts of international terrorism;
					(3)is not failing to cooperate on
			 international narcotics control matters;
					(4)(including its military or other security
			 forces) does not engage in a consistent pattern of gross violations of
			 internationally recognized human rights; and
					(5)is not ineligible for assistance because of
			 the application of section 527 of the Foreign
			 Relations Authorization Act, Fiscal Years 1994 and 1995.
					(d)Availability of fundsThe authority provided by subsection (a)
			 may be used only with regard to the funds appropriated by this Act under the
			 heading Debt Restructuring.
				(e)Certain prohibitions
			 inapplicableA reduction of
			 debt pursuant to subsection (a) shall not be considered assistance for the
			 purposes of any provision of law limiting assistance to a country: 
			 Provided, That the authority
			 provided by subsection (a) may be exercised notwithstanding section 620(r) of
			 the Foreign Assistance Act of 1961
			 or section 321 of the International Development and Food Assistance Act of
			 1975.
				Special
		  authorities
			7034.(a)Afghanistan, iraq, pakistan, lebanon,
			 montenegro, victims of war, displaced children, and displaced
			 burmeseFunds appropriated
			 under titles III through VI of this Act that are made available for assistance
			 for Afghanistan may be made available notwithstanding section 7012 of this Act
			 or any similar provision of law and section 660 of the
			 Foreign Assistance Act of 1961, and
			 funds appropriated in titles III and VI of this Act that are made available for
			 Iraq, Lebanon, Montenegro, Pakistan, and for victims of war, displaced
			 children, and displaced Burmese, and to assist victims of trafficking in
			 persons and, subject to the regular notification procedures of the Committees
			 on Appropriations, to combat such trafficking, may be made available
			 notwithstanding any other provision of law.
				(b)Waiver
					(1)The President may waive the provisions of
			 section 1003 of Public Law 100–204 if the President determines and certifies in
			 writing to the Speaker of the House of Representatives, the President pro
			 tempore of the Senate, and the Committees on Appropriations that it is
			 important to the national security interests of the United States.
					(2)Period of application of
			 waiverAny waiver pursuant to
			 paragraph (1) shall be effective for no more than a period of 6 months at a
			 time and shall not apply beyond 12 months after the enactment of this
			 Act.
					(c)Small
			 businessIn entering into
			 multiple award indefinite-quantity contracts with funds appropriated by this
			 Act, the United States Agency for International Development may provide an
			 exception to the fair opportunity process for placing task orders under such
			 contracts when the order is placed with any category of small or small
			 disadvantaged business.
				(d)Authority repealedSection 7034(d) of Public Law 111–8 is
			 hereby repealed.
				(e)Reconstituting civilian police
			 authorityIn providing
			 assistance with funds appropriated by this Act under section 660(b)(6) of the
			 Foreign Assistance Act of 1961,
			 support for a nation emerging from instability may be deemed to mean support
			 for regional, district, municipal, or other sub-national entity emerging from
			 instability, as well as a nation emerging from instability.
				(f)Extension of authorityThe Foreign Operations, Export Financing,
			 and Related Programs Appropriations Act, 1990 (Public Law 101–167) is
			 amended—
					(1)in section 599D (8 U.S.C. 1157
			 note)—
						(A)in subsection (b)(3), by striking
			 and 2009 and inserting 2009, and 2010; and
						(B)in subsection (e), by striking
			 2009 each place it appears and inserting 2010;
			 and
						(2)in section 599E (8 U.S.C. 1255 note) in
			 subsection (b)(2), by striking 2009 and inserting
			 2010.
					(g)World food programOf the funds managed by the Bureau for
			 Democracy, Conflict, and Humanitarian Assistance, United States Agency for
			 International Development, from this or any other Act, not less than
			 $10,000,000 shall be made available as a general
			 contribution to the World Food Program, notwithstanding any other provision of
			 law.
				(h)Disarmament, demobilization and
			 reintegrationNotwithstanding
			 any other provision of law, regulation or Executive order, funds appropriated
			 by this Act and prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the headings Economic
			 Support Fund, Peacekeeping Operations,
			 International Disaster Assistance, and Transition
			 Initiatives should be made available to support programs to disarm,
			 demobilize, and reintegrate into civilian society former members of foreign
			 terrorist organizations: Provided, That the Secretary of State
			 shall consult with the Committees on Appropriations prior to the obligation of
			 funds pursuant to this subsection: Provided further, That for
			 the purposes of this subsection the term foreign terrorist
			 organization means an organization designated as a terrorist
			 organization under section 219 of the Immigration
			 and Nationality Act.
				(i)Middle east foundationFunds appropriated by this Act and prior
			 Acts for a Middle East Foundation shall be subject to the regular notification
			 procedures of the Committees on Appropriations.
				(j)ContingenciesDuring fiscal year 2010, the President may
			 use up to $75,000,000 under the authority of
			 section 451 of the Foreign Assistance Act of 1961, notwithstanding any other
			 provision of law.
				(k)Democracy Promotion
					(1)Funds made available by this Act that are
			 made available for the promotion of democracy may be made available
			 notwithstanding any other provision of law, and with regard to the National
			 Endowment for Democracy, any regulation.
					(2)For the purposes of funds appropriated by
			 this Act, the term promotion of democracy means programs that
			 support good governance, human rights, independent media, and the rule of law,
			 and otherwise strengthen the capacity of democratic political parties,
			 governments, nongovernmental organizations and institutions, and citizens to
			 support the development of democratic states, institutions, and practices that
			 are responsive and accountable to citizens.
					(3)Any contract, grant, or cooperative
			 agreement (or any amendment to any contract, grant or cooperative agreement) in
			 excess of $1,000,000 of funds under the heading
			 Democracy Fund, and in excess of
			 $2,500,000 under other headings in this Act for
			 the promotion of democracy, with the exception of programs and activities of
			 the National Endowment for Democracy, shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
					(4)With respect to the provision of assistance
			 for democracy, human rights and governance activities in this Act, the
			 organizations implementing such assistance and the specific nature of that
			 assistance shall not be subject to the prior approval by the government of any
			 foreign country.
					(l)PersonnelThe terms and conditions of section 1113 of
			 Public Law 111–32 shall apply to this Act.
				(m)Partner vettingNo further action to finalize or implement
			 a Partner Vetting System (PVS) shall be taken by the Secretary of State or the
			 Administrator of the United States Agency for International Development (USAID)
			 until a new USAID Administrator has been confirmed and has undertaken a
			 comprehensive review of the scope, methodology and effect of PVS, including
			 consultation with affected organizations, the Committees on Appropriations and
			 Foreign Relations of the Senate and the Committees on Appropriations and
			 Foreign Affairs of the House of Representatives.
				(n)Spending
			 plansThe Secretary of State
			 shall submit to the Committees on Appropriations not later than 45 days after
			 enactment of this Act, and prior to the initial obligation of funds for
			 assistance for Afghanistan, Pakistan, and Iraq, detailed spending plans for
			 funds appropriated for such purposes.
				(o)Congressional budget justification
			 documentsNone of the funds
			 appropriated by this Act or any prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs may be obligated
			 or expended by the Secretary of State or the Administrator of the United States
			 Agency for International Development (USAID) to compile, produce, or publish
			 any congressional budget justification documents for fiscal year 2011 until the
			 Secretary of State and the USAID Administrator have consulted with the
			 Committees of Appropriations regarding the purpose, format, and content of such
			 documents.
				(p)Technical correction
					(1)In generalSection 67 of the Bretton Woods Agreements
			 Act, as added by section 1402 of the Supplemental Appropriations Act, 2009, is
			 amended by striking resolution numbered 54–4 and inserting
			 resolution numbered 52–4.
					(2)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the enactment of section
			 1402 of Public Law 111–32.
					(q)Consolidation of reports
					(1)The Secretary of State may, notwithstanding
			 any other provision of law and following consultation with the Committees on
			 Appropriations, consolidate or combine reports (including plans and strategies)
			 that are called for by any provision of law to be submitted to the Congress and
			 that are substantially duplicative of others called for by any other provision
			 of law, and may submit a report into which two or more are consolidated by the
			 last in time of the dates otherwise required for submission of the reports
			 being consolidated, except that such date shall be no later than 60 days after
			 the date that the earliest of the reports was due.
					(2)Reports are considered substantially
			 duplicative if they are required to address at least over half of the
			 same substantive factors, criteria and issues that are required to be addressed
			 by any other report, and any such consolidated report must address all the
			 substantive factors, criteria and issues required to be addressed in each of
			 the individual reports.
					(3)Reports affected by this section are those
			 within the purview of or prepared primarily by the Department of State and the
			 United States Agency for International Development and that relate to matters
			 addressed under this Act, or any Act authorizing or appropriating funds for use
			 by, or actions of, the Department of State and the United States Agency for
			 International Development.
					NEAR EAST
			7035.(a)BahrainOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not less than
			 $19,000,000 shall be made available for
			 assistance for Bahrain.
				(b)Egypt
					(1)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not less than
			 $1,040,000,000 shall be made available for
			 grants only for Egypt, including for border security programs and activities in
			 the Sinai: 
			 Provided,  That the funds
			 appropriated under this heading estimated to be outlayed for Egypt during
			 fiscal year 2010 shall be transferred to an interest bearing account for Egypt
			 in the Federal Reserve Bank of New York within 30 days of enactment of this
			 Act.
					(2)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $250,000,000 shall be made available for
			 assistance for Egypt, which sum shall be provided on a grant basis, and of
			 which sum cash transfer assistance shall be provided with the understanding
			 that Egypt will undertake significant economic and democratic reforms which are
			 additional to those which were undertaken in previous fiscal years: 
			 Provided, That not less than
			 $25,000,000 of such funds shall be made
			 available for democracy, human rights and governance programs, and not less
			 than $35,000,000 shall be made available for
			 education programs, of which not less than
			 $10,000,000 is for scholarships for Egyptian
			 students with high financial need.
					(3)Of the funds appropriated by this Act and
			 prior Acts making appropriations for the Department of State, foreign
			 operations and related programs, up to
			 $200,000,000 may be made available for an
			 endowment to further the shared interests of the United States and Egypt: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations on the establishment
			 of such an endowment.
					(c)Iraq
					(1)Of the funds appropriated by this Act under
			 the headings Economic Support Fund and International
			 Narcotics Control and Law Enforcement, not less than
			 $427,000,000 shall be made available for
			 assistance for Iraq.
					(2)The terms and conditions of section 1106(a)
			 and (b) of Public Law 111–32 shall apply to assistance for Iraq in fiscal year
			 2010.
					(3)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program may be made available
			 for countries in the Middle East region, in addition to amounts otherwise made
			 available, to address urgent border security requirements arising from
			 instability in Iraq if the Secretary certifies to the Committees on
			 Appropriations that it is important to the national security of the United
			 States to do so, and subject to the regular notification procedures of the
			 Committees on Appropriations.
					(d)IsraelOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not less than
			 $2,220,000,000 shall be available for grants
			 only for Israel and shall be disbursed within 30 days of the enactment of this
			 Act: 
			 Provided, That to the extent that
			 the Government of Israel requests that funds be used for such purposes, grants
			 made available for Israel by this paragraph shall, as agreed by the United
			 States and Israel, be available for advanced weapons systems, of which not less
			 than $583,860,000 shall be available for the
			 procurement in Israel of defense articles and defense services, including
			 research and development.
				(e)Jordan
					(1)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $363,000,000 shall be made available for
			 assistance for Jordan.
					(2)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not less than
			 $150,000,000 shall be made available for
			 assistance for Jordan.
					(f)Lebanon
					(1)Of the Funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $109,000,000 shall be made available for
			 assistance for Lebanon, of which not less than
			 $10,000,000 shall be made available for
			 educational scholarships for students in Lebanon with high financial
			 need.
					(2)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not less than
			 $100,000,000 shall be made available for
			 assistance for Lebanon.
					(g)Middle east peaceFunds appropriated by this Act should be
			 made available in a manner to further peace in the Middle East between Israelis
			 and Palestinians.
				(h)Near East Regional DemocracyOf the funds appropriated by this Act that
			 are made available for Near East Regional Democracy, not less than
			 $30,000,000 shall be made available to expand
			 access to information and communications through the Internet, and shall be
			 used for scalable, field tested programs that provide unmonitored and
			 uncensored access to the Internet, including access to real time, inter-active
			 modes of communication, for large numbers of users living in closed societies
			 that have acutely hostile Internet environments.
				(i)West Bank and Gaza
					(1)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $400,400,000 may be made available for
			 assistance for the West Bank and Gaza, of which not to exceed
			 $2,000,000 may be made available for
			 administrative expenses of the United States Agency for International
			 Development, in addition to funds otherwise made available for such
			 purposes.
					(2)Of the funds appropriated by this Act under
			 the heading International Narcotics Control and Law Enforcement,
			 not less than $100,000,000 shall be made
			 available for the West Bank.
					(3)The terms and conditions of sections 7035,
			 7036, 7037, 7038, 7039, and 7040 of Public Law 111–8, and section 1107 of
			 Public Law 111–32, shall apply to assistance appropriated by this Act.
					Western
		  hemisphere
			7045.(a)Trade
			 capacityOf the funds
			 appropriated by this Act, not less than
			 $300,149,000 should be made available for trade
			 capacity building, of which not less than
			 $25,000,000 shall be made available for labor
			 and environmental capacity building activities relating to free trade
			 agreements with countries in Latin America and the Caribbean.
				(b)Assistance for Haiti
					(1)The Government of Haiti shall be eligible
			 to purchase defense articles and services under the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.), for the Coast Guard.
					(2)Of the funds appropriated by this Act under
			 titles III and IV, not less than $282,393,000
			 shall be made available for assistance for Haiti.
					(3)None of the funds made available by this
			 Act under the heading International Narcotics Control and Law
			 Enforcement may be used to transfer excess weapons, ammunition or other
			 lethal property of an agency of the United States Government to the Government
			 of Haiti for use by the Haitian National Police until the Secretary of State
			 reports to the Committees on Appropriations that any members of the Haitian
			 National Police who have been credibly alleged to have committed serious
			 crimes, including drug trafficking and violations of internationally recognized
			 human rights, have been suspended.
					(c)Assistance for Guatemala
					(1)Of the funds appropriated by this Act under
			 the heading International Narcotics Control and Law Enforcement,
			 not less than $5,000,000 shall be made available
			 for a United States contribution to the International Commission Against
			 Impunity in Guatemala (CICIG), and not less than
			 $2,000,000 shall be made available to support
			 the Police Criminal Investigation Division’s Human Rights Unit and the Ministry
			 of Interior’s Institute For Attacks Against Human Rights Defenders.
					(2)Funds appropriated by this Act under the
			 heading International Military Education and Training (IMET)
			 that are available for assistance for Guatemala, other than for expanded IMET,
			 may be made available only for the Guatemalan Air Force, Navy and Army Corps of
			 Engineers: Provided, That assistance for the Army Corps of
			 Engineers shall only be available for training to improve disaster response
			 capabilities and to participate in international peacekeeping operations:
			 Provided further, That such funds may be made available only
			 if the Secretary of State certifies that the Air Force, Navy and Army Corps of
			 Engineers are respecting internationally recognized human rights and
			 cooperating with civilian judicial investigations and prosecutions of current
			 and retired military personnel who have been credibly alleged to have committed
			 violations of such rights, and with the CICIG by granting access to CICIG
			 personnel, providing evidence to CICIG, and allowing witness testimony.
					(3)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not more than
			 $850,000 may be made available for the
			 Guatemalan Air Force, Navy and Army Corps of Engineers:
			 Provided, That assistance for the Army Corps of Engineers
			 shall only be available for training to improve disaster response capabilities
			 and to participate in international peacekeeping operations: Provided
			 further, That such funds may be made available only if the Secretary
			 of State certifies that the Air Force, Navy and Army Corps of Engineers are
			 respecting internationally recognized human rights and cooperating with
			 civilian judicial investigations and prosecutions of current and retired
			 military personnel who have been credibly alleged to have committed violations
			 of such rights, including preserving and providing to the Attorney General's
			 office all military archives pertaining to the internal armed conflict, and
			 cooperating with the CICIG by granting access to CICIG personnel, providing
			 evidence to CICIG, and allowing witness testimony.
					(d)Assistance for Mexico
					(1)AssistanceOf the funds appropriated by this Act under
			 the headings International Narcotics Control and Law Enforcement
			 and Economic Support Fund, not more than
			 $115,000,000 may be made available for
			 assistance for Mexico, only to combat drug trafficking and related violence and
			 organized crime, and for judicial reform, institution building,
			 anti-corruption, and rule of law activities, of which not less than
			 $35,000,000 shall be used for judicial reform,
			 institution building, anti-corruption, and rule of law activities:
			 Provided, That none of the funds made available under this
			 section shall be made available for budget support or as cash payments.
					(2)Applicability of fiscal year 2009
			 provisionsThe provisions of
			 paragraphs (1) through (3) of section 7045(e) of the Department of State,
			 Foreign Operations, and Related Programs Appropriations Act, 2009 (division H
			 of Public Law 111–8) shall apply to funds appropriated or otherwise made
			 available by this Act for assistance for Mexico to the same extent and in the
			 same manner as such provisions of law applied to funds appropriated or
			 otherwise made available by such other Act for assistance for Mexico.
					(3)Funds appropriated under the heading
			 International Narcotics Control and Law Enforcement that are
			 available for assistance for Mexico may be made available for the procurement
			 of law enforcement communications equipment if such equipment utilizes
			 encryption technology, open standards and is compatible with and capable of
			 operating with radio communications systems and related equipment utilized by
			 Federal law enforcement agencies in the United States to enhance border
			 security and cooperation in law enforcement efforts between Mexico and the
			 United States.
					(e)Assistance for the countries of central
			 america
					(1)AssistanceOf the funds appropriated by this Act under
			 the headings International Narcotics Control and Law Enforcement
			 and Foreign Military Financing Program, not to exceed
			 $75,000,000 may be made available for assistance
			 for the countries of Central America only to combat drug trafficking and
			 related violence and organized crime, and for judicial reform, institution
			 building, anti-corruption, rule of law activities, and maritime security, of
			 which not less than $25,000,000 shall be used
			 for judicial reform, institution building, anti-corruption, and rule of law
			 activities: Provided, That of the funds appropriated under the
			 heading Economic Support Fund,
			 $15,000,000 shall be made available through the
			 United States Agency for International Development for continued support of an
			 Economic and Social Development Fund for Central America: Provided
			 further, That none of the funds made available under this section
			 shall be made available for budget support or as cash payments.
					(2)Applicability of fiscal year 2009
			 provisionsThe provisions of
			 paragraphs (1) through (4) of section 7045(f) of the Department of State,
			 Foreign Operations, and Related Programs Appropriations Act, 2009 (division H
			 of Public Law 111–8) shall apply to funds appropriated or otherwise made
			 available by this Act for assistance for the countries of Central America to
			 the same extent and in the same manner as such provisions of law applied to
			 funds appropriated or otherwise made available by such other Act for assistance
			 for the countries of Central America.
					(3)DefinitionFor the purposes of this section,
			 countries of Central America means Belize, Costa Rica, El
			 Salvador, Guatemala, Honduras, Nicaragua, and Panama.
					(f)Aircraft operations and
			 maintenanceTo the maximum
			 extent practicable, the costs of operations and maintenance, including fuel, of
			 aircraft funded by this Act should be borne by the recipient country.
				(g)Pilot projectOf the funds appropriated by this Act under
			 the heading Diplomatic and Consular Programs, up to
			 $100,000 shall be made available for a pilot
			 project to be conducted by the Department of State, in consultation with the
			 Department of Homeland Security, to study the use of passport cards as proof of
			 identify and citizenship for the purposes of international travel by nationals
			 of the United States at selected air ports of entry between the United States
			 and Canada: 
			 Provided, That such pilot project
			 shall begin no earlier than January 1, 2010, and only following consultation
			 with the Committees on Appropriations, and shall end no earlier than December
			 31, 2010: 
			 Provided further, That not later
			 than June 30, 2011, the Secretary of State, in consultation with the Secretary
			 of Homeland Security, shall submit a report to the Committees on Appropriations
			 on the result of such pilot project, including any security, infrastructure,
			 cost, diplomatic, or other issues that may have arisen during the conduct of
			 the project, and the feasibility of extending the project to other air ports of
			 entry between the United States and Canada, and between the United States and
			 Mexico.
				Colombia
			7046.(a)AssistanceOf the funds appropriated under the
			 headings “Economic Support Fund”, International Narcotics Control and
			 Law Enforcement, “International Military Education and Training”, and
			 “Foreign Military Financing Program” in this Act, not more than
			 $503,000,000 shall be made available for
			 assistance for Colombia.
				Funds appropriated by this Act and made
			 available to the Department of State for assistance to the Government of
			 Colombia may be used to support a unified campaign against narcotics
			 trafficking and organizations designated as Foreign Terrorist Organizations and
			 successor organizations, and to take actions to protect human health and
			 welfare in emergency circumstances, including undertaking rescue operations:
			 Provided, That assistance made available in prior Acts for the
			 Government of Colombia to protect the Cano-Limon pipeline may also be used for
			 purposes for which funds are made available under the heading
			 International Narcotics Control and Law Enforcement in this Act:
			 Provided further, That no United States Armed Forces personnel
			 or United States civilian contractor employed by the United States will
			 participate in any combat operation in connection with assistance made
			 available by this Act for Colombia: Provided further, That
			 rotary and fixed wing aircraft supported with funds appropriated under the
			 heading International Narcotics Control and Law Enforcement for
			 assistance for Colombia may be used for aerial or manual drug eradication and
			 interdiction including to transport personnel and supplies and to provide
			 security for such operations, and to provide transport in support of
			 alternative development programs and investigations of cases under the
			 jurisdiction of the Attorney General, the Procuraduria General de la Nacion,
			 and the Defensoria del Pueblo: Provided further, That the
			 President shall ensure that if any helicopter procured with funds in this Act
			 or prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs, is used to aid or abet the operations of any
			 illegal self-defense group, paramilitary organization, illegal security
			 cooperative or successor organizations in Colombia, such helicopter shall be
			 immediately returned to the United
			 States:Provided further,
				That none of the funds appropriated by this Act or prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs may be made available for assistance for the Departamento
			 Administrativo de Seguridad (DAS) of Colombia if the Secretary of State has
			 credible evidence that the DAS is engaging in illegal phone tapping, email
			 interception, threats, or other illegal surveillance or actions directed at
			 members of civil society organizations, opposition political parties, judges,
			 journalists, or other persons or organizations.
				Of the funds available under the heading
			 International Narcotics Control and Law Enforcement for the
			 procurement of chemicals for aerial coca and poppy eradication programs, not
			 more than 20 percent of such funds may be made available for such eradication
			 programs unless the Secretary of State certifies to the Committees on
			 Appropriations that: (1) the herbicide is being used in accordance with
			 Environmental Protection Agency label requirements for comparable use in the
			 United States and with Colombian laws; and (2) the herbicide, in the manner it
			 is being used, does not pose unreasonable risks or adverse effects to humans or
			 the environment, including endemic species: Provided, That
			 such funds may not be made available unless the Secretary of State certifies to
			 the Committees on Appropriations that any complaints of harm to health or licit
			 crops caused by such aerial eradication are thoroughly investigated and fair
			 compensation is being paid in a timely manner for meritorious claims:
			 Provided further, That such funds may not be made available
			 for such purposes unless programs are made available by the United States
			 Agency for International Development, the Government of Colombia, or other
			 organizations, in consultation and coordination with local communities, to
			 provide alternative sources of income in areas where security permits for
			 small-acreage growers and communities whose illicit crops are targeted for
			 aerial eradication: Provided further, That none of the funds
			 appropriated by this Act for assistance for Colombia shall be made available
			 for the cultivation or processing of African oil palm, if doing so would
			 contribute to significant loss of native species, disrupt or contaminate
			 natural water sources, reduce local food security, or cause the forced
			 displacement of local people: Provided further, That funds
			 appropriated by this Act may not be used for aerial eradication in Colombia's
			 national parks or reserves unless the Secretary of State certifies to the
			 Committees on Appropriations on a case-by-case basis that there are no
			 effective alternatives and the eradication is conducted in accordance with
			 Colombian laws.
				(b)Applicability of Fiscal Year 2009
			 Provisions
					(1)In generalExcept as provided in paragraph (2), the
			 provisions of subsections (b) through (f) of section 7046 of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act, 2009
			 (division H of Public Law 111–8) shall apply to funds appropriated or otherwise
			 made available by this Act for assistance for Colombia to the same extent and
			 in the same manner as such provisions of law applied to funds appropriated or
			 otherwise made available by such other Act for assistance for Colombia.
					(2)ExceptionsThe following provisions of section 7046 of
			 the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act of 2009 are amended as follows and shall apply to funds
			 appropriated or otherwise made available by this Act for assistance for
			 Colombia as follows:
						(A)Subsection (b)(1)(B) is amended by striking
			 clause (iv) and inserting the following:
							
								(iv)That the Government of Colombia is
				respecting the rights of human rights defenders, journalists, trade unionists,
				political opposition and religious leaders, and indigenous and Afro-Colombian
				communities, and the Colombian Armed Forces are implementing strict procedures
				to distinguish between civilians, including displaced persons, and combatants
				in their
				operations.
								.
						(B)Subsection (b)(2) is amended by striking
			 July 31, 2009 and inserting July 31, 2010.
						(C)Subsection (b)(3) is amended by striking
			 Andean Counterdrug Programs and inserting Intentional
			 Narcotics Control and Law Enforcement.
						(D)Subsection (c) is amended by striking
			 September 30, 2009 and inserting September 30,
			 2010.
						(E)Subsection (d)(1) is amended—
							(i)by striking
			 $16,760,000 and inserting
			 $18,606,000, and
							(ii)by striking fiscal year 2009
			 and inserting fiscal year 2010.
							Community-based police
		  assistance
			7047.(a)AuthorityFunds made available by titles III and IV
			 of this Act to carry out the provisions of chapter 1 of part I and chapters 4
			 and 6 of part II of the Foreign Assistance Act
			 of 1961, may be used, notwithstanding section 660 of that Act, to
			 enhance the effectiveness and accountability of civilian police authority
			 through training and technical assistance in human rights, the rule of law,
			 anti-corruption, strategic planning, and through assistance to foster civilian
			 police roles that support democratic governance including assistance for
			 programs to prevent conflict, respond to disasters, address gender-based
			 violence, and foster improved police relations with the communities they
			 serve.
				(b)NotificationAssistance provided under subsection (a)
			 shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				Prohibition of payments to united nations
		  members
			7048.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for carrying out the
			 Foreign Assistance Act of 1961, may
			 be used to pay in whole or in part any assessments, arrearages, or dues of any
			 member of the United Nations or, from funds appropriated by this Act to carry
			 out chapter 1 of part I of the Foreign
			 Assistance Act of 1961, the costs for participation of another
			 country's delegation at international conferences held under the auspices of
			 multilateral or international organizations.
				War crimes tribunals
		  drawdown
				7049.If the President determines that doing so
			 will contribute to a just resolution of charges regarding genocide or other
			 violations of international humanitarian law, the President may direct a
			 drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to
			 $30,000,000 of commodities and services for the
			 United Nations War Crimes Tribunal established with regard to the former
			 Yugoslavia by the United Nations Security Council or such other tribunals or
			 commissions as the Council may establish or authorize to deal with such
			 violations, without regard to the ceiling limitation contained in paragraph (2)
			 thereof: Provided, That the determination required under this
			 section shall be in lieu of any determinations otherwise required under section
			 552(c): Provided further, That funds made available pursuant
			 to this section shall be made available subject to the regular notification
			 procedures of the Committees on Appropriations.
				Peacekeeping
		  missions
				7050.None of the funds made available under
			 title I of this Act may be used for any United Nations activity when it is made
			 known to the Federal official having authority to obligate or expend such funds
			 that: (1) the United Nations activity is a peacekeeping mission; (2) such
			 activity will involve United States Armed Forces under the command or
			 operational control of a foreign national; and (3) the President's military
			 advisors have not submitted to the President a recommendation that such
			 involvement is in the national interests of the United States and the President
			 has not submitted to the Congress such a recommendation.
				Peacekeeping
		  assessment
				7051.Section 404(b)(2)(B) of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (22 U.S.C. 287e note) is amended by adding the
			 following:
				
					(v)For assessments made during calendar years
				2010 and 2011, 27.1
				percent.
					.
				AIRCRAFT MANAGEMENT AND
		  OVERSIGHT
				7052.(a)Management and oversightNotwithstanding any other provision of law
			 or regulation, the management and oversight of aircraft procured or leased by
			 the Department of State shall be the responsibility of the Under Secretary of
			 State for Management, in consultation with the Assistant Secretary for
			 International Narcotics and Law Enforcement Affairs.
				(b)Transfer authority
					(1)Notwithstanding any other provision of law
			 or regulation, aircraft procured by funds appropriated by this Act and prior
			 Acts making appropriations for the Department of State, foreign operations and
			 related programs under the headings Diplomatic and Consular
			 Programs, “International Narcotics Control and Law Enforcement”, and
			 Foreign Military Financing Program may be used for any other
			 program and in any region, including for use under the Civilian Stabilization
			 Initiative, regardless of the original purposes for which the aircraft was
			 initially purchased or leased.
					(2)The transfer authority contained in
			 subsection (b)(1) shall be subject to the regular notification procedures of
			 the Committees on Appropriations.
					(c)Chief of mission authorityThe uses of aircraft purchased or leased by
			 the Department of State and the United States Agency for International
			 Development (USAID) with funds provided in this Act or prior acts making
			 appropriations for the Department of State, foreign operations and related
			 programs shall be coordinated under the authority of the appropriate Chief of
			 Mission.
				(d)Reporting requirementNot later than September 30, 2010, the
			 Secretary of State, in consultation with the USAID Administrator, shall submit
			 a report to the Committees on Appropriations detailing the total inventory of
			 aircraft procured, leased, or contracted by the Department of State and USAID,
			 the contractors operating such aircraft, and the annual cost of such
			 contracts.
				Attendance at international
		  conferences
			7053.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees of agencies or departments of the United States Government who are
			 stationed in the United States, at any single international conference
			 occurring outside the United States, unless the Secretary of State reports to
			 the Committees on Appropriations that such attendance is in the national
			 interest: Provided, That for purposes of this section the term
			 international conference shall mean a conference attended by
			 representatives of the United States Government and of foreign governments,
			 international organizations, or nongovernmental organizations.
				Restrictions on united nations
		  delegations
				7054.None of the funds made available under
			 title I of this Act may be used to pay expenses for any United States
			 delegation to any specialized agency, body, or commission of the United Nations
			 if such commission is chaired or presided over by a country, the government of
			 which the Secretary of State has determined, for purposes of section 6(j)(1) of
			 the Export Administration Act of
			 1979 (50 U.S.C. App. 2405(j)(1)), supports international
			 terrorism.
				Parking fines and real property taxes owed
		  by foreign governments
				7055.(a)Subject to subsection (c), of the funds
			 appropriated under titles III through VI by this Act that are made available
			 for assistance for a foreign country, an amount equal to 110 percent of the
			 total amount of the unpaid fully adjudicated parking fines and penalties and
			 unpaid property taxes owed by the central government of such country shall be
			 withheld from obligation for assistance for the central government of such
			 country until the Secretary of State submits a certification to the Committees
			 on Appropriations stating that such parking fines and penalties and unpaid
			 property taxes are fully paid.
				(b)Funds withheld from obligation pursuant to
			 subsection (a) may be made available for other programs or activities funded by
			 this Act, after consultation with and subject to the regular notification
			 procedures of the Committees on Appropriations, provided that no such funds
			 shall be made available for assistance for the central government of a foreign
			 country that has not paid the total amount of the fully adjudicated parking
			 fines and penalties and unpaid property taxes owed by such country.
				(c)Subsection (a) shall not include amounts
			 that have been withheld under any other provision of law.
				(d)(1)The Secretary of State may waive the
			 requirements set forth in subsection (a) with respect to parking fines and
			 penalties no sooner than 60 days from the date of enactment of this Act, or at
			 any time with respect to a particular country, if the Secretary determines that
			 it is in the national interests of the United States to do so.
					(2)The Secretary of State may waive the
			 requirements set forth in subsection (a) with respect to the unpaid property
			 taxes if the Secretary of State determines that it is in the national interests
			 of the United States to do so.
					(e)Not later than 6 months after the initial
			 exercise of the waiver authority in subsection (d), the Secretary of State,
			 after consultations with the City of New York, shall submit a report to the
			 Committees on Appropriations describing a strategy, including a timetable and
			 steps currently being taken, to collect the parking fines and penalties and
			 unpaid property taxes and interest owed by nations receiving foreign assistance
			 under this Act.
				(f)In this section:
					(1)The term fully adjudicated
			 includes circumstances in which the person to whom the vehicle is
			 registered—
						(A)(i)has not responded to the parking violation
			 summons; or
							(ii)has not followed the appropriate
			 adjudication procedure to challenge the summons; and
							(B)the period of time for payment of or
			 challenge to the summons has lapsed.
						(2)The term parking fines and
			 penalties means parking fines and penalties—
						(A)owed to—
							(i)the District of Columbia; or
							(ii)New York, New York; and
							(B)incurred during the period April 1, 1997,
			 through September 30, 2009.
						(3)The term unpaid property taxes
			 means the amount of unpaid taxes and interest determined to be owed by a
			 foreign country on real property in the District of Columbia or New York, New
			 York in a court order or judgment entered against such country by a court of
			 the United States or any State or subdivision thereof.
					Landmines and cluster
		  munitions
			7056.(a)LandminesNotwithstanding any other provision of law,
			 demining equipment available to the United States Agency for International
			 Development and the Department of State and used in support of the clearance of
			 landmines and unexploded ordnance for humanitarian purposes may be disposed of
			 on a grant basis in foreign countries, subject to such terms and conditions as
			 the President may prescribe.
				(b)Cluster munitionsNo military assistance shall be furnished
			 for cluster munitions, no defense export license for cluster munitions may be
			 issued, and no cluster munitions or cluster munitions technology shall be sold
			 or transferred, unless—
					(1)the submunitions of the cluster munitions,
			 after arming, do not result in more than 1 percent unexploded ordnance across
			 the range of intended operational environments; and
					(2)the agreement applicable to the assistance,
			 transfer, or sale of such cluster munitions or cluster munitions technology
			 specifies that the cluster munitions will only be used against clearly defined
			 military targets and will not be used where civilians are known to be present
			 or in areas normally inhabited by civilians.
					Millennium challenge
		  corporation
			7057.(a)The Chief Executive Officer of the
			 Millennium Challenge Corporation shall, not later than 45 days after enactment
			 of this Act, submit to the Committee on Appropriations a report on the proposed
			 uses, on a country-by-country basis, of all funds appropriated under the
			 heading Millennium Challenge Corporation in this Act or prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs projected to be obligated and expended in fiscal year 2010 and
			 subsequent fiscal years.
				(b)The report required in paragraph (a) shall
			 be updated on a semi-annual basis and shall include, at a minimum, a
			 description of—
					(1)compacts in development, including the
			 status of negotiations and the approximate range of value of the proposed
			 compact;
					(2)compacts in implementation, including the
			 projected expenditure and disbursement of compact funds during fiscal year 2010
			 and subsequent fiscal years as determined by the country compact;
					(3)threshold country programs in development,
			 including the approximate range of value of the threshold country
			 agreement;
					(4)major programmatic changes to existing
			 compacts funded by this Act or prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs;
					(5)threshold country programs in
			 implementation; and
					(6)use of administrative funds.
					(c)The Chief Executive Officer of the
			 Millennium Challenge Corporation shall notify the Committees on Appropriations
			 not later than 15 days prior to signing any new country compact or new
			 threshold country program; terminating or suspending any country compact or
			 threshold country program; or commencing negotiations for any new compact or
			 threshold country program.
				(d)None of the funds appropriated by this Act
			 and prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs under the heading Millennium Challenge
			 Corporation may be used for military assistance or military training,
			 including for assistance for military or paramilitary purposes and for
			 assistance to military forces.
				(e)The terms and conditions of section 1105(c)
			 of Public Law 111–32 shall apply to funds appropriated by this Act under the
			 heading Millennium Challenge Corporation.
				Limitation on residence
		  expenses
			7058.Of the funds appropriated or made available
			 pursuant to title II of this Act, not to exceed
			 $100,500 shall be for official residence
			 expenses of the United States Agency for International Development during the
			 current fiscal year: Provided, That appropriate steps shall be
			 taken to assure that, to the maximum extent possible, United States-owned
			 foreign currencies are utilized in lieu of dollars.
				United states agency for international
		  development management
				(including transfer of
		  funds)
				7059.(a)AuthorityUp to
			 $81,000,000 of the funds made available in title
			 III of this Act to carry out the provisions of part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, may be used by the United States Agency for
			 International Development (USAID) to hire and employ individuals in the United
			 States and overseas on a limited appointment basis pursuant to the authority of
			 sections 308 and 309 of the Foreign Service Act
			 of 1980.
				(b)Restrictions
					(1)The number of individuals hired in any
			 fiscal year pursuant to the authority contained in subsection (a) may not
			 exceed 75.
					(2)The authority to hire individuals contained
			 in subsection (a) shall expire on September 30, 2011.
					(c)ConditionsThe authority of subsection (a) may only be
			 used to the extent that an equivalent number of positions that are filled by
			 personal services contractors or other non-direct hire employees of USAID, who
			 are compensated with funds appropriated to carry out part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, are eliminated.
				(d)Priority sectorsIn exercising the authority of this
			 section, primary emphasis shall be placed on enabling USAID to meet personnel
			 positions in technical skill areas currently encumbered by contractor or other
			 non-direct hire personnel.
				(e)ConsultationsThe USAID Administrator shall consult with
			 the Committees on Appropriations on a quarterly basis concerning the
			 implementation of this section.
				(f)Program account chargedThe account charged for the cost of an
			 individual hired and employed under the authority of this section shall be the
			 account to which such individual's responsibilities primarily relate: 
			 Provided, That funds made
			 available to carry out this section may be transferred to, and merged with,
			 funds appropriated by this Act in title II under the heading Operating
			 Expenses.
				(g)Foreign service limited
			 extensionsIndividuals hired
			 and employed by USAID, with funds made available in this Act or prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs, pursuant to the authority of section 309 of the
			 Foreign Service Act of 1980, may be
			 extended for a period of up to 4 years notwithstanding the limitation set forth
			 in such section.
				(h)Junior officer placement
			 authorityOf the funds made
			 available in subsection (a), USAID may use, in addition to funds otherwise
			 available for such purposes, up to $15,000,000
			 to fund overseas support costs of members of the Foreign Service with a Foreign
			 Service rank of four or below: Provided, That such authority
			 is only used to reduce USAID's reliance on overseas personal services
			 contractors or other non-direct hire employees compensated with funds
			 appropriated to carry out part I of the Foreign
			 Assistance Act of 1961, including funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia.
				(i)Disaster surge capacityFunds appropriated under title III of this
			 Act to carry out part I of the Foreign
			 Assistance Act of 1961, including funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia, may be
			 used, in addition to funds otherwise available for such purposes, for the cost
			 (including the support costs) of individuals detailed to or employed by USAID
			 whose primary responsibility is to carry out programs in response to natural
			 disasters.
				(j)Technical advisorsUp to
			 $13,500,000 of the funds made available by this
			 Act in title III for assistance under the heading Global Health and
			 Child Survival, may be used to reimburse United States Government
			 agencies, agencies of State governments, institutions of higher learning, and
			 private and voluntary organizations for the full cost of individuals (including
			 for the personal services of such individuals) detailed or assigned to, or
			 contracted by, as the case may be, USAID for the purpose of carrying out
			 activities under that heading: Provided, That up to
			 $3,500,000 of the funds made available by this
			 Act for assistance under the heading Development Assistance may
			 be used to reimburse such agencies, institutions, and organizations for such
			 costs of such individuals carrying out other development assistance
			 activities.
				(k)Personal services contractorsFunds appropriated by this Act to carry out
			 chapter 1 of part I, chapter 4 of part II, and section 667 of the
			 Foreign Assistance Act of 1961, and
			 title II of the Agricultural Trade
			 Development and Assistance Act of 1954, may be used by USAID to
			 employ up to 25 personal services contractors in the United States,
			 notwithstanding any other provision of law, for the purpose of providing
			 direct, interim support for new or expanded overseas programs and activities
			 managed by the agency until permanent direct hire personnel are hired and
			 trained: Provided, That not more than 10 of such contractors
			 shall be assigned to any bureau or office, and not more than 15 percent of such
			 contractors shall be for USAID's Afghanistan program: Provided
			 further, That such funds appropriated to carry out title II of the
			 Agricultural Trade Development and Assistance
			 Act of 1954, may be made available only for personal services
			 contractors assigned to the Office of Food for Peace.
				(l)Recruitment strategyFunds made available under the heading
			 Operating Expenses in title II of this Act may be made available
			 to implement the strategy described in section 7059(1) of Public Law 111–8,
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				(m)Locally employed staffOf the funds appropriated under title II of
			 this Act, up to $1,000,000, in addition to funds
			 otherwise made available for such purposes, may be made available for special
			 compensation for overseas, locally employed staff: 
			 Provided,  That not later than 90
			 days after enactment of this Act the USAID Administrator shall consult with the
			 Committees on Appropriations on proposed guidelines for special compensation of
			 overseas, locally employed staff, including for loss of life while on
			 duty.
				Global health
		  activities
			7060.Funds appropriated by titles III and IV of
			 this Act that are made available for bilateral assistance for child survival
			 activities or disease programs including activities relating to research on,
			 and the prevention, treatment and control of, HIV/AIDS may be made available
			 notwithstanding any other provision of law except for the provisions under the
			 heading Global Health and Child Survival and the United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat.
			 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of
			 the funds appropriated under title III of this Act, not less than
			 $628,457,000 should be made available for family
			 planning/reproductive health, including in areas where population growth
			 threatens biodiversity or endangered species or exacerbates human vulnerability
			 to the effects of climate change.
				Development grants
		  program
				7061.Of the funds appropriated by this Act under
			 the heading Development Assistance, not less than
			 $50,000,000 shall be made available for the
			 Development Grants Program established pursuant to section 674 of the
			 Department of State, Foreign Operations, and Related Programs Appropriations
			 Act, 2008 (division J of Public Law 110–161), to support grants of not more
			 than $2,000,000 to small nongovernmental
			 organizations: Provided, That funds made available under this
			 section are in addition to other funds available for such purposes including
			 funds designated by this Act by section 7065.
				Women in
		  development
				7062.(a)Programs funded under title III of this Act
			 should include, where appropriate, gender considerations in the planning,
			 assessment, implementation, monitoring and evaluation of such programs.
				(b)Funds made available under title III of
			 this Act should be made available to support programs to enhance economic
			 opportunities for poor women in developing countries, including increasing the
			 number and capacity of women-owned enterprises, improving property rights for
			 women, increasing access to financial services, and improving women's ability
			 to participate in the global economy.
				violence against women and
		  girls
			7063.Funds appropriated under the headings
			 Development Assistance and Economic Support Fund
			 in this Act shall be made available for programs to address sexual and other
			 violence against women and girls, and programs and activities funded under
			 titles III and IV of this Act that provide training for foreign police,
			 judicial, and military officials shall address, where appropriate, such
			 violence.
				Education
				7064.(a)Basic educationOf the funds appropriated by title III of
			 this Act, not less than $800,000,000 should be
			 made available for assistance for basic education.
				(b)Higher educationOf the funds appropriated by title III of
			 this Act, not less than $200,000,000 shall be
			 made available for assistance for higher education, of which not less than
			 $25,000,000 shall be made available for such
			 assistance for Africa including not less than
			 $15,000,000 to support partnerships between
			 African and United States institutions of higher education.
				Reconciliation
		  programs
			7065.Of the funds appropriated under the
			 headings Development Assistance and Economic Support
			 Fund in this Act, $25,000,000 shall be
			 made available for reconciliation programs which bring together and facilitate
			 direct communication between individuals of different ethnic, religious and
			 political backgrounds from areas of civil strife and war, of which
			 $9,000,000 shall be made available for such
			 programs in the Middle East: Provided, That the Administrator
			 of the United States Agency for International Development shall consult with
			 the Committees on Appropriations, prior to the initial obligation of funds, on
			 the most effective uses of such funds.
				Comprehensive expenditures
		  report
				7066.Not later than 180 days after the date of
			 enactment of this Act, the Secretary of State shall submit a report to the
			 Committees on Appropriations detailing the total amount of United States
			 Government expenditures in fiscal years 2008 and 2009, by Federal agency, for
			 assistance programs and activities in each foreign country, identifying the
			 line item as presented in the President's Budget Appendix and the purpose for
			 which the funds were provided: Provided, That if required,
			 information may be submitted in classified form.
				Requests for
		  documents
				7067.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act shall be available to a
			 nongovernmental organization, including any contractor, which fails to provide
			 upon timely request any document, file, or record necessary to the auditing
			 requirements of the United States Agency for International Development.
				Senior policy operating
		  group
				7068.(a)The Senior Policy Operating Group on
			 Trafficking in Persons, established under section 105(f) of the Victims of
			 Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(f)) to
			 coordinate agency activities regarding policies (including grants and grant
			 policies) involving the international trafficking in persons, shall coordinate
			 all such policies related to the activities of traffickers and victims of
			 severe forms of trafficking.
				(b)None of the funds provided under title I of
			 this or any other Act making appropriations for the Department of State,
			 foreign operations, and related programs shall be expended to perform functions
			 that duplicate coordinating responsibilities of the Operating Group.
				(c)The Operating Group shall continue to
			 report only to the authorities that appointed them pursuant to section
			 105(f).
				LOCALLY EMPLOYED
		  STAFF
			7069.(a)Salary and compensationNotwithstanding any other provision of law,
			 of the funds appropriated by this Act under the heading Diplomatic and
			 Consular Programs, not less than
			 $695,000,000 should be made available for salary
			 and compensation (including awards and special benefits) for overseas, locally
			 employed staff of the Department of State, to remain available until
			 expended.
				(b)reviewNot later than 180 days after enactment of
			 this Act, the Secretary of State shall review salary and compensation
			 guidelines for overseas, locally employed staff of the Department of State, and
			 not less than every 5 years thereafter, and shall establish a comprehensive
			 database for salary and compensation information for such staff, as recommended
			 in the Office of Inspector General Report Number ISP–I–09–44, April
			 2009.
				(c)guidelinesNot later than 90 days after enactment of
			 this Act, the Secretary of State shall consult with the Committees on
			 Appropriations on proposed guidelines for awards and compensation of overseas,
			 locally employed staff of the Department of State, including for loss of life
			 while on duty.
				(d)DefinitionFor the purposes of this section, locally
			 employed staff shall mean employees compensated under local compensation plans
			 established under section 408 of the Foreign Service Act of 1980 (22 U.S.C.
			 3968).
				Africa
			7070.(a)Counterterrorism ProgramsFunds appropriated by this Act under the
			 headings Development Assistance, “Economic Support Fund”,
			 “International Narcotics Control and Law Enforcement”, “Nonproliferation,
			 Anti-terrorism, Demining, and Related Programs”, and Peacekeeping
			 Operations shall be made available as follows:
					(1)Not less than
			 $24,735,000 shall be made available for the East
			 Africa Regional Strategic Initiative;
					(2)Not less than
			 $3,600,000 shall be made available for Africa
			 Conflict Stabilization and Border Security;
					(3)Not less than
			 $85,000,000 shall be made available for
			 Trans-Sahara Counterterrorism Partnership;
					(4)Not less than
			 $10,000,000 shall be made available for a Horn
			 of Africa and Pan Sahel Program, in addition to funds otherwise made available
			 for such purposes, to be administered by the United States Agency for
			 International Development; and
					(5)Except as provided for by this subsection,
			 funds made available pursuant to this subsection shall be made available
			 notwithstanding any funding directives in this Act.
					(b)EthiopiaFunds appropriated by this Act under the
			 heading Foreign Military Financing Program that are available
			 for assistance for Ethiopia may be made available if the Secretary of
			 State—
					(1)submits a report to the Committees on
			 Appropriations detailing the nature of United States training and equipment
			 provided to the Ethiopian army including steps being taken to ensure that such
			 training and equipment is not provided to Ethiopian army units or personnel
			 with records of violations of internationally recognized human rights;
			 and
					(2)certifies that the Government of Ethiopia
			 is making substantial progress in guaranteeing the rights of its citizens to
			 peaceful expression, association and assembly, and to document violations of
			 internationally recognized human rights without harassment or criminal
			 penalty.
					(c)RwandaNone of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program may be made
			 available for assistance for Rwanda if the Secretary of State has credible
			 evidence that the Government of Rwanda is providing political, military or
			 financial support to armed groups in the Democratic Republic of the Congo that
			 have committed violations of internationally recognized human rights, including
			 rape, except that funds may be made available to improve border controls to
			 prevent the importation of minerals into Rwanda by such groups.
				(d)Natural resource TransparencyFunds appropriated by this Act that are
			 available for assistance for Liberia, Sierra Leone, Nigeria, and Cote d'Ivoire
			 shall be made available to promote and support transparency and accountability
			 in relation to the extraction of timber, oil and gas, cocoa and other natural
			 resources, including by strengthening implementation and monitoring of the
			 Extractive Industries Transparency Initiative (EITI) and the Kimberley Process
			 Certification Scheme, and none of the funds appropriated by this Act shall be
			 used to support industrial-scale logging.
				(e)Sudan limitation on assistance
					(1)Subject to subsection (2):
						(A)Notwithstanding any other provision of law,
			 none of the funds appropriated by this Act may be made available for assistance
			 for the Government of Sudan.
						(B)None of the funds appropriated by this Act
			 may be made available for the cost, as defined in section 502, of the
			 Congressional Budget Act of 1974, of modifying loans and loan guarantees held
			 by the Government of Sudan, including the cost of selling, reducing, or
			 canceling amounts owed to the United States, and modifying concessional loans,
			 guarantees, and credit agreements.
						(2)Subsection (e)(1) shall not apply if the
			 Secretary of State determines and certifies to the Committees on Appropriations
			 that:
						(A)The Government of Sudan honors its pledges
			 to cease attacks upon civilians and disarms and demobilizes the Janjaweed and
			 other government-supported militias;
						(B)The Government of Sudan and all
			 government-supported militia groups are honoring their commitments made in all
			 previous cease-fire agreements; and
						(C)The Government of Sudan is allowing
			 unimpeded access to Darfur to humanitarian aid organizations, the human rights
			 investigation and humanitarian teams of the United Nations, including
			 protection officers, and an international monitoring team that is based in
			 Darfur and has the support of the United States.
						(3)The provisions of subsection (e)(1) shall
			 not apply to—
						(A)humanitarian assistance;
						(B)assistance for the Darfur region, Southern
			 Sudan, Southern Kordofan/Nuba Mountains State, Blue Nile State, and Abyei;
			 and
						(C)assistance to support implementation of the
			 Comprehensive Peace Agreement and the Darfur Peace Agreement or any other
			 internationally-recognized viable peace agreement in Sudan.
						(4)For the purposes of this section, the term
			 Government of Sudan shall not include the Government of Southern
			 Sudan.
					(5)Notwithstanding any other law, assistance
			 in this Act may be made available to the Government of Southern Sudan to
			 provide non-lethal military assistance, military education and training, and
			 defense services controlled under the International Traffic in Arms Regulations
			 (22 CRF 120.1 et seq.) if the Secretary of State—
						(A)determines that the provision of such items
			 is in the national interest of the United States; and
						(B)not later than 15 days before the provision
			 of any such assistance, notifies the Committees on Appropriations of such
			 determination.
						(f)Southern
			 SudanOf the funds
			 appropriated by this Act that are available for assistance for the Government
			 of Southern Sudan, not more than 50 percent may be obligated until the
			 Secretary of State reports to the Committees on Appropriations that the
			 government’s financial accounts have been independently audited and the results
			 are publicly accessible, except that funds may be made available to promote and
			 support transparency, accountability and anti-corruption efforts in relation to
			 the management of revenues from oil and gas.
				(g)Kimberley ProcessOf the funds appropriated under the heading
			 Economic Support Fund in this Act, not less than
			 $3,000,000 shall be made available to support
			 implementation of the Kimberley Process Certification Scheme, including to
			 promote regional efforts to combat cross-border smuggling and to support
			 monitoring by civil society organizations.
				(h)War crimes in africa
					(1)The Congress reaffirms its support for the
			 efforts of the International Criminal Tribunal for Rwanda (ICTR) and the
			 Special Court for Sierra Leone (SCSL) to bring to justice individuals
			 responsible for war crimes and crimes against humanity in a timely
			 manner.
					(2)Funds appropriated by this Act, including
			 funds for debt restructuring, may be made available for assistance for the
			 central government of a country in which individuals indicted by ICTR and SCSL
			 are credibly alleged to be living, if the Secretary of State determines and
			 reports to the Committees on Appropriations that such government is cooperating
			 with ICTR and SCSL, including the surrender and transfer of indictees in a
			 timely manner: Provided, That this subsection shall not apply
			 to assistance provided under section 551 of the Foreign Assistance Act of 1961 or to project
			 assistance under title VI of this Act: Provided further, That
			 the United States shall use its voice and vote in the United Nations Security
			 Council to fully support efforts by ICTR and SCSL to bring to justice
			 individuals indicted by such tribunals in a timely manner.
					(3)The prohibition in subsection (2) may be
			 waived on a country-by-country basis if the President determines that doing so
			 is in the national security interest of the United States:
			 Provided, That prior to exercising such waiver authority, the
			 President shall submit a report to the Committees on Appropriations, in
			 classified form if necessary, on—
						(A)the steps being taken to obtain the
			 cooperation of the government in surrendering the indictee in question to the
			 court of jurisdiction;
						(B)a strategy, including a timeline, for
			 bringing the indictee before such court; and
						(C)the justification for exercising the waiver
			 authority.
						(i)Zimbabwe
					(1)The Secretary of the Treasury shall
			 instruct the United States executive director to each international financial
			 institution to vote against any extension by the respective institution of any
			 loans to the Government of Zimbabwe, except to meet basic human needs or to
			 promote democracy, unless the Secretary of State determines and reports in
			 writing to the Committees on Appropriations that the rule of law has been
			 restored in Zimbabwe, including respect for ownership and title to property,
			 freedom of speech and association.
					(2)None of the funds appropriated by this Act
			 shall be made available for assistance for the central government of Zimbabwe,
			 except for macroeconomic growth assistance, unless the Secretary of State makes
			 the determination pursuant to subsection (e)(1).
					Asia
			7071.(a)Tibet
					(1)The Secretary of the Treasury should
			 instruct the United States executive director to each international financial
			 institution to use the voice and vote of the United States to support projects
			 in Tibet if such projects do not provide incentives for the migration and
			 settlement of non-Tibetans into Tibet or facilitate the transfer of ownership
			 of Tibetan land and natural resources to non-Tibetans; are based on a thorough
			 needs-assessment; foster self-sufficiency of the Tibetan people and respect
			 Tibetan culture and traditions; and are subject to effective monitoring.
					(2)Notwithstanding any other provision of law,
			 not less than $7,500,000 of the funds
			 appropriated by this Act under the heading Economic Support Fund
			 should be made available to nongovernmental organizations to support activities
			 which preserve cultural traditions and promote sustainable development and
			 environmental conservation in Tibetan communities in the Tibetan Autonomous
			 Region and in other Tibetan communities in China.
					(b)Burma
					(1)The Secretary of the Treasury shall
			 instruct the United States executive director to each appropriate international
			 financial institution in which the United States participates, to oppose and
			 vote against the extension by such institution of any loan or financial or
			 technical assistance or any other utilization of funds of the respective bank
			 to and for Burma.
					(2)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $39,850,000 shall be made available for programs
			 and activities in Burma, along the Burma-Thailand border, of Burmese student
			 groups and other organizations located outside Burma, and for humanitarian
			 assistance for displaced Burmese along Burma's borders:
			 Provided, That such funds may be made available
			 notwithstanding any other provision of law, except paragraph (3) of this
			 subsection: Provided further, That in addition to assistance
			 for Burmese refugees provided under the heading Migration and Refugee
			 Assistance in this Act, not less than
			 $4,000,000 shall be made available for
			 community-based organizations operating in Thailand to provide food, medical
			 and other humanitarian assistance to internally displaced persons in eastern
			 Burma: Provided further, That funds made available under this
			 paragraph shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
					(3)Of the funds appropriated by this Act under
			 the heading Economic Support Fund for assistance for Burma,
			 priority shall be given to bolstering ongoing activities, and to supporting
			 other agriculture, health, education, microfinance and income-generation
			 activities: 
			 Provided, That the Assistant
			 Secretary of State for East Asian and Pacific Affairs shall consult with the
			 Committees on Appropriations prior to the obligation of funds for any new
			 program, project or activity in Burma, or along Burma’s borders with Thailand
			 and India: 
			 Provided further, That none of
			 the funds appropriated by this Act may be used to support any activity that
			 undermines the authority and standing of the National League for Democracy in
			 Burma.
					(c)Cambodia
					(1)Of the funds appropriated by this Act under
			 the headings Development Assistance and Economic Support
			 Fund for assistance for Cambodia, priority shall be given to democracy
			 programs, programs to support agriculture and public health, protect forests,
			 and remove unexploded ordnance, and increasing assistance, including core
			 support, for indigenous nongovernmental organizations involved in the promotion
			 and protection of human rights, democracy and the rule of law: 
			 Provided, That prior to the
			 obligation of funds appropriated by this Act, the Administrator of the United
			 States Agency for International Development shall submit a report to the
			 Committees on Appropriations detailing a funding strategy for ensuring the
			 viability of civil society in Cambodia.
					(2)Funds made available in this Act for a
			 United States contribution to a Khmer Rouge tribunal may only be made available
			 if the Secretary of State certifies to the Committees on Appropriations that
			 the United Nations and the Government of Cambodia are taking credible steps to
			 address allegations of corruption and mismanagement within the tribunal.
					(d)Indonesia
					(1)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not to exceed
			 $20,000,000 shall be made available for
			 assistance for Indonesia, of which $2,000,000 is
			 withheld from obligation until the Secretary of State submits to the Committees
			 on Appropriations the report on Indonesia detailed under such heading in the
			 report accompanying this Act.
					(2)Of the funds appropriated by this Act under
			 the heading Economic Support Fund that are available for
			 assistance for Indonesia, not less than $500,000
			 should be made available for grants for capacity building of Indonesian human
			 rights organizations, including in Papua.
					(e)mongoliaFunds appropriated by this Act under the
			 heading Economic Support Fund for assistance for Mongolia shall
			 be made available notwithstanding any other provision of law for programs and
			 activities that address mutual security interests in the region.
				(f)Nepal
					(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program may be made available
			 for assistance for Nepal if the Secretary of State certifies to the Committees
			 on Appropriations that the Nepali Armed Forces (NAF) are—
						(A)cooperating fully with investigations and
			 prosecutions by civilian judicial authorities of violations of internationally
			 recognized human rights; and
						(B)working constructively to redefine the
			 NAF’s mission, implement reforms including establishment of a civilian ministry
			 of defense to support budget transparency and accountability, and facilitate
			 the assimilation of former rebel combatants into the NAF consistent with the
			 goals of reconciliation, peace and stability.
						(2)The conditions in paragraph (1) shall not
			 apply to assistance to support the deployment of members of the NAF in
			 international peacekeeping and humanitarian relief and reconstruction
			 operations.
					(g)North korea
					(1)Funds appropriated under the heading
			 Migration and Refugee Assistance in this Act shall be made
			 available for assistance for refugees from North Korea.
					(2)Of the funds made available under the
			 heading International Broadcasting Operations in title I of this
			 Act, not less than $8,000,000 shall be made
			 available for broadcasts into North Korea.
					(3)Of the funds appropriated by this Act under
			 the heading Economic Support Fund,
			 $4,000,000 shall be made available for
			 democracy, human rights, and governance programs for North Korea.
					(4)None of the funds made available under the
			 heading Economic Support Fund may be made available for
			 obligation for energy-related assistance for North Korea unless the Secretary
			 of State determines and reports to the Committees on Appropriations that North
			 Korea is continuing to fulfill its commitments under the Six Party Talks
			 agreements.
					(5)Funds appropriated in this Act and
			 subsequent acts making appropriations for the Department of State, foreign
			 operations, and related programs for energy-related assistance for North Korea
			 shall be reduced by an amount equivalent to the amount the Secretary of State
			 determines the Government of North Korea owes the Government of the United
			 States for the unsupervised distribution of food assistance provided by the
			 United States: 
			 Provided, That the withholding
			 required by this paragraph shall continue to apply each fiscal year until the
			 Secretary of State reports to the Committees on Appropriations that the
			 Government of North Korea has verified that such food assistance was provided
			 to eligible recipients as intended, or that North Korea has fully reimbursed
			 the Government of the United States for the costs of such food
			 assistance.
					(h)People's republic of china
					(1)None of the funds appropriated under the
			 heading Diplomatic and Consular Programs in this Act may be
			 obligated or expended for processing licenses for the export of satellites of
			 United States origin (including commercial satellites and satellite components)
			 to the People's Republic of China unless, at least 15 days in advance, the
			 Committees on Appropriations are notified of such proposed action.
					(2)The terms and requirements of section
			 620(h) of the Foreign Assistance Act of
			 1961 shall apply to foreign assistance projects or activities of the
			 People's Liberation Army (PLA) of the People's Republic of China, to include
			 such projects or activities by any entity that is owned or controlled by, or an
			 affiliate of, the PLA: 
			 Provided, That none of the funds
				appropriated or otherwise made available pursuant to this Act may be used to
				finance any grant, contract, or cooperative agreement with the PLA, or any
				entity that the Secretary of State has reason to believe is owned or controlled
				by, or an affiliate of, the PLA.
					(3)Notwithstanding any other provision of law
			 and subject to the regular notification procedures of the Committees on
			 Appropriations, of the funds appropriated by this Act under the heading
			 Development Assistance, not less than
			 $20,000,000 shall be made available to United
			 States educational institutions and nongovernmental organizations for programs
			 and activities in the People's Republic of China relating to the environment,
			 governance, the rule of law, and disaster preparedness, and may include
			 regional exchange programs. 
			 
					(i)Philippines
					(1)Of the funds appropriated by this Act under
			 the headings Development Assistance and Economic Support
			 Fund, not less than $70,300,000 shall be
			 made available for assistance for the Philippines.
					(2)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program, not to exceed
			 $33,000,000 may be made available for assistance
			 for the Philippines, of which $2,000,000 may not
			 be obligated until the Secretary of State submits to the Committees on
			 Appropriations the report on the Philippines detailed under such heading in the
			 report accompanying this Act.
					(j)ThailandOf the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $2,500,000 shall be made available for
			 assistance for development and conflict resolution programs in southern
			 Thailand.
				(k)Timor LesteOf the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $2,000,000, in addition to funds otherwise made
			 available for such purposes, shall be made available for democracy programs and
			 activities in Timor Leste, and not less than
			 $1,500,000 shall be made available for higher
			 education scholarships.
				(l)VietnamNotwithstanding any other provision of law,
			 funds appropriated by this Act under the headings Development
			 Assistance, Economic Support Fund, and Foreign
			 Military Financing Program may be made available for programs and
			 activities in Vietnam, including for technical and other assistance to the
			 Government of Vietnam for the purpose of locating and identifying Vietnamese
			 persons missing since 1975, and not less than
			 $3,000,000 shall be made available for continued
			 support for environmental remediation of dioxin contaminated sites and related
			 health activities in Vietnam.
				Serbia
			7072.(a)Funds appropriated by this Act may be made
			 available for assistance for the central Government of Serbia after May 31,
			 2010, if the President has made the determination and certification contained
			 in subsection (c).
				(b)After May 31, 2010, the Secretary of the
			 Treasury should instruct the United States executive directors to the
			 international financial institutions to support loans and assistance to the
			 Government of Serbia subject to the conditions in subsection (c).
				(c)The determination and certification
			 referred to in subsection (a) is a determination and a certification by the
			 President to the Committees on Appropriations that the Government of Serbia
			 is—
					(1)cooperating with the International Criminal
			 Tribunal for the former Yugoslavia including access for investigators, the
			 provision of documents, timely information on the location, movement, and
			 sources of financial support of indictees, and the surrender and transfer of
			 indictees or assistance in their apprehension, including Ratko Mladic;
					(2)taking steps that are consistent with the
			 Dayton Accords to end Serbian financial, political, security and other support
			 which has served to maintain separate Republika Srpska institutions; and
					(3)taking steps to implement policies which
			 reflect a respect for minority rights and the rule of law.
					(d)This section shall not apply to
			 humanitarian assistance or assistance to promote democracy.
				Independent states of the former soviet
		  union
			7073.(a)None of the funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia shall be
			 made available for assistance for a government of an Independent State of the
			 former Soviet Union if that government directs any action in violation of the
			 territorial integrity or national sovereignty of any other Independent State of
			 the former Soviet Union, such as those violations included in the Helsinki
			 Final Act: Provided, That such funds may be made available
			 without regard to the restriction in this subsection if the President
			 determines that to do so is in the national security interest of the United
			 States.
				(b)Funds appropriated under the heading
			 Assistance for Europe, Eurasia and Central Asia for the Russian
			 Federation, Armenia, Kazakhstan, and Uzbekistan shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
				(c)(1)Of the funds appropriated under the heading
			 Assistance for Europe, Eurasia and Central Asia that are
			 allocated for assistance for the Government of the Russian Federation, 60
			 percent shall be withheld from obligation until the President determines and
			 certifies in writing to the Committees on Appropriations that the Government of
			 the Russian Federation—
						(A)has terminated implementation of
			 arrangements to provide Iran with technical expertise, training, technology, or
			 equipment necessary to develop a nuclear reactor, related nuclear research
			 facilities or programs, or ballistic missile capability; and
						(B)is
			 providing full access to international non-government organizations providing
			 humanitarian relief to refugees and internally displaced persons in
			 Chechnya.
						(2)Paragraph (1) shall not apply to—
						(A)assistance to combat infectious diseases,
			 child survival activities, or assistance for victims of trafficking in persons;
			 and
						(B)activities authorized under title V
			 (Nonproliferation and Disarmament Programs and Activities) of the FREEDOM
			 Support Act.
						(d)Section 907 of the FREEDOM Support Act
			 shall not apply to—
					(1)activities to support democracy or
			 assistance under title V of the FREEDOM Support Act and section 1424 of Public
			 Law 104–201 or non-proliferation assistance;
					(2)any assistance provided by the Trade and
			 Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2421);
					(3)any activity carried out by a member of the
			 United States and Foreign Commercial Service while acting within his or her
			 official capacity;
					(4)any insurance, reinsurance, guarantee or
			 other assistance provided by the Overseas Private Investment Corporation under
			 title IV of chapter 2 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2191 et seq.);
					(5)any financing provided under the
			 Export-Import Bank Act of 1945;
			 or
					(6)humanitarian assistance.
					Repression in the russian
		  federation
			7074.(a)None of the funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia in this
			 Act may be made available for the Government of the Russian Federation, after
			 180 days from the date of the enactment of this Act, unless the Secretary of
			 State certifies to the Committees on Appropriations that the Government of the
			 Russian Federation:
					(1)has implemented no statute, Executive
			 order, regulation or similar government action that would discriminate, or
			 which has as its principal effect discrimination, against religious groups or
			 religious communities in the Russian Federation in violation of accepted
			 international agreements on human rights and religious freedoms to which the
			 Russian Federation is a party;
					(2)is honoring its international obligations
			 regarding freedom of expression, assembly, and press, as well as due
			 process;
					(3)is investigating and prosecuting law
			 enforcement personnel credibly alleged to have committed human rights abuses
			 against political leaders, activists and journalists; and
					(4)is immediately releasing political leaders,
			 activists and journalists who remain in detention.
					(b)The Secretary of State may waive the
			 requirements of subsection (a) if the Secretary determines that to do so is
			 important to the national interests of the United States.
				Central
		  asia
			7075.(a)Assistance for KazakhstanFunds appropriated by this Act may be made
			 available for assistance for the central Government of Kazakhstan only if the
			 Secretary of State reports to the Committees on Appropriations that the
			 Government of Kazakhstan has made significant improvements in the protection of
			 human rights and civil liberties during the preceding 6 month period, including
			 by fulfilling obligations recommended by the Organization for Security and
			 Cooperation in Europe (OSCE) in the areas of election procedures, media
			 freedom, freedom of religion, free assembly and minority rights, and by meeting
			 the commitments it made in connection with its assumption of the Chairmanship
			 of the OSCE in 2010.
				(b)WaiverThe Secretary of State may waive subsection
			 (a) if the Secretary determines and reports to the Committees on Appropriations
			 that such a waiver is important to the national security of the United
			 States.
				(c)Extractive IndustriesNot later than 90 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing actions by the Government of Kazakhstan to implement
			 the Extractive Industries Transparency Initiative and other actions to achieve
			 transparency and accountability in managing revenues from oil, gas and
			 mining.
				(d)ReportNot later than October 1, 2010, the
			 Secretary of State shall submit a report to the Committees on Appropriations
			 describing the following:
					(1)the defense articles, defense services, and
			 financial assistance provided by the United States to the countries of Central
			 Asia during the 12-month period ending 30 days prior to submission of such
			 report; and
					(2)the use during such period of defense
			 articles, defense services, and financial assistance provided by the United
			 States by units of the armed forces, border guards, or other security forces of
			 such countries.
					(e)Assistance for UzbekistanFunds appropriated by this Act may be made
			 available for assistance for the central Government of Uzbekistan if the
			 Secretary of State determines and reports to the Committees on Appropriations
			 that the Government of Uzbekistan is making substantial and continuing
			 progress—
					(1)in meeting its commitments under the
			 Declaration on the Strategic Partnership and Cooperation Framework
			 Between the Republic of Uzbekistan and the United States of America,
			 including respect for internationally recognized human rights, establishing a
			 genuine multi-party system, and ensuring free and fair elections, freedom of
			 expression, and the independence of the media; and
					(2)in investigating and prosecuting the
			 individuals responsible for the deliberate killings of civilians in Andijan in
			 May 2005.
					(f)RestrictionIf the Secretary of State has credible
			 evidence that any current or former official of the Government of Uzbekistan
			 was responsible for the deliberate killings of civilians in Andijan in May
			 2005, or for other violations of internationally recognized human rights in
			 Uzbekistan, not later than 6 months after enactment of this Act any person
			 identified by the Secretary pursuant to this subsection shall be ineligible for
			 admission to the United States.
				(g)Limitation on RestrictionThe restriction in subsection (f) shall
			 cease to apply if the Secretary determines and reports to the Committees on
			 Appropriations that the Government of Uzbekistan has taken concrete and
			 measurable steps to improve respect for internationally recognized human
			 rights, including allowing peaceful political and religious expression,
			 releasing imprisoned human rights defenders, and implementing recommendations
			 made by the United Nations on torture.
				(h)WaiverThe Secretary may waive the application of
			 subsection (f) if the Secretary determines that admission to the United States
			 is necessary to attend the United Nations or to further United States
			 diplomatic or law enforcement objectives.
				(i)Assistance DefinedFor the purpose of this section
			 assistance shall include excess defense articles.
				(j)Countries DefinedFor purposes of this section, the term
			 countries of Central Asia means Uzbekistan, Kazakhstan, Kyrgyz
			 Republic, Tajikistan, and Turkmenistan.
				Afghanistan
			7076.(a)FundingOf the funds appropriated by this Act, not
			 to exceed $2,761,500,000 should be made
			 available for assistance for Afghanistan.
				(b)In GeneralFunds appropriated by this Act for
			 assistance for Afghanistan shall be made available, to the maximum extent
			 practicable, in a manner that utilizes Afghan entities and emphasizes the
			 participation and leadership of Afghan women.
				(c)Assistance for Women and Girls
					(1)The terms and conditions of section
			 1102(b)(1) of Public Law 111–32 shall apply to assistance for Afghanistan in
			 fiscal year 2010.
					(2)Of the funds appropriated by this Act for
			 assistance for Afghanistan, not less than
			 $150,000,000 shall be made available to support
			 programs that directly address the needs and protect the rights of Afghan women
			 and girls, including for the Afghan Independent Human Rights Commission, the
			 Afghan Ministry of Women’s Affairs, and for women-led nongovernmental
			 organizations, and of which not less than
			 $10,000,000 shall be made available to train and
			 support Afghan women investigators, police officers, prosecutors and judges
			 with responsibility for investigating, prosecuting, and punishing crimes of
			 violence against women and girls, not less than
			 $5,000,000 shall be made available for capacity
			 building for Afghan women-led nongovernmental organizations, and not less than
			 $25,000,000 shall be made available to support
			 programs and activities of such organizations, including to provide legal
			 assistance and training for Afghan women and girls about their rights, and to
			 promote women’s health (including mental health), education, and
			 leadership.
					(d)Procurement of Afghan Products and
			 ServicesThe terms and
			 conditions of section 1102(c) of Public Law 111–32 shall apply to assistance
			 for Afghanistan in fiscal year 2010.
				(e)Anticorruption
					(1)The terms and conditions of section 1102(d)
			 of Public Law 111–32 shall apply to assistance for Afghanistan in fiscal year
			 2010.
					(2)Of the funds appropriated by this Act under
			 the heading International Narcotics Control and Law Enforcement
			 that are available for assistance for the Government of Afghanistan,
			 $55,000,000 may not be obligated for such
			 assistance unless the Secretary of State certifies to the Committees on
			 Appropriations that the Government of Afghanistan is cooperating fully with
			 United States efforts against the Taliban and Al Qaeda and to reduce poppy
			 cultivation and illicit drug trafficking: 
			 Provided, That the Secretary of
			 State may waive the previous proviso if the Secretary reports to the Committees
			 on Appropriations that to do so is vital to the national security interests of
			 the United States.
					(f)Reconstruction assistance
					(1)Of the funds appropriated by this Act under
			 the heading ‘Economic Support Fund’ that are available for
			 assistance for Afghanistan, not less than
			 $100,000,000 shall be made available for the
			 National Solidarity Program.
					(2)The Secretary of State, in consultation
			 with the Secretary of Defense and the Administrator of the United States Agency
			 for International Development, should enhance United States reconstruction
			 efforts in Afghanistan by—
						(A)emphasizing capacity building and support
			 of Afghan entities and institutions at the provincial and sub-provincial
			 levels;
						(B)requiring civilian Provincial
			 Reconstruction Team (PRT) leaders to consult regularly with appropriate local
			 Afghan leaders in their respective provinces and ensuring that PRT
			 reconstruction and development activities support local needs in a sustainable
			 manner and in a manner that strengthens the authority and control of the
			 Government of Afghanistan at the provincial and sub-provincial levels;
			 and
						(C)directing the PRTs, as appropriate and with
			 due regard to the safety of United States personnel and existing requirements
			 for the reporting of waste, fraud and abuse, to provide a mechanism for local
			 people to lodge complaints regarding corruption or other misconduct by Afghan
			 or foreign officials when such complaints cannot be safely and adequately
			 lodged with local law enforcement officials.
						(g)Rule of law programs
					(1)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $5,000,000 shall be made available for rule of
			 law and governance programs in Afghanistan, in addition to funds otherwise made
			 available for such purposes, and the policy decisions and justification for the
			 use of such funds shall be the responsibility of the Coordinator for Rule of
			 Law at the United States Embassy in Kabul, Afghanistan.
					(2)Prior to the obligation of funds
			 appropriated by this Act under the headings Economic Support
			 Fund and International Narcotics Control and Law
			 Enforcement for assistance for Afghanistan, the Secretary of State
			 shall submit to the Committees on Appropriations a spending plan for democracy,
			 rule of law, and governance programs for Afghanistan, to include amounts, the
			 purposes for which funds are made available, and intended results.
					(3)Not later than 90 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations, Armed Services and Judiciary of the Senate detailing the total
			 funds provided for democracy, governance, and rule of law programs in
			 Afghanistan by all United States Government agencies during the previous fiscal
			 year, the mechanisms that exist to coordinate such programs and monitor the
			 uses of such funds, and the metrics used for measuring progress in achieving
			 results.
					(h)Strategic communicationsOf the funds appropriated by this Act under
			 the heading Economic Support Fund that are available for
			 assistance for Afghanistan, not less than
			 $10,000,000 shall be for strategic
			 communications activities that counter extremist messaging.
				Prohibition on use of
		  torture
			7077.None of the funds made available in this
			 Act shall be used in any way whatsoever to support or justify the use of
			 torture, cruel or inhumane treatment by any official or contract employee of
			 the United States Government.
				Enterprise
		  funds
				7078.(a)Prior to the distribution of any assets
			 resulting from any liquidation, dissolution, or winding up of an Enterprise
			 Fund, in whole or in part, the President shall submit to the Committees on
			 Appropriations, in accordance with the regular notification procedures of the
			 Committees on Appropriations, a plan for the distribution of the assets of the
			 Enterprise Fund.
				(b)Funds made available under titles III
			 through VI of this Act for Enterprise Funds shall be expended at the minimum
			 rate necessary to make timely payment for projects and activities and shall be
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				United nations population
		  fund
			7079.(a)ContributionOf the funds made available under the
			 headings International Organizations and Programs in this Act
			 for fiscal year 2010, $50,000,000 shall be made
			 available for the United Nations Population Fund (UNFPA).
				(b)Prohibition on use of funds in
			 chinaNone of the funds made
			 available by this Act may be used by UNFPA for a country program in the
			 People's Republic of China.
				(c)Conditions on availability of
			 fundsFunds made available by
			 this Act for UNFPA may not be made available unless—
					(1)UNFPA maintains funds made available by
			 this Act in an account separate from other accounts of UNFPA and does not
			 commingle such funds with other sums; and
					(2)UNFPA does not fund abortions.
					Opic
			(including transfer of
		  funds)
			7080.(a)Whenever the President determines that it
			 is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total
			 of $20,000,000 of the funds appropriated under
			 title III of this Act may be transferred to, and merged with, funds
			 appropriated by this Act for the Overseas Private Investment Corporation
			 Program Account, to be subject to the terms and conditions of that account:
			 Provided, That such funds shall not be available for
			 administrative expenses of the Overseas Private Investment Corporation:
			 Provided further, That designated funding levels in this Act
			 shall not be transferred pursuant to this section: Provided
			 further, That the exercise of such authority shall be subject to the
			 regular notification procedures of the Committees on Appropriations.
				(b)The President of the Overseas Private
			 Investment Corporation is hereby authorized and directed to issue, not later
			 than 9 months after the date of enactment of this Act, a comprehensive set of
			 environmental, transparency and internationally recognized worker rights and
			 human rights guidelines with requirements binding on the Corporation and its
			 investors that shall be consistently applied to all projects, funds and
			 sub-projects supported by the Corporation: 
			 Provided, That these regulations
			 shall be no less rigorous than the environmental and social guidelines that the
			 Corporation has made publicly available as of June 3, 2009, and the
			 environmental and social policies of the World Bank Group, and hereafter may be
			 issued and further revised only following public notice and opportunity for
			 comment: 
			 Provided further, That the
			 Overseas Private Investment Corporation shall issue a report, not later than
			 180 days after enactment of this Act, highlighting its substantial commitment
			 to invest in renewable and other clean energy technologies and plans to
			 significantly reduce greenhouse gas emissions from its portfolio: 
			 Provided further, That such
			 commitment shall include implementing a revised climate change mitigation plan
			 to reduce greenhouse gas emissions associated with projects and sub-projects in
			 the agency’s portfolio as of June 30, 2008 by at least 30 percent over a
			 10-year period and by at least 50 percent over a 15-year period.
				(c)Notwithstanding section 235(a)(2) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)), the authority of
			 subsections (a) through (c) of section 234 of such Act shall remain in effect
			 through September 30, 2011.
				Extradition
			7081.(a)None of the funds appropriated in this Act
			 may be used to provide assistance (other than funds provided under the headings
			 International Narcotics Control and Law Enforcement,
			 Migration and Refugee Assistance, Emergency Migration and
			 Refugee Assistance, and Nonproliferation, Anti-terrorism,
			 Demining and Related Assistance) for the central government of a
			 country which has notified the Department of State of its refusal to extradite
			 to the United States any individual indicted for a criminal offense for which
			 the maximum penalty is life imprisonment without the possibility of parole or
			 for killing a law enforcement officer, as specified in a United States
			 extradition request.
				(b)Subsection (a) shall only apply to the
			 central government of a country with which the United States maintains
			 diplomatic relations and with which the United States has an extradition treaty
			 and the government of that country is in violation of the terms and conditions
			 of the treaty.
				(c)The Secretary of State may waive the
			 restriction in subsection (a) on a case-by-case basis if the Secretary
			 certifies to the Committees on Appropriations that such waiver is important to
			 the national interests of the United States.
				climate change and environment
		  programs
			7082.(a)In generalOf the funds appropriated by this Act, up
			 to $1,239,500,000 may be made available for
			 programs and activities to—
					(1)reduce, mitigate, and sequester greenhouse
			 gases that contribute to global climate change;
					(2)support climate change adaptation;
			 and
					(3)protect biodiversity.
					(b)Energy programsFunds appropriated by this Act under the
			 headings Clean Technology Fund and Strategic Climate
			 Fund, and funds appropriated under the headings Development
			 Assistance, “Economic Support Fund”, and Assistance for Europe,
			 Eurasia and Central Asia, for energy programs and activities, may be
			 made available only to promote the sustainable use of renewable energy
			 technologies and energy efficient end-use technologies, carbon sequestration,
			 and carbon accounting, except that such funds may also be made available for
			 technologies that utilize natural gas and alternative fuels for transportation
			 purposes.
				(c)Adaptation programsOf the funds appropriated by this Act, not
			 less than $50,000,000 shall be made available
			 for United States contributions to the Least Developed Countries Fund and the
			 Special Climate Change Fund to support adaptation programs and activities, if
			 the Global Environment Facility makes publicly available on its website the
			 criteria used to determine which programs and activities receive funds, the
			 manner in which such programs and activities meet such criteria, the extent of
			 local involvement in such programs and activities, the amount of funds
			 provided, and the results achieved.
				(d)Biodiversity programsOf the funds appropriated by this Act, not
			 less than $200,000,000 shall be made available
			 for programs and activities which directly protect biodiversity, including
			 tropical forests, wildlife, and water ecosystems, in developing countries, with
			 a priority on strengthening the capacity of such countries to reduce emissions
			 from deforestation and forest degradation: 
			 Provided, That of the funds made
			 available under this paragraph, not less than
			 $25,000,000 shall be made available for the
			 United States Agency for International Development’s conservation programs in
			 the Amazon Basin, including $10,000,000 for such
			 programs in Brazil: 
			 Provided further, That of the
			 funds made available under this paragraph, not less than
			 $18,500,000 shall be made available for the
			 Congo Basin Forest Partnership and not less than
			 $10,000,000 shall be made available for the
			 Coral Triangle Initiative: 
			 Provided further, That of the
			 funds made available under this paragraph, not less than
			 $3,000,000 shall be made available for
			 international programs of the United States Fish and Wildlife Service including
			 in Central Africa, not less than $2,000,000
			 shall be made available for international programs of the United States Forest
			 Service, and not less than $4,000,000 shall be
			 made available to the Bureau of Oceans and International Environmental and
			 Scientific Affairs, Department of State to support inter-agency outreach and
			 capacity building programs and activities in developing countries related to
			 implementation and enforcement of section 8204 of Public Law 110–246: 
			 Provided further, That funds made
			 available pursuant to this heading may be made available as a contribution to
			 the Galapagos Invasive Species Fund.
				(e)ConsultationFunds made available pursuant to this
			 section are subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations: 
			 Provided, That prior to the
			 obligation of funds for a contribution to the Forest Carbon Partnership
			 Facility, the Secretary of State and the Secretary of the Treasury, as
			 appropriate, shall determine and report to the Committees on Appropriations
			 that there have been thorough consultations by the World Bank with interested
			 civil society and indigenous organizations.
				(f)Extraction of natural resources
					(1)The Secretary of the Treasury shall inform
			 the managements of the international financial institutions and the public that
			 it is the policy of the United States to oppose any assistance by such
			 institutions (including but not limited to any loan, credit, grant, or
			 guarantee) for the extraction and export of oil, gas, coal, timber, or other
			 natural resource unless the government of the country has in place functioning
			 systems for:
						(A)accurately accounting for payments for
			 companies involved in the extraction and export of natural resources;
						(B)the independent auditing of accounts
			 receiving such payments and the widespread public dissemination of the findings
			 of such audits; and
						(C)verifying government receipts against
			 company payments including widespread dissemination of such payment
			 information, and disclosing such documents as Host Government Agreements,
			 Concession Agreements, and bidding documents, allowing in any such
			 dissemination or disclosure for the redaction of, or exceptions for,
			 information that is commercially proprietary or that would create competitive
			 disadvantage.
						(2)Not later than 180 days after the enactment
			 of this Act, the Secretary of the Treasury shall submit a report to the
			 Committees on Appropriations describing, for each international financial
			 institution, the amount and type of assistance provided, by country, for the
			 extraction and export of oil, gas, coal, timber, or other natural resources in
			 the preceding 12 months, and whether each institution considered, in its
			 proposal for such assistance, the extent to which the country has functioning
			 systems described in paragraph (1).
					(3)Of the funds appropriated under the heading
			 “Economic Support Fund” in this Act, not less than
			 $5,000,000 shall be made available for a United
			 States contribution to the Extractive Industries Transparency Initiative (EITI)
			 Trust Fund, including to improve the capacity of civil society organizations to
			 participate in the EITI process.
					Prohibition on promotion of
		  tobacco
			7083.None of the funds provided by this Act
			 shall be available to promote the sale or export of tobacco or tobacco
			 products, or to seek the reduction or removal by any foreign country of
			 restrictions on the marketing of tobacco or tobacco products, except for
			 restrictions which are not applied equally to all tobacco or tobacco products
			 of the same type.
				Commercial leasing of defense
		  articles
				7084.Notwithstanding any other provision of law,
			 and subject to the regular notification procedures of the Committees on
			 Appropriations, the authority of section 23(a) of the
			 Arms Export Control Act may be used
			 to provide financing to Israel, Egypt and NATO and major non-NATO allies for
			 the procurement by leasing (including leasing with an option to purchase) of
			 defense articles from United States commercial suppliers, not including Major
			 Defense Equipment (other than helicopters and other types of aircraft having
			 possible civilian application), if the President determines that there are
			 compelling foreign policy or national security reasons for those defense
			 articles being provided by commercial lease rather than by
			 government-to-government sale under such Act.
				Anti-kleptocracy
				7085.(a)In furtherance of the National Strategy to
			 Internationalize Efforts Against Kleptocracy and Presidential Proclamation
			 7750, the Secretary of State shall compile and maintain a list of officials of
			 foreign governments and their immediate family members who the Secretary has
			 credible evidence have been involved in corruption relating to the extraction
			 of natural resources in their countries.
				(b)Any individual on the list compiled under
			 subsection (a) shall be ineligible for admission to the United States.
				(c)The Secretary may waive the application of
			 subsection (b) if the Secretary determines that admission to the United States
			 is necessary to attend the United Nations or to further United States law
			 enforcement objectives, or that the circumstances which caused the individual
			 to be included on the list have changed sufficiently to justify the removal of
			 the individual from the list.
				(d)Not later than 90 days after enactment of
			 this Act and 180 days thereafter, the Secretary of State shall report in
			 writing, in classified form if necessary, to the Committees on Appropriations
			 describing the evidence of corruption concerning individuals listed pursuant to
			 subsection (a).
				(e)The Secretary of State should encourage
			 other governments to take similar steps regarding officials of foreign
			 governments and their family members who have been credibly alleged to be
			 involved in corruption relating to the extraction of natural resources.
				INTERNATIONAL PRISON
		  CONDITIONS
			7086.(a)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report, which shall also be made publicly available including
			 on the Department of State’s website, describing the conditions in prisons and
			 other detention facilities in countries receiving United States assistance
			 where the Assistant Secretary of State for Democracy, Human Rights and Labor
			 has determined, based on the Department of State's most recent Human Rights
			 Report and any other relevant information, arbitrary detention and/or cruel,
			 inhumane or degrading treatment of prisoners or detainees, or inhumane prison
			 conditions, is common, and identifying those countries, if any, whose
			 governments the Assistant Secretary determines are making significant efforts
			 to eliminate inhumane conditions and those countries whose governments the
			 Assistant Secretary determines are not making such efforts.
				(b)For purposes of each determination made
			 pursuant to subsection (a), the Assistant Secretary shall consider
			 whether:
					(1)the number of prisoners or detainees does
			 not so exceed prison capacity such that per capita floor space is sufficient to
			 allow for humane sleeping conditions and reasonable physical movement;
					(2)human waste facilities are available and
			 are located separately from the prison population at large, and human waste is
			 disposed of regularly and in a sanitary manner;
					(3)the lighting, ventilation, temperature and
			 physical construction of prisons and other detention facilities do not
			 seriously endanger health and safety;
					(4)prisoners and detainees have access to
			 adequate food and potable drinking water;
					(5)prisoners and detainees have access to
			 basic and emergency medical care;
					(6)to the maximum extent practicable,
			 prisoners and detainees are allowed reasonable contact with visitors and
			 permitted religious observance;
					(7)the government permits prisoners and
			 detainees to submit complaints to judicial authorities without censorship,
			 investigates credible allegations of inhumane conditions, and documents the
			 results of such investigations in a manner that is publicly accessible;
					(8)the government is investigating and
			 monitoring the conditions of prisons and other detention facilities under its
			 authority, including cooperation with international experts on eliminating
			 inhumane conditions, and such information is available to the Secretary of
			 State;
					(9)the government is appointing ombudsmen to
			 serve on behalf of prisoners and detainees, considering alternatives to
			 incarceration for nonviolent offenders to alleviate inhumane overcrowding,
			 making efforts to address the status and circumstances of confinement of
			 juvenile offenders, making efforts to improve pre-trial detention, bail and
			 recordkeeping procedures to reduce pre-trial detention periods and to ensure
			 that prisoners do not serve beyond the maximum sentence for the charged
			 offense; and
					(10)the government is increasing the amount of
			 government resources to eliminate inhumane conditions.
					(c)Funds appropriated by this Act to carry out
			 the provisions of chapters 1 and 11 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961, and the Support for East European Democracy
			 (SEED) Act of 1989, shall be made available for assistance to help eliminate
			 inhumane conditions in prisons and other detention facilities administered by
			 foreign governments that the Secretary of State determines are making
			 significant efforts to eliminate such conditions.
				(d)The Secretary of State shall designate a
			 Deputy Assistant Secretary of State in the Bureau of Democracy, Human Rights
			 and labor to have primary responsibility for diplomatic efforts related to
			 international prison conditions.
				Training and equipment
		  reports
			7087.(a)The annual foreign military training report
			 required by section 656 of the Foreign
			 Assistance Act of 1961 shall be submitted by the Secretary of
			 Defense and the Secretary of State to the Committees on Appropriations by the
			 date specified in that section.
				(b)Not later than 90 days after enactment of
			 this Act, the Secretary of State, in consultation with other relevant United
			 States Government agencies, shall submit to the Committees on Appropriations a
			 report detailing the equipment to be purchased with funds appropriated or
			 otherwise made available under the headings International Narcotics
			 Control and Law Enforcement and Foreign Military Financing
			 Program in this Act: Provided, That such report shall
			 include a description of the anticipated costs associated with the operation
			 and maintenance of such equipment in subsequent fiscal years: Provided
			 further, That for the purposes of this subsection,
			 equipment shall be defined as any aircraft, vessel, boat or
			 vehicle.
				(c)Section 656 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2416) is amended by inserting the following new paragraph
			 after paragraph (b)(3):
					
						(4)For each country that received assistance
				under Chapter 5 of Part II of this Act during the reporting period, a
				calculation of the net savings to that country on training purchased at a
				reduced cost or incremental rate through the Foreign Military Sales program, as
				authorized by section 21(a)(1)(C) of the Arms Export Control Act, as amended by
				section 108 of Public Law
				99–83.
						.
				Transparency and
		  accountability
			7088.(a)United
			 nationsFunds appropriated by
			 this Act shall be made available to continue to support efforts to promote
			 transparency and accountability at the United Nations, including access to
			 audits and program information, as appropriate: 
			 Provided,  That the Secretary of
			 State, following consultation with the Committee on Appropriations, may
			 withhold from obligation funds appropriated under the heading
			 International Organizations and Programs for a United States
			 contribution to a United Nations organization or agency if the Secretary
			 determines that such organization or agency is not adequately implementing
			 reforms to increase transparency and accountability.
				(b)International Monetary Fund
					(1)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund to promote standard public disclosure of documents of the Fund presented
			 to the Executive Board of the Fund and summaries of the minutes of meetings of
			 the Board, as recommended by the Independent Evaluation Office of the Fund, not
			 later than 2 years after the date of the meeting at which the document was
			 presented or the minutes were taken (as the case may be), unless the Executive
			 Board—
						(A)determines that it is appropriate to delay
			 disclosure; and
						(B)posts the reason for the delay on the
			 website of the Fund.
						(2)Transparency and Accountability of Loans,
			 Agreements, and Other Programs of the International Monetary FundThe Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund to promote—
						(A)transparency and accountability in the
			 policymaking and budgetary procedures of governments of members of the
			 Fund;
						(B)the participation of citizens and
			 nongovernmental organizations in the economic policy choices of those
			 governments; and
						(C)the adoption by those governments of loans,
			 agreements, or other programs of the Fund through a parliamentary process or
			 another participatory and transparent process, as appropriate.
						(3)Efforts to reduce the worst forms of child
			 labor
						(A)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund to promote policies and practices to reduce the worst forms of child labor
			 (as defined in section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)))
			 through education and other means, such as promoting the need for members of
			 the Fund to develop and implement national action plans to combat the worst
			 forms of child labor.
						(B)Not later than one year after the date of
			 the enactment of this Act, the Secretary of the Treasury shall submit to the
			 Committees on Appropriations and Foreign Relations of the Senate and the
			 Committees on Appropriations and Financial Services of the House of
			 Representatives a report describing efforts of the Fund to reduce the worst
			 forms of child labor.
						(c)National budget transparency
					(1)None of the funds appropriated by this Act
			 may be made available for assistance for the central government of any country
			 that fails to publicly disclose on an annual basis its national budget, to
			 include income and expenditures.
					(2)The Secretary of State may waive the
			 requirements of paragraph (1) for a country if the Secretary reports to the
			 Committees on Appropriations that to do so is important to the national
			 interest of the United States.
					(3)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, up to
			 $1,500,000 shall be made available for programs
			 and activities to assist the central government of any country named in the
			 reports required by paragraph (2) to improve national budget transparency: 
			 Provided, That such sums shall be
			 in addition to funds otherwise made available for such purposes.
					(d)Assistance TransparencyFunds appropriated by this Act under the
			 heading Economic Support Fund for United States commitments to
			 the 1987 South Pacific Tuna Treaty shall be provided with the understanding
			 that the Department of State shall monitor the uses of funds provided to
			 country recipients, and shall coordinate such funds with other assistance
			 provided to country recipients by the United States Government, as
			 appropriate.
				Disability
		  programs
			7089.(a)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $5,000,000 shall be made available for programs
			 and activities administered by the United States Agency for International
			 Development (USAID) to address the needs and protect and promote the rights of
			 people with disabilities in developing countries, and for programs to
			 disseminate information (including best practices and strategies) on
			 independent living, advocacy, education, and transportation to people with
			 disabilities and disability advocacy organizations in developing countries,
			 including for the cost of translation: 
			 Provided,  That of the funds made
			 available pursuant to this section, $1,000,000
			 shall be available for projects to develop, support, and strengthen sports
			 programs in developing countries for children and adults with physical or
			 intellectual disabilities.
				(b)Funds appropriated under the heading
			 Operating Expenses in title II of this Act shall be made
			 available to develop and implement training for staff in overseas USAID
			 missions to promote the full inclusion and equal participation of people with
			 disabilities in developing countries.
				(c)The Secretary of State, the Secretary of
			 the Treasury, and the USAID Administrator shall seek to ensure that, where
			 appropriate, construction projects funded by this Act are accessible to people
			 with disabilities and in compliance with the USAID Policy on Standards for
			 Accessibility for the Disabled, or other similar accessibility
			 standards.
				(d)Of the funds made available pursuant to
			 subsection (a), not more than 7 percent may be for management, oversight, and
			 technical support.
				Orphans, displaced, and abandoned
		  children
			7090.Of the funds appropriated under title III
			 of this Act, $3,000,000 should be made available
			 for activities to improve the capacity of foreign government agencies and
			 nongovernmental organizations to prevent child abandonment, address the needs
			 of orphans, displaced and abandoned children and provide permanent homes
			 through family reunification, guardianship and domestic adoptions:
			 Provided, That funds made available under title III of this
			 Act should be made available, as appropriate, consistent with—
				(1)the goal of enabling children to remain in
			 the care of their family of origin, but when not possible, placing children in
			 permanent homes through adoption;
				(2)the principle that such placements should
			 be based on informed consent which has not been induced by payment or
			 compensation;
				(3)the view that long-term foster care or
			 institutionalization are not permanent options and should be used when no other
			 suitable permanent options are available; and
				(4)the recognition that programs that protect
			 and support families can reduce the abandonment and exploitation of
			 children.
				Sri lanka
			7091.(a)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program may be made
			 available for assistance for Sri Lanka, no defense export license may be
			 issued, and no military equipment or technology shall be sold or transferred to
			 Sri Lanka pursuant to the authorities contained in this Act or any other Act,
			 until the Secretary of State certifies to the Committee on Appropriations that
			 the Government of Sri Lanka—
					(1)is suspending and bringing to justice
			 members of the military who have been credibly alleged to have violated
			 internationally recognized human rights or international humanitarian law;
			 and
					(2)has agreed to the establishment of a field
			 presence of the Office of the United Nations High Commissioner for Human Rights
			 in Sri Lanka with sufficient staff and mandate to conduct full and unimpeded
			 monitoring throughout the country and to publicize its findings;
					(3)is treating internally displaced persons in
			 accordance with international standards, including by guaranteeing their
			 freedom of movement, providing access to conflict-affected areas and
			 populations by humanitarian organizations and journalists, and accounting for
			 persons detained in the conflict; and
					(4)is implementing policies to promote
			 reconciliation and justice including devolution of power to provincial councils
			 in the north and east as provided for in the Constitution of Sri Lanka.
					(b)Subsection (a) shall not apply to
			 technology or equipment made available for the limited purposes of maritime and
			 aerial surveillance.
				(c)The Secretary of the Treasury shall
			 instruct the United States Executive Directors of the international financial
			 institutions (as defined in section 1701(c)(2) of the International Financial
			 Institutions Act (22 U.S.C. 262r(c)(2))) to vote against any loan, agreement,
			 or other financial support for Sri Lanka except to meet basic human needs,
			 unless the Secretary of State certifies to the Committees on Appropriations
			 that the Government of Sri Lanka is meeting the requirements in subsections
			 (a)(3) and (4).
				CUBA
			7092.(a)Subject to subsection (b), of the funds
			 appropriated by this Act under the heading International Narcotics
			 Control and Law Enforcement, $1,000,000
			 shall be made available for preliminary work by the Department of State, or
			 such other entity as the Secretary of State may designate, to establish
			 cooperation with appropriate agencies of the Government of Cuba on
			 counter-narcotics matters, including matters relating to cooperation,
			 coordination, and mutual assistance in the interdiction of illicit drugs being
			 transported through Cuban airspace or over Cuban waters.
				(b)The amount in subsection (a) shall not be
			 available if the Secretary certifies to the Committees on Appropriations
			 that—
					(1)Cuba does not have in place appropriate
			 procedures to protect against the loss of innocent life in the air and on the
			 ground in connection with the interdiction of illegal drugs; and
					(2)There is credible evidence of involvement
			 of the Government of Cuba in drug trafficking during the preceding 10
			 years.
					(c)Not later than 90 days after enactment of
			 this Act, the Secretary of State, in consultation with the Broadcasting Board
			 of Governors, the International Broadcasting Bureau, and other relevant
			 agencies and organizations, shall submit to the Committees on Appropriations a
			 report detailing the following—
					(1)the estimated size of the audiences in Cuba
			 for TV Marti and Radio Marti, and the sources and relative reliability of the
			 data on which such estimates are based;
					(2)the annual operating cost of AeroMarti and
			 its effectiveness in increasing such audience size;
					(3)the annual operating cost (and total cost
			 over the life of the contract) of the contract with TV Azteca to broadcast TV
			 Marti on DirecTV and its effectiveness in increasing such audience size;
					(4)the principal obstacles to increasing such
			 audience size;
					(5)other options for disseminating news and
			 information to Cuba which may be as, or more, cost effective, including DVDs,
			 the Internet, and cell phones and other handheld electronic devices;
					(6)the basis (including supporting data, if
			 any) for the decision to replace the two evening TV Marti news programs with
			 five-minute updates every half hour; and
					(7)a formal, multi-year strategic plan for the
			 Office of Cuba Broadcasting.
					7093.Assistance for foreign nongovernmental
		organizationsPart I of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C, the
			 following new section:
				
					104D.Eligibility for AssistanceNotwithstanding any other provision of law,
				regulation, or policy, in determining eligibility for assistance authorized
				under sections 104, 104A, 104B, and 104C—
						(1)foreign nongovernmental organizations shall
				not be ineligible for such assistance solely on the basis of health or medical
				services, including counseling and referral services, provided by such
				organization with non-United States Government funds if such services are
				permitted in the country in which they are being provided and would not violate
				United States law if provided in the United States; and
						(2)foreign nongovernmental organizations shall
				not be subject to requirements relating to the use of non-United States
				Government funds for advocacy and lobbying activities other than those that
				apply to United States nongovernmental organizations receiving assistance under
				this
				part.
						.
				This Act may be cited as the
		  Department of State, Foreign
		  Operations, and Related Programs Appropriations Act,
		  2010.
				
	
		July 9, 2009
		Read twice and placed on
		  the calendar
	
